SECURITIES PURCHASE

AGREEMENT

Dated as of September 16, 2014

among

MEDIJANE HOLDINGS INC.

and

THE PURCHASERS LISTED ON EXHIBIT A





TABLE OF CONTENTS

Page

ARTICLE I Purchase and Sale of Common Stock and Warrants
...................................................1



Section 1.1

Purchase and Sale of Common Stock and
Warrants....................................1



Section 1.2

Purchase Price and
Closing..........................................................................1



Section 1.3

Warrants
.......................................................................................................1

Section 1.4      Warrant
Shares.............................................................................................2

ARTICLE II Representations and Warranties
.................................................................................2



Section 2.1

Representations and Warranties of the Company
........................................2



Section 2.2

Representations and Warranties of the Purchasers
....................................12

ARTICLE III
Covenants................................................................................................................14



Section 3.1

Securities Compliance
...............................................................................14



Section 3.2

Registration and Listing
.............................................................................14



Section 3.3

Inspection Rights
.......................................................................................14



Section 3.4

Compliance with Laws
..............................................................................15



Section 3.5

Keeping of Records and Books of
Account...............................................15



Section 3.6

Reporting Requirements
............................................................................15



Section 3.7

Other Agreements
......................................................................................15



Section 3.8

Reservation of Shares
................................................................................15



Section 3.9

Disclosure of Transactions and Other Material Information
.....................16

Section 3.10    Delivery of Securities
................................................................................16

Section 3.11    [Intentionally Omitted]
..............................................................................16

Section 3.12    Subsequent
Financings...............................................................................16

Section 3.13    Beneficial Ownership Restrictions.
...........................................................18

ARTICLE IV Conditions
...............................................................................................................19



Section 4.1

Conditions Precedent to the Obligation of the Company to

Close and to Sell the Shares and Warrants.
...............................................19



Section 4.2

Conditions Precedent to the Obligation of the Purchasers to

Close and to Purchase the Shares and the Warrants
..................................20

ARTICLE V Transfer Restrictions and
Legends...........................................................................21



Section 5.1

Legends.
.....................................................................................................21

ARTICLE VI
Termination.............................................................................................................23



Section 6.1

Termination by Mutual Consent
................................................................23



Section 6.2

Effect of
Termination.................................................................................24

ARTICLE VII
Indemnification......................................................................................................24

-i-





Table of Contents

(continued)

Page



Section 7.1

General Indemnity
.....................................................................................24



Section 7.2

Indemnification
Procedure.........................................................................24

ARTICLE VIII
Miscellaneous.......................................................................................................25



Section 8.1

Fees and Expenses.
....................................................................................25



Section 8.2

Specific Enforcement; Consent to
Jurisdiction..........................................25



Section 8.3

Entire Agreement; Amendment.
................................................................26



Section 8.4

Notices
.......................................................................................................26



Section 8.5

Waivers
......................................................................................................27



Section 8.6

Headings
....................................................................................................27



Section 8.7

Successors and
Assigns..............................................................................27



Section 8.8

No Third Party Beneficiaries.
....................................................................27



Section 8.9

Governing Law
..........................................................................................27

Section 8.10    Surviva
.......................................................................................................28

Section 8.11    Counterparts
...............................................................................................28

Section 8.12    Publicity
.....................................................................................................28

Section 8.13    Severability
................................................................................................28

Section 8.14    Further
Assurances.....................................................................................28

Section 8.15    Independent Nature of Purchasers’ Obligations and Rights
......................28

-ii-





SECURITIES PURCHASE AGREEMENT

This   SECURITIES   PURCHASE   AGREEMENT   (this   “Agreement”),   dated   as
  of

September   16,   2014,   by   and   among   MediJane   Holdings   Inc.,   a
  Nevada   corporation   (the

“Company”),  and  the  entities  listed  on  Exhibit  A  hereto  (each,  a
 “Purchaser”  and  collectively,

the  “Purchasers”),  for  the  purchase  and  sale  by  the  Purchasers  of
 shares  of  the  Company’s

Common  Stock,  par  value  $0.001  per  share  (the  “Common  Stock”),  and
 warrants  to  purchase

shares of Common Stock.

The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Common Stock and Warrants

Section 1.1     Purchase  and  Sale  of  Common  Stock  and  Warrants.  Upon
 the

following  terms  and  conditions,  the  Company  shall  issue  and  sell  to
 the  Purchasers,  and  each

Purchaser  shall,  severally  but  not  jointly,  purchase  from  the  Company
 (i)  shares  of  Common

  Stock  (the  “Shares”),  and  (ii)  warrants  to  purchase  shares  of  Common
 Stock  equal  to  200%  of

the  number  of  Shares  to  be  purchased  by  such  Purchaser,  in
 substantially  the  form  attached

hereto  as  Exhibit  B  (the  “Warrants”),  in  each  case  as  set  forth
 opposite  each  such  Purchaser’s

name  on  Exhibit  A  hereto,  at  a  price  per  Share  and  related  Warrants
 of  $0.09  for  an  aggregate

purchase  price  to  the  Company  from  all  Purchasers  of  $600,000.00  (the
 “Purchase  Price”).  The

Company  and  the  Purchasers  are  executing  and  delivering  this  Agreement
 in  accordance  with

and  in  reliance  upon  the  exemption  from  securities  registration
 afforded  by  Section  4(2)  of  the

U.S.  Securities  Act  of  1933,  as  amended,  and  the  rules  and
 regulations  promulgated  thereunder

  (the   “Securities   Act”),   including   Regulation   D   (“Regulation   D”),
  and/or   upon   such   other

exemption  from  the  registration  requirements  of  the  Securities  Act  as
 may  be  available  with

respect to any or all of the investments to be made hereunder.

Section 1.2     Purchase  Price  and  Closing.  The  Company agrees  to  issue
 and  sell

to  the  Purchasers  and,  in  consideration  of  and  in  express  reliance
 upon  the  representations,

warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not

jointly,  agree  to  purchase  the  number  of  Shares  and  Warrants  set
 forth  opposite  their  respective

names  on  Exhibit  A.  The  closing  of  the  purchase  and  sale  of  the
 Shares  and  Warrants  to  be

acquired  by  the  Purchasers  from  the  Company  under  this  Agreement  shall
 take  place  remotely

via  the  exchange  of  documents  and  signatures  by  telecopier  or  e-mail
 (the  “Closing”)  at  10:00

a.m.,  Mountain  Time  (i)  on  or  before  September  16,  2014,  provided,
 that  all  of  the  conditions

set forth in Article IV hereof and applicable to the Closing shall have been
fulfilled or waived in

accordance  herewith,  or  (ii)  at  such  other  time  and  place  or  on  such
 date  as  the  Purchasers  and

  the  Company may agree  upon  (the   “Closing  Date”).  The entire Purchase
 Price shall  be  paid  by

the Purchasers in cash, by wire transfer or in readily available funds.

Section 1.3     Warrants.   At   the   Closing,   the   Company   shall   issue
  to   each

Purchaser  such  number  of  Warrants  to  purchase  shares  of  Common  Stock
 as  is  set  forth

  opposite  such  Purchaser’s  name  on  Exhibit  A  hereto.  The Warrants
 shall  be exercisable  for five

(5) years from the date of issuance and shall have an initial exercise price
equal to $0.20.









Section 1.4

Warrant  Shares.  The  Company  has  authorized  and  has  reserved

and  covenants  to  continue  to  reserve,  free  of  preemptive  rights  and
 other  similar  contractual

rights  of  stockholders,  a  number  of  its  authorized  but  unissued  shares
 of   Common  Stock  equal

to  the  aggregate  number  of  shares  of  Common  Stock  necessary  to  effect
 the  exercise  of  the

Warrants.  Any  shares  of  Common  Stock  issuable  upon  exercise  of  the
 Warrants  (and  such

shares  when  issued)  are  herein  referred  to  as  the  “Warrant  Shares”.
 The  Shares,  the  Warrants

and the Warrant Shares are sometimes collectively referred to herein as the
“Securities”.

ARTICLE II

Representations and Warranties



Section 2.1

Representations   and   Warranties   of   the   Company.   In   order   to

induce  the  Purchasers  to  enter  into  this  Agreement  and  to  purchase
 the  Shares  and  the  Warrants,

the Company hereby makes the following representations and warranties to the
Purchasers:



(a)

Organization,  Good  Standing  and  Power.  The  Company  is  a  corporation

duly  incorporated,  validly  existing  and  in  good  standing  under  the
 laws  of  the  State  of  Nevada

and  has  the  requisite  corporate  power  to  own,  lease  and  operate  its
 properties  and  assets  and  to

conduct its business as  it is now being conducted.   The Company does not  have
any  Subsidiaries

(as  defined  in  Section  2.1(g))  or  own  securities  of  any  kind  in  any
 other  entity,  except  as

disclosed in the Commission Documents (as defined in Section 2.1(f)) or as set
forth on Schedule

2.1(g)  hereto.  The  Company  and  each  such  Subsidiary  is  duly  qualified
 as  a  foreign  corporation

to  do  business  and  is  in  good  standing  in  every  jurisdiction  in
 which  the  nature  of  the  business

conducted   or   property   owned   by   it   makes   such   qualification
  necessary,   except   for   any

jurisdiction(s)  (alone  or  in  the  aggregate)  in  which  the  failure  to
 be  so  qualified  will  not  have  a

Material  Adverse  Effect.   For  the  purposes  of  this  Agreement,  “Material
 Adverse  Effect”  means

any  adverse  effect  on  the  business,  operations,  properties,  prospects
 or  financial  condition  of  the

Company  or  its  Subsidiaries  and  which  is  material  to  such  entity  or
 other  entities  controlling  or

controlled by such entity or which is likely to materially hinder the
performance by the Company

of  its  material  obligations  hereunder  and  under  the  other  Transaction
 Documents  (as  defined  in

Section 2.1(b) hereof).



(b)

Authorization;  Enforcement.  The  Company  has  the  requisite  corporate

power   and   authority   to   enter   into   and   perform   this   Agreement,
  the   Registration   Rights

Agreement,  the  Warrants  and  the  other  agreements  and  documents
 contemplated  hereby  and

thereby  and  executed  by  the  Company  or  to  which  the  Company  is  party
 (collectively,  the

“Transaction  Documents”),  and  to  issue  and  sell  the  Shares  and  the
 Warrants  in  accordance  with

the terms hereof.   The execution, delivery and performance of the Transaction
Documents by the

Company  and  the  consummation  by  it  of  the  transactions  contemplated
 thereby  have  been  duly

and  validly  authorized  by  all  necessary  corporate  action,  and,  except
 as  set  forth  in  Schedule

2.1(b),   no   further   consent   or   authorization   of   the   Company,
  its   Board   of   Directors   or   its

stockholders is required. This Agreement has been duly executed and delivered by
the Company.

The  other  Transaction  Documents  will  have  been  duly  executed  and
 delivered  by  the  Company

at the Closing.  Each of the Transaction Documents constitutes, or shall
constitute when executed

and  delivered,  a  valid  and  binding  obligation  of  the  Company
 enforceable  against  the  Company

in   accordance   with   its   terms,   except   as   such   enforceability
  may   be   limited   by  applicable

bankruptcy,  reorganization,  moratorium,  liquidation,  conservatorship,
 receivership  or  similar

-2-





laws  relating  to,  or  affecting  generally  the  enforcement  of,  creditor’s
 rights  and  remedies  or  by

other equitable principles of general application.



(c)

Capitalization.   The   authorized   capital   stock   of   the   Company   and
  the

shares  thereof  currently  issued  and  outstanding  as  of   September  8,
 2014,  are  set  forth  on

Schedule  2.1(c)  hereto.  All  of  the  outstanding  shares  of  the  Company’s
 Common  Stock  and  any

other security of  the  Company have  been  duly and  validly authorized.
 Except  as  disclosed  in  the

Commission  Documents  or  as  set  forth  on  Schedule  2.1(c)  hereto,  no
 shares  of  Common  Stock

or  any  other  security  of  the  Company  are  entitled  to  preemptive
 rights  or  registration  rights  and

there  are  no  outstanding  options,  warrants,  scrip,  rights  to  subscribe
 to,  call  or  commitments  of

any character whatsoever  relating to, or securities  or rights  convertible
into,  any shares of capital

stock of the Company.   Furthermore, except as disclosed in the Commission
Documents or as set

forth   on   Schedule   2.1(c)   hereto,   there   are   no   contracts,
  commitments,   understandings,   or

arrangements  by  which  the  Company  is  or  may  become  bound  to  issue
 additional  shares  of  the

capital  stock  of  the  Company  or  options,  securities  or  rights
 convertible  into  shares  of  capital

stock   of   the   Company.   Except   for   customary  transfer   restrictions
  contained   in   agreements

entered  into  by  the  Company  in  order  to  sell  restricted  securities  or
 as  provided  on  Schedule

2.1(c)  hereto,  the  Company  is  not  a  party  to  or  bound  by  any
 agreement  or  understanding

granting  registration  or  anti-dilution  rights  to  any  individual,
 corporation,  partnership,  trust,

incorporated  or  unincorporated  association,  joint  venture,  limited
 liability  company,  joint  stock

company,  government  (or  an  agency  or  political  subdivision  thereof)  or
 other  entity  of  any  kind

(a  “Person”)  with  respect  to  any  of  its  equity  or  debt  securities.
 Except  as  set  forth  on  Schedule

2.1(c),   the   Company   is   not   a   party   to,   and   it   has   no
  knowledge   of,   any   agreement   or

understanding restricting the voting or transfer of any shares of the capital
stock of the Company.

Except  as  set  forth  on  Schedule  2.1(c)  hereto,  the  offer  and  sale  of
 all  capital  stock,  convertible

securities,  rights,  warrants,  or  options  of  the  Company issued  prior to
 the  Closing complied  with

all  applicable  federal  and  state  securities  laws,  and  no  holder  of
 such  securities  has  a  right  of

rescission or claim for damages with respect thereto which could have a Material
Adverse Effect.

The  Company  has  furnished  or  made  available  to  the  Purchasers  true
 and  correct  copies  of  the

Company’s  Articles  of  Incorporation  as  in  effect  on  the  date  hereof
 (the  “Articles”),  and  the

Company’s Bylaws as in effect on the date hereof (the “Bylaws”).



(d)

Issuance  of  Securities.  The  Shares  and  the  Warrants  to  be  issued  at
 the

Closing have been duly authorized by all necessary corporate action and, when
paid for or issued

in  accordance  with  the  terms  hereof,  the  Shares  shall  be  validly
 issued  and  outstanding,  fully

paid  and  nonassessable  and  free  and  clear  of  all  liens,  encumbrances
 and  rights  of  refusal  of  any

kind  and  the  holders  shall  be  entitled  to  all  rights  accorded  to  a
 holder  of  Common  Stock.  When

the Warrant Shares are issued and paid for in accordance with the terms of this
Agreement and as

set  forth  in  the  Warrants,  such  shares  will  be  duly  authorized  by
 all  necessary  corporate  action

and  validly  issued  and  outstanding,  fully  paid  and  nonassessable,  free
 and  clear  of  all  liens,

encumbrances  and  rights  of  refusal  of  any  kind  and  the  holders  shall
 be  entitled  to  all  rights

accorded to a holder of Common Stock.



(e)

No  Conflicts.  The  execution,  delivery and  performance  of  the  Transaction

Documents   by   the   Company   and   the   consummation   by   the   Company
  of   the   transactions

contemplated  hereby  and  thereby  do  not  and  will  not  (i)  violate  any
 provision  of  the  Articles  or

Bylaws  or  any  Subsidiary’s  comparable  charter  documents,  (ii)  conflict
 with,  or  constitute  a

default (or an event which with notice or lapse of time or both would become a
default) under, or

-3-





give   to   others   any   rights   of   termination,   amendment,
  acceleration   or   cancellation   of,   any

agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or

obligation  to  which  the  Company  or  any  of  its  Subsidiaries  is  a
 party  or  by  which  the  Company

or  any  of  its  Subsidiaries’  respective  properties  or  assets  are  bound,
 (iii)  create  or  impose  a  lien,

mortgage,  security interest,  charge  or  encumbrance  of  any nature  on  any
property or  asset  of  the

Company  or  any  of  its  Subsidiaries  under  any  agreement  or  any
 commitment  to  which  the

Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries

is  bound  or  by  which  any  of  their  respective  properties  or  assets
 are  bound,  or  (iv)  result  in  a

violation of any federal,  state, local  or  foreign  statute, rule,
 regulation, order, judgment or decree

(including federal  and  state  securities  laws  and  regulations)  applicable
 to  the  Company or  any of

its  Subsidiaries  or  by  which  any  property  or  asset  of  the  Company  or
 any  of  its  Subsidiaries  is

bound  or  affected,  except,  in  all  cases  other  than  violations  pursuant
 to  clauses  (i)  or  (iv)  (with

respect  to  federal  and  state  securities  laws)  above,  for  such
 conflicts,  defaults,  terminations,

amendments,  acceleration,  cancellations  and  violations  as  would  not,
 individually  or  in  the

aggregate,  have  a  Material  Adverse  Effect.  The  business  of  the  Company
 and  its  Subsidiaries  is

not  being  conducted  in  violation  of  any  laws,  ordinances  or
 regulations  of  any  governmental

entity,  except  for  possible  violations  which  singularly  or  in  the
 aggregate  do  not  and  will  not

have  a  Material  Adverse  Effect.  Neither  the  Company  nor  any  of  its
 Subsidiaries  is  required

under  federal,  state,  foreign  or  local  law,  rule  or  regulation  to
 obtain  any  consent,  authorization

or  order  of,  or  make  any  filing  or  registration  with,  any  court  or
 governmental  agency  in  order

for  it  to  execute,  deliver  or  perform  any  of  its  obligations  under
 the  Transaction  Documents  or

issue and sell the Securities in accordance with the terms hereof or thereof
(other than any filings

which   may   be   required   to   be   made   by   the   Company   with   the
  Securities   and   Exchange

Commission  (the  “Commission”)  and/or  the  OTC  Markets  Group  prior  to  or
 subsequent  to  the

Closing,   or   state   securities   administrators   prior   to   or
  subsequent   to   the   Closing,   or   any

registration statement which may be filed pursuant hereto or thereto).



(f)

Commission  Documents;  Financial  Statements.  The  Common  Stock  is

registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended

(the  “Exchange  Act”),  and,  except  as  disclosed  on  Schedule  2.1(f)
 hereto,  the  Company  has

timely filed  all  reports,  schedules,  forms,  statements  and  other
documents  required  to  be  filed  by

it  with  the  Commission  pursuant  to  the  reporting  requirements  of  the
 Exchange  Act,  including

material  filed  pursuant  to  Section  13(a)  or  15(d)  of  the  Exchange  Act
 (all  of  the  foregoing,

including  filings  incorporated  by  reference  therein,  being  referred  to
 herein  as  the  “Commission

Documents”).   The   Company   has   delivered   or   made   available
  (through   the   SEC   EDGAR

website) to the Purchasers true and complete copies of the Commission Documents
filed with the

Commission  since  June  3,  2010.   The  Company  has  not  provided  to  the
 Purchasers  any material

non-public   information   or   other   information   which,   according   to
  applicable   law,   rule   or

regulation,  should  have  been  disclosed  publicly  by  the  Company  but
 which  has  not  been  so

disclosed,  other  than  with  respect  to  the  transactions  contemplated  by
 this  Agreement.   At  the

time  of  its  filing,  the  Company’s  Quarterly  Report  on  Form  10-Q  for
 the  fiscal  quarter  ended

May  31,  2014  (the  “Form  10-Q”)  complied  in  all  material  respects  with
 the  requirements  of  the

Exchange  Act  and  the  rules  and  regulations  of  the  Commission
 promulgated  thereunder  and

other  federal,  state  and  local  laws,  rules  and  regulations  applicable
 to  such  documents,  and  the

Form  10-Q  did  not  contain  any  untrue  statement  of  a  material  fact  or
 omitted  to  state  a  material

fact  required  to  be  stated  therein  or  necessary in  order  to  make  the
 statements  therein,  in  light  of

the  circumstances  under  which  they  were  made,  not  misleading.  At  the
 time  of  its  filing,  the

-4-





Company’s Annual Report on Form 10-K for the fiscal year ended February 28, 2014
(the “Form

10-K”) complied in all material respects with the requirements of the Exchange
Act and the rules

and  regulations  of  the  Commission  promulgated  thereunder  and  other
 federal,  state  and  local

laws,  rules  and  regulations  applicable  to  such  documents,  and,  at  the
 time  of  its  filing,  the  Form

10-K  did  not  contain  any  untrue  statement  of  a  material  fact  or
 omitted  to  state  a  material  fact

required  to  be  stated  therein  or  necessary  in  order  to  make  the
 statements  therein,  in  light  of  the

circumstances  under  which  they  were  made,  not  misleading.  As  of  their
 respective  dates,  the

financial  statements  of  the  Company  included  in  the  Commission
 Documents  complied  as  to

form in all material respects with applicable accounting requirements and the
published rules and

regulations  of  the  Commission  or  other  applicable  rules  and  regulations
 with  respect  thereto.

Such  financial  statements  have  been  prepared  in  accordance  with
 generally  accepted  accounting

principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may

be  otherwise  indicated  in  such  financial  statements  or  the  Notes
 thereto  or  (ii)  in  the  case  of

unaudited  interim  statements,  to  the  extent  they  may  not  include
 footnotes  or  may be  condensed

or  summary  statements),  and  fairly  present  in  all  material  respects
 the  financial  position  of  the

Company and  its Subsidiaries as of the dates thereof and the  results of
operations and cash  flows

for the periods then ended (subject, in the case of  unaudited statements, to
 normal  year-end  audit

adjustments).



(g)

Subsidiaries.  Schedule  2.1(g)  hereto  sets  forth   each  Subsidiary  of  the

Company,   showing   the   jurisdiction   of   its   incorporation   or
  organization   and   showing   the

percentage  of  each   Person’s  ownership  of  the  outstanding  stock  or
 other  interests  of  such

Subsidiary.  For  the  purposes  of  this  Agreement,  “Subsidiary”  shall  mean
 any Person  of  which  at

least  a  majority  of  the  securities  or  other  ownership  interest  having
 ordinary  voting  power

(absolutely  or  contingently)  for  the  election  of  directors  or  other
 Persons  performing  similar

functions  are  at  the  time  owned  directly  or  indirectly  by  the  Company
 and/or  any  of  its  other

Subsidiaries.  All  of  the  outstanding  shares  of  capital  stock  of  each
 Subsidiary  have  been  duly

authorized  and  validly  issued,  and  are  fully  paid  and  nonassessable.
 There  are  no  outstanding

preemptive,  conversion  or  other  rights,  options,  warrants  or  agreements
 granted  or  issued  by  or

binding upon  any Subsidiary for the  purchase or  acquisition of any shares  of
capital stock of  any

Subsidiary  or  any  other  securities  convertible  into,  exchangeable  for
 or  evidencing  the  rights  to

subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject

to  any  obligation  (contingent  or  otherwise)  to  repurchase  or  otherwise
 acquire  or  retire  any

shares  of  the  capital  stock  of  any  Subsidiary  or  any  convertible
 securities,  rights,  warrants  or

options  of  the  type  described  in  the  preceding  sentence  except  as  set
 forth  on  Schedule  2.1(g)

hereto.  Neither  the  Company  nor  any  Subsidiary  is  party  to,  nor  has
 any  knowledge  of,  any

agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.



(h)

No  Material  Adverse  Change.  Since  May  31,  2014,  the  Company  has  not

experienced  or  suffered  any  Material  Adverse  Effect,  except  for
 operating  losses  incurred  in  the

ordinary course of business.



(i)

No Undisclosed Liabilities.  Except as disclosed on Schedule 2.1(i) hereto,

neither  the  Company  nor  any  of  its  Subsidiaries  has  any  liabilities,
 obligations,  claims  or  losses

(whether  liquidated  or   unliquidated,  secured  or  unsecured,  absolute,
 accrued,   contingent  or

otherwise)  other  than  those  set  forth  on  the  balance  sheet  included
 in  the  Form  10-Q  or  incurred

in  the  ordinary  course  of  the  Company’s  or  its  Subsidiaries  respective
 businesses  since  May  31,

-5-





2014,  and  which,  individually  or  in  the  aggregate,  do  not  or  would
 not  have  a  Material  Adverse

Effect on the Company or its Subsidiaries.



(j)

No  Undisclosed  Events  or  Circumstances.  Since  May  31,  2014,  except  as

disclosed on Schedule 2.1(j) hereto, no  event  or circumstance has occurred  or
 exists with respect

to   the   Company   or   its   Subsidiaries   or   their   respective
  businesses,   properties,   prospects,

operations or  financial condition, which, under applicable law,  rule or
 regulation, requires  public

disclosure  or  announcement  by  the  Company  but  which  has  not  been  so
 publicly  announced  or

disclosed.



(k)

Indebtedness.  Schedule  2.1(k)  hereto  sets  forth  as  of  the  date  hereof
 all

outstanding secured and unsecured  Indebtedness of the Company or any
Subsidiary, or for which

the   Company   or   any   Subsidiary   has   commitments.   For   purposes   of
  this   Agreement:   (x)

“Indebtedness”  of  any  Person  means,  without  duplication  (A)  any
 indebtedness  for  borrowed

money in  excess  of  $100,000,  (B)  any obligations  issued,  undertaken  or
 assumed  as  the  deferred

purchase  price  of  property  or  services  (other  than  trade  payables
 entered  into  in  the  ordinary

course  of  business)  in  excess  of  $100,000,  (C)  all  reimbursement  or
 payment  obligations  with

respect  to  letters  of  credit,  surety  bonds  and  other  similar
 instruments,  (D)  any  obligations

evidenced by notes, bonds, debentures or similar  instruments, including
obligations so evidenced

incurred   in   connection   with   the   acquisition   of   property,   assets
  or   businesses,   (E)   any

indebtedness  in  excess  of  $100,000  created  or  arising  under  any
 conditional  sale  or  other  title

retention agreement, or incurred as financing, in either case with respect to
any property or assets

acquired  with  the  proceeds  of  such  indebtedness  (even  though  the
 rights  and  remedies  of  the

seller  or  bank  under  such  agreement  in  the  event  of  default  are
 limited  to  repossession  or  sale  of

such  property),  (F)  all  monetary  obligations  under  any  leasing  or
 similar  arrangement  which,  in

connection  with  GAAP,  consistently  applied  for  the  periods  covered
 thereby,  is  classified  as  a

capital  lease  with  a  present  value  in  excess  of  $100,000,  (G)  all
 indebtedness  referred  to  in

clauses  (A)  through  (F)  above  secured  by  (or  for  which  the  holder  of
 such  Indebtedness  has  an

existing  right,  contingent  or  otherwise,  to  be  secured  by)  any
 mortgage,  lien,  pledge,  charge,

security interest  or  other  encumbrance  upon  or  in  any property or  assets
 (including  accounts  and

contract  rights)  owned  by  any  Person,  even  though  the  Person  which
 owns  such  assets  or

property  has  not  assumed  or  become  liable  for  the  payment  of  such
 indebtedness,  and  (H)  all

Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to

in  clauses  (A)  through  (G)  above;  and  (y)  “Contingent  Obligation”
 means,  as  to  any Person,  any

direct   or   indirect   liability,   contingent   or   otherwise,   of   that
  Person   with   respect   to   any

indebtedness,  lease,  dividend  or  other  obligation  of  another  Person  if
 the  primary  purpose  or

intent of the  Person incurring such liability, or the  primary effect thereof,
is to provide assurance

to   the   obligee   of   such   liability  that   such   liability  will   be
 paid   or   discharged,   or   that   any

agreements  relating  thereto  will  be  complied  with,  or  that  the  holders
 of  such  liability  will  be

protected  (in  whole  or  in  part)  against  loss  with  respect  thereto  in
 excess  of  $100,000  due  under

leases  required  to  be  capitalized  in  accordance  with  GAAP.  Except  as
 disclosed  on  Schedule

2.1(k), neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.



(l)

Title  to  Assets.   Each  of  the  Company  and  the  Subsidiaries  has  good
 and

marketable  title  to  all  of  its  real  and  personal  property,  free  and
 clear  of  any mortgages,  pledges,

charges,  liens,  security  interests  or  other  encumbrances  of  any  nature
 whatsoever,  except  as

disclosed  in  the  Commission  Documents,  for  those  indicated  on  Schedule
 2.1(l)  hereto  or  such

that,  individually  or  in  the  aggregate,  do  not  have  a  Material
 Adverse  Effect.   All  leases  to  real

-6-





and personal property of the Company and each of its Subsidiaries are valid and
subsisting and in

full force and effect.



(m)

Actions  Pending.  There  is  no  action,  suit,  claim,  investigation,
 arbitration,

alternate  dispute  resolution  proceeding  or  other  proceeding  pending  or,
 to  the  knowledge  of  the

Company, threatened against the Company or any Subsidiary which questions the
validity of this

Agreement  or  any  of  the  other  Transaction  Documents  or  any  of  the
 transactions  contemplated

hereby  or  thereby  or  any  action  taken  or  to  be  taken  pursuant  hereto
 or  thereto.  Except  as  set

forth   on   Schedule   2.1(m)   hereto,   there   is   no   action,   suit,
  claim,   investigation,   arbitration,

alternate  dispute  resolution  proceeding  or   other  proceeding  pending  or,
 to  the  knowledge  of  the

Company,   threatened   against   or   involving   the   Company,   any
  Subsidiary   or   any   of   their

respective  properties  or  assets,  which  individually  or  in  the
 aggregate,  would  have  a  Material

Adverse  Effect.  There  are  no  outstanding  orders,  judgments,  injunctions,
 awards  or  decrees  of

any  court,  arbitrator  or  governmental  or  regulatory  body against  the
 Company or  any Subsidiary

or  any  officers  or  directors  of  the  Company  or  any  Subsidiary  in
 their  capacities  as  such,  which

individually, or in the aggregate, would have a Material Adverse Effect.



(n)

Compliance with Law.   The business of the Company and the Subsidiaries

has  been  and  is  presently  being  conducted  in  accordance  with  all
 applicable  federal,  state  and

local governmental laws, rules, regulations and ordinances, except as set forth
in the Commission

Documents  or  on  Schedule  2.1(n)  hereto  or  such  that,  individually  or
 in  the  aggregate,  the

noncompliance  therewith  would  not  have  a  Material  Adverse  Effect.  The
 Company  and  each  of

its   Subsidiaries   have   all   franchises,   permits,   licenses,   consents
  and   other   governmental   or

regulatory  authorizations  and  approvals  necessary  for  the  conduct  of
 its  business  as  now  being

conducted  by  it  unless  the  failure  to  possess  such  franchises,
 permits,  licenses,  consents  and

other  governmental  or  regulatory  authorizations  and  approvals,
 individually  or  in  the  aggregate,

could not reasonably be expected to have a Material Adverse Effect.



(o)

Taxes.   Except  as  set  forth  on  Schedule  2.1(o)  hereto,  the  Company
 and

each  of  the  Subsidiaries  has  accurately  prepared  and  filed  all
 federal,  state  and  other  tax  returns

required  by law  to  be  filed  by it,  has  paid  or  made  provisions  for
the  payment  of  all  taxes  shown

to  be  due  and  all  additional  assessments,  and  adequate  provisions  have
 been  and  are  reflected  in

the  financial  statements  of  the  Company  and  the  Subsidiaries  for  all
 current  taxes  and  other

charges  to  which  the  Company  or  any Subsidiary  is  subject  and  which
 are  not  currently due  and

payable.   Except  as  disclosed  on  Schedule  2.1(o)  hereto,  none  of  the
 federal  income  tax  returns

of  the  Company  or  any  Subsidiary  have  been  audited  by  the  Internal
 Revenue  Service.  The

Company  has   no   knowledge   of   any   additional   assessments,
  adjustments   or   contingent   tax

liability  (whether  federal  or  state)  of  any  nature  whatsoever,  whether
 pending  or  threatened

against the Company or  any Subsidiary for any period, nor of any basis for any
such  assessment,

adjustment or contingency.



(p)

Certain Fees.   Except  for Moody Capital Solutions,  Inc., the  Company has

not  employed  any  broker  or  finder  or  incurred  any  liability  for  any
 brokerage  or  investment

banking fees,  commissions,  finders’ structuring fees,  financial  advisory
fees  or  other similar  fees

in connection with the Transaction Documents.



(q)

Disclosure.   To   the   best   of   the   Company’s   knowledge,   neither
  this

Agreement   or   the   Schedules   hereto   nor   any   other   documents,
  certificates   or   instruments

-7-





furnished to the Purchasers by or on behalf of the Company or any Subsidiary in
connection with

the  transactions  contemplated  by  this  Agreement  contain  any  untrue
 statement  of  a  material  fact

or  omit  to  state  a  material  fact  necessary  in  order  to  make the
 statements  made herein  or  therein,

in the light of the circumstances under which they were made herein or therein,
not misleading.



(r)

Intellectual Property.   Except as set forth on Schedule 2.1(r), the Company

and  each  of  the  Subsidiaries  owns  or  possesses  all  the  Proprietary
 Rights  owned  by  it  and  have

no  knowledge  that  such  rights  are  in  conflict  with  the  rights  of
 others.  As  of  the  date  of  this

Agreement,  neither  the  Company nor  any of  its  Subsidiaries  has  received
 any written  notice  that

any  Proprietary  Rights  have  been  declared  unenforceable  or  otherwise
 invalid  by  any  court  or

governmental  agency.  As  of  the  date  of  this  Agreement,  there  is,  to
 the  knowledge  of  the

Company,  no  material  existing  infringement,  misuse  or  misappropriation
 of  any  Proprietary

Rights  by  others.   From  May  31,  2014,  to  the  date  of  this  Agreement,
 neither  the  Company  nor

any of  its  Subsidiaries  has  received  any written  notice  alleging  that
 the  operation  of  the  business

of  the  Company  or  any  of  its  Subsidiaries  infringes  in  any  material
 respect  upon  the  intellectual

property  rights  of  others.  “Proprietary  Rights”  shall  mean  patents,
 trademarks,  domain  names

(whether  or  not  registered)  and  any  patentable  improvements  or
 copyrightable  derivative  works

thereof,  websites  and  intellectual  property  rights  relating  thereto,
 service  marks,  trade  names,

copyrights, licenses and authorizations, and all rights with respect to the
foregoing.



(s)

Environmental   Compliance.   Except   as   disclosed   on   Schedule   2.1(s)

hereto,  the  Company  and  each  of  its  Subsidiaries  have  obtained  all
 approvals,  authorization,

certificates,   consents,   licenses,   orders   and   permits   or   other
  similar   authorizations   of   all

governmental  authorities,  or  from  any  other  Person,  that  are  required
 under  any   Environmental

Laws, the absence of which would have a Material Adverse Effect.
  “Environmental  Laws” shall

mean   all   applicable   laws   relating   to   the   protection   of   the
  environment   including,   without

limitation,    all    requirements    pertaining    to    reporting,
   licensing,    permitting,    controlling,

investigating  or  remediating  emissions,  discharges,  releases  or
 threatened  releases  of  hazardous

substances,   chemical   substances,   pollutants,   contaminants   or   toxic
  substances,   materials   or

wastes,  whether  solid,  liquid  or  gaseous  in  nature,  into  the  air,
 surface  water,  groundwater  or

land,  or  relating  to  the  manufacture,  processing,  distribution,  use,
 treatment,  storage,  disposal,

transport  or  handling  of  hazardous  substances,  chemical  substances,
 pollutants,  contaminants  or

toxic  substances,  material  or  wastes,  whether  solid,  liquid  or  gaseous
 in  nature.  Except  as  set

forth on Schedule 2.1(s)  hereto, the  Company has  all necessary governmental
approvals  required

under   all   Environmental   Laws   and   used   in   its   business   or   in
  the   business   of   any   of   its

Subsidiaries,  except  for  such  instances  as  would  not  individually  or
 in  the  aggregate  have  a

Material  Adverse  Effect.  The  Company  and  each  of  its  Subsidiaries  are
 also  in  compliance  with

all  other  limitations,  restrictions,  conditions,  standards,  requirements,
 schedules  and  timetables

required  or  imposed  under  all  Environmental  Laws.    Except  for  such
 instances  as  would  not

individually  or  in  the  aggregate  have  a  Material  Adverse  Effect,  there
 are  no  past  or  present

events,  conditions,  circumstances,  incidents,  actions  or  omissions
 relating  to  or  in  any  way

affecting  the  Company  or  its  Subsidiaries  that  violate  or  may  violate
 any  Environmental  Law

after  the  Closing  or  that  may  give  rise  to  any  Environmental
 Liabilities,  or  otherwise  form  the

basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any

Environmental  Law,  or  (ii)  based  on  or  related  to  the  manufacture,
 processing,  distribution,  use,

treatment,  storage  (including,  without  limitation,  underground  storage
 tanks),  disposal,  transport

or handling, or the emission, discharge, release or threatened release of any
hazardous substance.

-8-





“Environmental Liabilities” means all liabilities of a Person (whether such
liabilities are owed by

such   Person   to   governmental   authorities,   third   parties   or
  otherwise)   whether   currently   in

existence or arising hereafter which arise under or relate to any Environmental
Law.



(t)

Books and Records;  Internal Accounting Controls. The books, records and

documents  of  the  Company  and  its  Subsidiaries  accurately  reflect  in
 all  material  respects  the

information  relating  to  the  business  of  the  Company  and  the
 Subsidiaries,  the  location  and

collection  of  their  assets,  and  the  nature  of  all  transactions  giving
 rise  to  the  obligations  or

accounts   receivable   of   the   Company   or   any   Subsidiary.   The
  Company   and   each   of   its

Subsidiaries  maintain  a  system  of  internal  accounting  controls
 sufficient,  in  the  judgment  of  the

Company’s  board  of  directors,  to  provide  reasonable  assurance  that  (i)
 transactions  are  executed

in   accordance   with   management’s   general   or   specific
  authorizations,   (ii)   transactions   are

recorded  as  necessary  to  permit  preparation  of  financial  statements  in
 conformity  with  GAAP

and  to  maintain  asset  accountability,  (iii)  access  to  assets  is
 permitted  only  in  accordance  with

management’s  general  or  specific  authorization,  and  (iv) the  recorded
 accountability for  assets  is

compared  with  the  existing  assets  at  reasonable  intervals  and
 appropriate  actions  are  taken  with

respect to any differences.



(u)

Material  Agreements.  Except  for  the  Transaction  Documents  or  as  set

forth  on  Schedule  2.1(u)  hereto,  or  those  that  are  included  as
 exhibits  to  the  Commission

Documents,  neither  the  Company  nor  any  Subsidiary  is  a  party  to  any
 written  or  oral  contract,

instrument,  agreement,  commitment,  obligation,  plan  or  arrangement,  a
 copy  of  which  would  be

required  to  be  filed  with  the  Commission  (collectively,  “Material
 Agreements”)  if  the  Company

or any Subsidiary were registering securities under the Securities Act. The
Company and each of

its Subsidiaries has in all material respects performed all the obligations
required to be performed

by  them  to  date  under  the  foregoing  agreements,  have  received  no
 notice  of  default  and,  to  the

best  of  the  Company’s  knowledge,  are  not  in  default  under  any
 Material  Agreement  now  in

effect,  the  result  of  which  could  cause  a  Material  Adverse  Effect.  No
 written  or  oral  contract,

instrument,  agreement,  commitment,  obligation,  plan  or  arrangement  of
 the  Company  or  of  any

Subsidiary  limits  or  shall  limit  the  payment  of  dividends  on  its
 Common  Stock,  except  as  set

forth on Schedule 2.1(u) hereto.



(v)

Transactions   with   Affiliates.   Except   as   disclosed   in   the
  Commission

Documents  or  as  set  forth  on  Schedule  2.1(v)  hereto,  there  are  no
 loans,  leases,  agreements,

contracts,   royalty   agreements,   management   contracts   or   arrangements
  or   other   continuing

transactions  between  (a)  the  Company,  any  Subsidiary  or  any  of  their
 respective  customers  or

suppliers,  on  the  one  hand,  and  (b)  on  the  other  hand,  any  officer,
 employee,  consultant  or

director  of  the  Company,  or  any  of  its  Subsidiaries,  or  any  Person
 owning  5%  or  more  of  the

capital  stock  of  the  Company or  any Subsidiary or  any member  of  the
 immediate  family of  such

officer,  employee,  consultant,  director  or  5%  or  greater  stockholder  or
 any  corporation  or  other

entity controlled by such officer, employee, consultant, director or
stockholder.



(w)

Securities Act of 1933.   The Company has complied and will comply with

all  applicable  federal  and  state  securities  laws  in  connection  with
 the  offer,  issuance  and  sale  of

the  Securities  hereunder.  Neither  the  Company  nor  anyone  acting  on  its
 behalf,  directly  or

indirectly,  has  or  will  sell,  offer  to  sell  or  solicit  offers  to  buy
 any  of  the  Securities,  or  similar

securities   to,   or   solicit   offers   with   respect   thereto   from,   or
  enter   into   any   preliminary

conversations  or  negotiations  relating  thereto  with,  any  Person,  or  has
 taken  or  will  take  any

-9-





action  so  as  to  bring  the  issuance  and  sale  of  any  of  the
 Securities  under  the  registration

provisions  of  the  Securities  Act  and  applicable  state  securities  laws.
 Neither  the  Company  nor

any  of  its  affiliates,  nor  any  Person  acting  on  its  or  their  behalf,
 has  engaged  in  any  form  of

general   solicitation   or   general   advertising   (within   the   meaning
 of   Regulation   D   under   the

Securities Act) in connection with the offer or sale of any of the Securities.



(x)

Governmental  Approvals.  Except  as  set  forth  on  Schedule  2.1(x)  hereto,

and  except  for  the  filing  of  any  notice  prior  or  subsequent  to  the
 Closing  that  may  be  required

under  applicable  state  and/or  federal  securities  laws  (which  if
 required,  shall  be filed  on  a timely

basis),  no  authorization,  consent,  approval,  license,  exemption  of,
 filing  or  registration  with  any

court   or   governmental   department,   commission,   board,   bureau,
  agency   or   instrumentality,

domestic  or  foreign,  is  or  will  be  necessary  for,  or  in  connection
 with,  the  execution  or  delivery

of  the  Shares  and  the  Warrants,  or  for  the  performance  by  the
 Company  of  its  obligations  under

the Transaction Documents.



(y)

Employees.  Neither  the  Company  nor  any  Subsidiary  has  any  collective

bargaining arrangements or agreements covering any of its employees.   Except as
set forth  in the

Commission  Documents  or  on  Schedule  2.1(y)  hereto,  neither  the  Company
 nor  any  Subsidiary

has  any  employment  contract,  agreement  regarding  proprietary  information,
 non-competition

agreement,  non-solicitation  agreement,  confidentiality  agreement,  or  any
 other  similar  contract

or   restrictive   covenant,   relating   to   the   right   of   any   officer,
  employee   or   consultant   to   be

employed  or  engaged  by  the  Company  or  such  Subsidiary,  which  contract
 or  agreement  is

required to be disclosed in the Commission Documents but which is not so
disclosed. Since May

31,  2014,  no  officer,  consultant  or  key  employee  of  the  Company  or
 any  Subsidiary  whose

termination,  either  individually  or  in  the  aggregate,  could  have  a
 Material  Adverse  Effect,  has

terminated  or,  to  the  knowledge  of  the  Company,  has  any  present
 intention  of  terminating  his  or

her employment or engagement with the Company or any Subsidiary.



(z)

Absence  of  Certain  Developments.   Except  as  set forth  in  the  Commission

Documents  or  on  Schedule  2.1(z)  hereto,  since  May  31,  2014,  neither
 the  Company  nor  any

Subsidiary has:



(i)

issued  any  stock,  bonds  or  other  corporate  securities  or  any  rights,

options or warrants with respect thereto other than under the Company’s stock
option plans;



(ii)

borrowed   any   amount   or   incurred   or   become   subject   to   any

liabilities  (absolute  or  contingent)  except  current  liabilities  incurred
 in  the  ordinary  course  of

business  which  are  comparable  in  nature  and  amount  to  the  current
 liabilities  incurred  in  the

ordinary  course  of  business  during  the  comparable  portion  of  its  prior
 fiscal  year,  as  adjusted  to

reflect the current nature and volume of the Company’s or such Subsidiary’s
business;



(iii)

discharged   or   satisfied   any   lien   or   encumbrance   or   paid   any

obligation  or  liability  (absolute  or  contingent),  other  than  current
 liabilities  paid  in  the  ordinary

course of business;

-10-









(iv)

declared  or  made  any  payment  or  distribution  of  cash  or  other

property  to  stockholders  with  respect  to  its  stock,  or  purchased  or
 redeemed,  or  made  any

agreements so to purchase or redeem, any shares of its capital stock;



(v)

sold,  assigned  or  transferred  any  other  tangible  assets,  or  canceled

any debts or claims, except in the ordinary course of business;



(vi)

sold,  assigned  or  transferred  any  patent  rights,  trademarks,  trade

names,  copyrights,  trade  secrets  or  other  intangible  assets  or
 intellectual  property  rights,  or

disclosed any proprietary confidential information  to any Person except in the
ordinary course of

business or to the Purchasers or their representatives;

(vii)      suffered  any  substantial  losses  or  waived  any  rights  of
 material

value,  whether  or  not  in  the  ordinary  course  of  business,  or  suffered
 the  loss  of  any  material

amount of prospective business;

(viii)    made   any   changes   in   employee   compensation   except   in
  the

ordinary course of business and consistent with past practices;



(ix)

made  capital  expenditures  or  commitments  therefor  that  aggregate

in excess of $25,000;



(x)

entered  into  any other transaction  other  than  in  the ordinary course

of  business,  or  entered  into  any  other  material  transaction,  whether
 or  not  in  the  ordinary  course

of business;



(xi)

made charitable contributions or pledges in excess of $25,000;

(xii)     suffered any material damage, destruction or casualty loss, whether

or not covered by insurance;

(xiii)    experienced  any  material  problems  with  labor  or  management  in

connection with the terms and conditions of their employment;

(xiv)     effected any two or more events  of the foregoing kind which in the

aggregate would cause a Material Adverse Effect; or

(xv)      entered  into  an  agreement,  written  or  otherwise,  to  take  any
 of  the

foregoing actions.

(aa)      Use  of  Proceeds.  Except  as  set  forth  on  Schedule  2.1(aa),
 the  proceeds

from  the  sale  of  the  Shares  and  the  Warrants  will  be  used  by  the
 Company  for  working  capital

purposes  and,  except  as  set  forth  on  Schedule  2.1(aa),  shall  not  be
used  to  repay any outstanding

Indebtedness or any loans to any officer, director, affiliate or insider of the
Company.

-11-





(bb)      Public Utility Holding Company Act and Investment Company Act Status.

The  Company  is  not  a  “holding  company”  or  a  “public  utility  company”
 as  such  terms  are

defined  in  the  Public  Utility  Holding  Company  Act  of  1935,  as
 amended.   The  Company  is  not,

and  as  a  result  of  and  immediately  upon  Closing  will  not  be,  an
 “investment  company”  or  a

company  “controlled”  by  an  “investment  company”,  within  the  meaning  of
 the  Investment

Company Act of 1940, as amended.

(cc)      ERISA. No liability to the Pension Benefit Guaranty Corporation has
been

incurred  with  respect  to  any  Plan  by  the  Company  or  any  of  its
 Subsidiaries  which  is  or  would

cause a Material Adverse Effect. The execution and delivery of this Agreement
and the issue and

sale  of  the  Shares  and  the  Warrants  will  not  involve  any  transaction
 which  is  subject  to  the

prohibitions  of  Section  406  of  ERISA  or  in  connection  with  which  a
 tax  could  be  imposed

pursuant  to  Section  4975  of  the  Internal  Revenue  Code  of  1986,  as
 amended  (the  “Code”);

provided  that,  if  any Purchaser,  or  any Person  that  owns  a beneficial
 interest  in  any Purchaser,  is

an  “employee  pension  benefit  plan”  (within  the  meaning of  Section  3(2)
of  ERISA)  with  respect

to  which  the  Company  is  a  “party  in  interest”  (within  the  meaning  of
 Section  3(14)  of  ERISA),

the  requirements  of  Sections  407(d)(5)  and  408(e)  of  ERISA,  if
 applicable,  are  met.   As  used  in

this  Section  2.1(cc),  the  term  “Plan”  shall  mean  an  “employee  pension
 benefit  plan”  (as  defined

in Section 3 of ERISA) which is or has been established or maintained, or to
which contributions

are  or  have  been  made,  by  the  Company  or  any  Subsidiary  or  by  any
 trade  or  business,  whether

or  not  incorporated,  which,  together  with  the  Company  or  any
 Subsidiary,  is  under  common

control, as described in Section 414(b) or (c) of the Code.

(dd)      Delisting   Notification.   The   Company   has   not   received   a
  delisting

notification  from  the  OTC  Markets  Group  that  has  not  been  rescinded,
 and,  to  its  knowledge,

there  are  no  existing  facts  or  circumstances  that  could  give  rise  to
 the  delisting  of  the  Common

Stock from the OTC Markets Group.

(ee)      Sarbanes-Oxley  Act.  The  Company  is  in  compliance  with  any  and
 all

applicable  requirements  of  the  Sarbanes-Oxley  Act  of  2002  that  are
 effective  as  of  the  date

hereof,   and   any   and   all   applicable   rules   and   regulations
  promulgated   by   the   Commission

thereunder  that  are  effective  as  of  the  date  hereof,  except  where
 such  noncompliance  would  not

have, individually or in the aggregate, a Material Adverse Effect.



Section 2.2

Representations  and  Warranties  of  the  Purchasers.  Each  of  the

Purchasers  hereby  makes  the  following  representations  and  warranties  to
 the  Company  with

respect solely to itself and not with respect to any other Purchaser:



(a)

Organization  and  Standing  of  the  Purchasers.  If  such  Purchaser  is  an

entity,   such   Purchaser   is   a   corporation,   limited   liability
  company   or   partnership   duly

incorporated   or   organized,   validly   existing   and   in   good   standing
  under   the   laws   of   the

jurisdiction of its incorporation or organization.



(b)

Authorization  and  Power.  Such  Purchaser  has  the  requisite  power  and

authority  to  enter  into  and  perform  the  Transaction  Documents  and  to
 purchase  the  Shares  and

the   Warrants   being   sold   to   it   hereunder.   The   execution,
  delivery   and   performance   of   the

Transaction  Documents  by  such  Purchaser  and  the  consummation  by  it  of
 the  transactions

contemplated  hereby have  been  duly authorized  by  all  necessary corporate
 or  partnership  action,

-12-





and  no  further  consent  or  authorization  of  such  Purchaser  or  its
 Board  of  Directors  or  Board  of

Managers,  stockholders,  or  partners,  as  the  case  may  be,  is  required.
 This  Agreement  has  been

duly  authorized,  executed  and  delivered  by  such  Purchaser.  The  other
 Transaction  Documents

constitute, or shall constitute when executed and  delivered, valid and binding
obligations of such

Purchaser  enforceable  against  such  Purchaser  in  accordance  with  their
 terms,  except  as  such

enforceability may be  limited  by applicable bankruptcy,  insolvency,
 reorganization,  moratorium,

liquidation,  conservatorship,  receivership  or  similar  laws  relating  to,
 or  affecting  generally  the

enforcement   of,   creditor’s   rights   and   remedies   or   by  other
  equitable   principles   of   general

application.



(c)

Acquisition  for  Investment.  Such  Purchaser  is  purchasing  the  Shares  and

acquiring  the  Warrants  solely  for  its  own  account  for  the  purpose  of
 investment  and  not  with  a

view  to  or  for  sale  in  connection  with  the  distribution  thereof.  Such
 Purchaser  does  not  have  a

present  intention  to  sell  any  of  the  Securities,  nor  a  present
 arrangement  (whether  or  not  legally

binding)  or  intention  to  effect  any distribution  of  any  of  the
 Securities  to  or  through  any Person;

provided,  however,  that  by  making  the  representations  herein  and
 subject  to  Section  2.2(e)

below,  such  Purchaser  does  not  agree  to  hold  any  of  the  Securities
 for  any  minimum  or  other

specific  term  and  reserves  the  right  to  pledge any of  the  Securities
 for margin  purposes  and/or  to

dispose  of  any  of  the  Securities  at  any  time  in  accordance  with
 federal  and  state  securities  laws

applicable  to  such  disposition.  Such  Purchaser  acknowledges  that  it  (i)
 has  such  knowledge  and

experience in financial and business matters such that such Purchaser is capable
of evaluating the

merits  and  risks  of  its  investment  in  the  Company,  (ii)  is  able  to
 bear  the  financial  risks

associated  with  an  investment  in  the  Securities,  and  (iii)  has  been
 given  full  access  to  such

records  of  the  Company  and  the  Subsidiaries  and  to  the  officers  of
 the  Company  and  the

Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.



(d)

Rule  144.  Such  Purchaser  understands  that  the  Securities  must  be  held

indefinitely  unless  such  Securities  are  registered  under  the  Securities
 Act  or  an  exemption  from

registration  is  available.  Such  Purchaser  acknowledges  that  it  is
 familiar  with  Rule  144  of  the

rules  and  regulations  of  the  Commission,  as  amended,  promulgated
 pursuant  to  the  Securities

Act  (“Rule  144”),  and  that  such  Purchaser  has  been  advised  that  Rule
 144  permits  resales  only

under  certain  circumstances.  Such  Purchaser  understands  that  to  the
 extent  that  Rule  144  is  not

available,  such  Purchaser  will  be  unable  to  sell  any  Securities
 without  either  registration  under

the Securities Act or the existence of another exemption from such registration
requirement.



(e)

General.  Such  Purchaser  understands  that  the  Securities  are  being
 offered

and  sold  in  reliance  on  a  transactional  exemption  from  the
 registration  requirements  of  federal

and   state   securities   laws   and   the   Company  is   relying  upon   the
  truth   and   accuracy  of   the

representations, warranties, agreements, acknowledgments and understandings of
such Purchaser

set  forth  herein  in  order  to  determine  the  applicability  of  such
 exemptions  and  the  suitability  of

such  Purchaser  to  acquire  the  Securities.  Such  Purchaser  understands
 that  no  United  States

federal or state  agency or  any government or  governmental agency has passed
upon or made any

recommendation or endorsement of the Securities.



(f)

Opportunities  for  Additional  Information.  Such  Purchaser  acknowledges

that  such  Purchaser  has  had  the  opportunity  to  ask  questions  of  and
 receive  answers  from,  or

obtain   additional   information   from,   the   executive  officers   of   the
  Company  concerning  the

financial  and  other  affairs  of  the  Company,  and  to  the  extent  deemed
 necessary  in  light  of  such

-13-





Purchaser’s   personal   knowledge   of   the   Company’s   affairs,   such
  Purchaser   has   asked   such

questions  and  received  answers  to  the  full  satisfaction  of  such
 Purchaser,  and  such  Purchaser

desires to invest in the Company.



(g)

No  General  Solicitation.  Such  Purchaser  acknowledges  that  the  Securities

were  not  offered  to  such  Purchaser  by  means  of  any  form  of  general
 or  public  solicitation  or

general  advertising,  or  publicly disseminated  advertisements  or  sales
 literature,  including  (i)  any

advertisement,  article,  notice  or  other  communication  published  in  any
 newspaper,  magazine,  or

similar media, or broadcast over television or radio, or (ii) any seminar or
meeting to which such

Purchaser was invited by any of the foregoing means of communications.



(h)

Accredited  Investor.  Such  Purchaser  is  an  accredited  investor  (as
 defined

in  Rule  501  of  Regulation  D),  and  such  Purchaser  has  such  experience
 in  business  and  financial

matters  that  it  is  capable  of  evaluating  the  merits  and  risks  of  an
 investment  in  the  Securities.

Such  Purchaser  acknowledges  that  an  investment  in  the  Securities  is
 speculative  and  involves  a

high degree of risk.

ARTICLE III

Covenants

The  Company  covenants  with  each  Purchaser  as  follows,  which  covenants
 are  for  the

benefit of each Purchaser and their respective permitted assignees.



Section 3.1

Securities     Compliance.     The     Company     shall     notify     the

Commission,  in  accordance  with  its  rules  and  regulations,  of  the
 transactions  contemplated  by

any  of  the  Transaction  Documents,  and  shall  take  all  other  necessary
 action  and  proceedings  as

may  be  required  and  permitted  by  applicable  law,  rule  and  regulation,
 for  the  legal  and  valid

issuance of the Securities to the Purchasers, or their respective subsequent
holders.



Section 3.2

Registration  and  Listing.  The  Company  will  cause  its  Common

Stock to continue to be registered under Section 12(b) or 12(g) of the Exchange
Act, will comply

in all respects with its reporting and filing obligations under the  Exchange
Act, will comply with

all  requirements  related  to  any  registration  statement  filed  pursuant
 to  this  Agreement,  and  will

not  take  any  action  or  file  any  document  (whether  or  not  permitted
 by  the  Securities  Act  or  the

rules  promulgated  thereunder)  to  terminate  or  suspend  such  registration
 or  to  terminate  or

suspend  its  reporting  and  filing  obligations  under  the  Exchange  Act  or
 Securities  Act,  except  as

permitted herein. The Company shall use its commercially reasonable best efforts
to continue the

trading of its Common Stock on one of the OTC Markets Group’s marketplaces or
any successor

market.



Section 3.3

Inspection   Rights.   In   the   event   the   Registration   Statement   (as

defined in the Registration Rights Agreement) is not effective or has been
suspended, and subject

to  the  Purchaser  signing  a  mutually  agreeable  Non-Disclosure  Agreement
 and  agreeing  not  to

sell  any of  its  securities  if  it  obtains  material  non-public
information,  the  Company shall,  subject

to Section 3.9, permit, during normal business hours and upon reasonable request
and reasonable

notice,  a  Purchaser  or  any  employees,  agents  or  representatives
 thereof,  so  long  as  a  Purchaser

shall  be  obligated  hereunder  to  purchase  the  Shares  or  shall
 beneficially own  the  Shares,  or  shall

-14-





own  Warrant  Shares  or  the  Warrants  which,  in  the  aggregate,  represent
 more  than  two  percent

(2%) of the total combined voting power of all voting securities then
outstanding, to examine and

make  reasonable  copies  of  and  extracts  from  the  records  and  books  of
 account  of,  and  visit  and

inspect,  during  the  term  of  the  Warrants,  the  properties,  assets,
 operations  and  business  of  the

Company  and  any  Subsidiary,  and  to  discuss  the  affairs,  finances  and
 accounts  of  the  Company

and any Subsidiary with any of its officers, consultants, directors, and key
employees.



Section 3.4

Compliance  with  Laws.  The  Company  shall  comply,  and  cause

each   Subsidiary   to   comply,   with   all   applicable   laws,   rules,
  regulations   and   orders,   the

noncompliance with which could have a Material Adverse Effect.



Section 3.5

Keeping  of  Records  and  Books  of  Account.  The  Company  shall

keep  and  cause  each  Subsidiary  to  keep  adequate  records  and  books  of
 account,  in   which

complete  entries  will  be  made  in  accordance  with  GAAP  consistently
 applied,  reflecting  all

financial  transactions  of  the  Company and  its  Subsidiaries,  and  in
 which,  for  each  fiscal  year,  all

proper  reserves  for  depreciation,  depletion,  obsolescence,  amortization,
 taxes,  bad  debts  and

other purposes in connection with its business shall be made.



Section 3.6

Reporting  Requirements.  The  Company,  only  to  the  extend  not

included  in  a  Commission  Document  publicly filed  and  available  for
 public  access,  shall  furnish

two  (2)  copies  of  the  following  to  each  Purchaser  in  a  timely  manner
 so  long  as  that  Purchaser

shall  be  obligated  hereunder  to  purchase  the  Shares  or  shall
 beneficially  own  the  Shares  or

Warrants,  or  shall  own  Warrant  Shares  which,  in  the  aggregate,
 represent  more  than  one  percent

(1%) of the total combined voting power of all voting securities then
outstanding:



(a)

Quarterly  Reports  filed  with  the  Commission  on  Form  10-Q  as  soon  as

available,  and  in  any  event  within  forty-five  (45)  days  after  the  end
 of  each  of  the  first  three  (3)

fiscal  quarters  of  the  Company,  but  in  no  event  prior  to  the  time
 that  such  Reports  are  publicly

filed with the Commission or otherwise made publicly available;



(b)

Annual  Reports  filed  with  the  Commission  on  Form  10-K  as  soon  as

available,  and  in  any  event  within  ninety  (90)  days  after  the  end  of
 each  fiscal  year  of  the

Company,  but  in  no  event  prior  to  the  time  that  such  Reports  are
 publicly  filed  with  the

Commission or otherwise made publicly available; and



(c)

Copies  of  all  notices  and  information,  including  without  limitation
 notices

and  proxy  statements  in  connection  with  any  meetings,  that  are
 provided  to  holders  of  shares  of

Common  Stock,  contemporaneously  with  the  delivery  of  such  notices  or
 information  to  such

holders of Common Stock.



Section 3.7

Other   Agreements.   The   Company   shall   not   enter   into   any

agreement  in  which  the  terms  of  such  agreement  would  restrict  or
 impair  the  right  or  ability  of

the Company or any Subsidiary to perform under any Transaction Document.



Section 3.8

Reservation    of    Shares.    So    long    as    the    Warrants    remain

outstanding,  the  Company  shall  take  all  action  necessary  to  at  all
 times  have  authorized,  and

reserved for the purpose of issuance, the maximum number of shares of Common
Stock to effect

the exercise of the Warrants.

-15-









Section 3.9

Disclosure  of  Transactions  and  Other  Material  Information.   On  or

before  8:30  a.m.,  New  York  City  time,  on  the  Business  Day  immediately
 following  the  Closing

Date,  the  Company shall  file  a  Current  Report  on Form  8-K  with  the
 Commission  describing the

terms  of  the  transactions  contemplated  by  the  Transaction  Documents  and
 including  as  exhibits

to such Current Report on Form 8-K this Agreement, a form of the Warrant, and
the Registration

Rights  Agreement,  and  the  schedules  hereto  and  thereto  in  the  form
 required  by  the  Exchange

Act  (including  all  attachments,  the  “8-K  Filing”).  For  purposes  of
 this  Agreement,  a  “Business

Day”  means  any  day  except  Saturday,  Sunday  and  any  day  which  is  a
 legal  holiday  or  a  day  on

which  banking  institutions  in  the  State  of  Texas  generally  are
 authorized  or  required  by  law  or

other  government  actions  to  close.    As  of  the  time  of  the  filing  of
 the  8-K  Filing  with  the

Commission,   no   Purchaser   shall   be   in   possession   of   any
  material,   nonpublic   information

received  from  the  Company,  any  of  its  Subsidiaries  or  any  of  their
 respective  officers,  directors,

employees  or  agents,  that  is  not  disclosed  in  the  8-K  Filing.  The
 Company  shall  not,  and  shall

cause  each  of  its  Subsidiaries  and  its  and  each  of  their  respective
 officers,  directors,  employees

and  agents  not  to,  provide  any Purchaser  with  any  material,  nonpublic
 information  regarding  the

Company or  any of  its Subsidiaries from  and  after the  filing of the 8-K
 Filing with the Company

without  the  express  written  consent  of  such  Purchaser.  Subject  to  the
 foregoing,  neither  the

Company  nor  any  Purchaser  shall  issue  any  press  releases  or  any  other
 public  statements  with

respect  to  the  transactions  contemplated  hereby;  provided,  however,  that
 the  Company  shall  be

entitled,  without  the  prior  approval  of  any  Purchaser,  to  make  any
 press  release  or  other  public

disclosure  with  respect  to  such  transactions  (i)  in  substantial
 conformity  with  the  8-K  Filing  and

contemporaneously therewith, and (ii) as is required by applicable law and
regulations, including

the  applicable  rules  and  regulations  of  the  OTC  Markets  Group
 (provided  that  in  the  case  of

clause  (i)  above,  each  Purchaser  shall  be  notified  by the  Company
(although  the  consent  of  such

Purchaser  shall  not  be  required)  in  connection  with  any  such  press
 release  or  other  public

disclosure prior to its release).

Section 3.10    Delivery   of   Securities.   At   Closing   or   as   soon
  thereafter   as

reasonably  possible  (but  in  any  event  no  later  than  three  Business
 Days  immediately  following

the  Closing  Date),  the  Company  shall  deliver  to  each  Purchaser
 certificates  representing  the

Shares  (in  such   denominations  as  each  Purchaser  may  request),   and
 the  original  Warrants

acquired by such Purchaser at the Closing.

Section 3.11    [Intentionally Omitted].

Section 3.12    Subsequent Financings.



(a)

Until the first anniversary of the Closing Date, the Company hereby grants

to   each   Purchaser   (but   not   its   assigns)   that   (A)   still   owns
  Shares   purchased   hereunder

immediately  prior  to  the  issuance  of  the  “New  Securities”  (as  defined
 in  Section 3.12(b)),  (B)

purchased  Shares  on  the  Closing  Date,  and  (C)  was  not  an  officer  or
 director  of  the  Company as

of  the  Closing  Date  (any  such  Purchaser,  for  such  purpose,  an
 “Eligible  Purchaser”),  a  right  (the

“Preemptive Right”) to purchase all or any part of  such Eligible Purchaser’s
pro rata share of any

New Securities that the  Company may,  from  time to time, propose to sell  and
issue.  The pro  rata

share  for  each  Eligible  Purchaser,  for  purposes  of  the  Preemptive
 Right,  is  the  ratio  of  (x) the

number  of  shares  of  Common  Stock  then  held  or  deemed  to  be  held  by
 such  Eligible  Purchaser

immediately  prior  to  the  issuance  of  the  New  Securities  (assuming  the
 full  exercise  of  the

Warrants),  to  (y) the  total  number  of  shares  of  Common  Stock  of  the
 Company  outstanding

-16-





immediately prior to the  issuance of the New Securities (after  giving effect
to the full exercise of

the Warrants).



(b)

For   purposes   of   this   Section 3.12,   “New   Securities”   shall   mean
  any

Common  Stock,  whether  or  not  authorized  on  the  date  hereof,  and
 rights,  options  or  warrants  to

purchase  Common  Stock  and  securities  of   any  type  whatsoever  that
  are,  or  may  become,

convertible  into  Common  Stock;  provided,  however,  that  “New  Securities”
 does  not  include  the

following:



(i)

shares of capital stock of the Company issuable upon conversion or

exercise of any currently outstanding securities or any Shares, Warrants or New
Securities issued

in accordance with this Agreement (including the Warrant Shares);



(ii)

shares   or   options   or   warrants   for   Common   Stock   granted   to

officers, directors and employees of, and consultants to, the Company pursuant
to stock option or

purchase  plans  or  other  compensatory  agreements  approved  by  the
 Compensation  Committee  of

the Board of Directors;



(iii)

shares  of  Common  Stock  issued  in  connection  with  any  pro  rata

stock  split  or  stock  dividend  in  respect  of  any  series  or  class  of
 capital  stock  of  the  Company  or

recapitalization by the Company;



(iv)

shares  of  capital  stock,  or  options  or  warrants  to  purchase  capital

stock,  issued  to  a  strategic  investor  in  connection  with  a  strategic
 commercial  agreement  or

pursuant  to  joint  ventures,  partnerships,  licensing  agreements  or  other
 similar  arrangements,  as

determined by the Board of Directors;



(v)

shares  of  capital  stock,  or  options  or  warrants  to  purchase  capital

stock, issued pursuant to  a commercial borrowing,  secured lending or lease
financing transaction

approved by the Board of Directors;



(vi)

shares  of  capital  stock,  or  options  or  warrants  to  purchase  capital

stock,  issued  pursuant  to  the  acquisition  of  another  corporation  or
 entity  by  the  Company  by

consolidation,  merger,  purchase  of  all  or  substantially all  of  the
 assets,  or  other reorganization  in

which  the  Company  acquires,  in  a  single  transaction  or  series  of
 related  transactions,  all  or

substantially all of the assets of such other corporation or entity or fifty
percent (50%) or more of

the  voting  power  of  such  other  corporation  or  entity or  fifty percent
 (50%)  or  more  of  the  equity

ownership of such other corporation or entity;

(vii)      shares  of  capital  stock  issued  in  an  underwritten  public
 securities

offering pursuant to a registration statement filed under the Securities Act;

(viii)    shares  of  capital  stock,  or  options  or  warrants  to  purchase
 capital

stock,   issued   to   current   or   prospective   customers   or   suppliers
  of   the   Company   or   to   its

employees,   officers   or   directors,   approved   by   the   Board   of
  Directors   as   compensation   or

accommodation  in  lieu  of  other  payment,  compensation  or  accommodation
 to  such  customer,

supplier, employee, officer or director;

-17-









(ix)

shares of capital stock, or warrants to purchase capital stock, issued

to  any  Person  that  provides  services  to  the  Company  as  compensation
 therefor  pursuant  to  an

agreement approved by the Board of Directors;



(x)

shares  of  capital  stock,  or  options  or  warrants  to  purchase  capital

stock,  offered  in  a  transaction  where  purchase  of  such  securities  by
 any  Purchaser  would  cause

such  transaction  to  fail  to  comply  with  applicable  federal  or  state
 securities  laws  or  would  cause

an  applicable  registration  or  qualification  exemption  to  fail  to  be
 available  to  the  Company;

provided,  however,  that  this  clause  (x)  shall  apply  only  to  the
 Purchaser  or  Purchasers  who

would cause any such failure, and not to any of the other Purchasers; and



(xi)

securities  issuable  upon  conversion  or  exercise  of  the  securities  set

forth in paragraphs (i) – (x) above.

In  the  event  that  the  Company proposes  to  undertake an  issuance of  New
 Securities,  it  shall  give

each  Eligible  Purchaser  written  notice  (the  “Notice”)  of  its  intention,
 describing the  type of  New

Securities, the price,  and  the general terms  upon which the Company proposes
to issue the same.

Each  Eligible  Purchaser  shall  have  twenty  (20)  Business  Days  after
 receipt  of  such  notice  to

agree  to  purchase  all  or  any  portion  of  its  pro  rata  share  of  such
 New  Securities  at  the  price  and

upon  the  terms  specified  in  the  notice  by  giving  written  notice  to
 the  Company  and  stating

therein  the  quantity  of  New  Securities  to  be  purchased.  In  the  event
 that  any  New  Securities

subject  to  the  Preemptive  Right  are  not  purchased  by  the  Eligible
 Purchaser  within  the  twenty

(20)  Business Day period specified  above,  the Company shall have  ninety (90)
days thereafter  to

sell  (or  enter  into  an  agreement  pursuant  to  which  the  sale  of  New
 Securities  that  had  been

subject  to  the  Preemptive  Right  shall  be  closed,  if  at  all,  within
 sixty  (60)  days  from  the  date  of

said  agreement)  the  New  Securities  with  respect  to  which  the  rights
 of  the  Purchaser  were  not

exercised  at  a  price  and  upon  terms,  including  manner  of  payment,  no
 more  favorable  to  the

purchasers thereof than specified in the Notice.  In the event the Company has
not sold all offered

New  Securities  within  such   ninety  (90)  day  period  (or  sold  and
 issued  New  Securities  in

accordance  with  the  foregoing  within  sixty  (60)  days  from  the  date  of
 such  agreement),  the

Company  shall  not  thereafter  issue  or  sell  any  New  Securities,  without
 first  complying  again

with the procedures set forth in this Section 3.12.

Section 3.13    Beneficial Ownership Restrictions.



(a)

Notwithstanding  anything  to  the  contrary  set  forth  in  this  Agreement
 or

any  other  Transaction  Document  (including,  without  limitation,  the
 Warrant),  at  no  time  may  a

Purchaser  convert  a  Security  if  the  number  of  shares  of  Common  Stock
 to  be  issued  pursuant  to

such  conversion,  when  aggregated  with  all  other  shares  of  Common  Stock
 owned  by  such

Purchaser  at  such  time,  would  result  in  such  Purchaser  beneficially
 owning  (as  determined  in

accordance with Section 13(d) of the Exchange Act, and the rules thereunder) in
excess of 4.99%

of  the  then  issued  and  outstanding  shares  of  Common  Stock  outstanding
 at  such  time;  provided,

however,  that  upon  a  Purchaser  providing  the  Company  with  sixty-one
 (61)  days’  notice  (the

“Waiver Notice”) that such Purchaser would like to waive this Section 3.13(a)
with regard to any

or  all  shares  of  Common  Stock  issuable  upon  conversion  of  any
 Security,  this  Section  3.13(a)

shall  be  of  no  force  or  effect  with  regard  to  those  Securities
 referenced  in  the  Waiver  Notice;

provided,  further,  that  any  Purchaser  may  waive  this  Section  3.13(a)
 by  so  indicating  on  the

-18-





signature  page  to  this  Agreement,  any  such  waiver  to  be  effective  on
 and  as  of  the  date  of  this

Agreement.



(b)

Notwithstanding  anything  to  the  contrary  set  forth  in  this  Agreement
 or

any  other  Transaction  Document  (including,  without  limitation,  the
 Warrant),  at  no  time  may  a

Purchaser  convert  a  Security  if  the  number  of  shares  of  Common  Stock
 to  be  issued  pursuant  to

such  conversion,  when  aggregated  with  all  other  shares  of  Common  Stock
 owned  by  such

Purchaser  at  such  time,  would  result  in  such  Purchaser  beneficially
 owning  (as  determined  in

accordance with Section 13(d) of the Exchange Act, and the rules thereunder) in
excess of 9.99%

of  the  then  issued  and  outstanding  shares  of  Common  Stock  outstanding
 at  such  time;  provided,

however,   that   upon   a   Purchaser   providing   the   Company   with   a
  Waiver   Notice   that   such

Purchaser  would  like  to  waive  this  Section  3.13(b)  with  regard  to  any
 or  all  shares  of  Common

Stock  issuable  upon  conversion  of  a  Security,  this  Section  3.13(b)
 shall  be  of  no  force  or  effect

with regard to those Securities referenced in the Waiver Notice.

ARTICLE IV

Conditions



Section 4.1

Conditions  Precedent  to  the  Obligation  of  the  Company  to  Close

and to Sell the Shares and Warrants. The obligation hereunder of the Company to
close and issue

and  sell  the  Shares  and  the  Warrants  to  the  Purchasers  on  the
 Closing  Date  is  subject  to  the

satisfaction   or   waiver,   at   or   before   the   Closing,   of   the
  conditions   set   forth   below.   These

conditions are for the Company’s sole benefit and may be waived by the Company
at any time in

its sole discretion.



(a)

Accuracy   of    the    Purchasers’   Representations    and    Warranties.
   The

representations  and  warranties  of  each  Purchaser  shall  be true and
 correct  in  all  material  respects

as  of  the  date  when  made  and  as  of  the  Closing  Date  as  though  made
 at  that  time,  except  for

representations and warranties that are expressly made as of a particular date,
which shall be true

and correct in all material respects as of such date.



(b)

Performance  by  the  Purchasers.  Each  Purchaser  shall  have  performed,

satisfied  and  complied  in  all  material  respects  with  all  covenants,
 agreements  and  conditions

required  by  this  Agreement  to  be  performed,  satisfied  or  complied  with
 by  the  Purchasers  at  or

prior to the Closing Date.



(c)

No  Injunction.   No  statute,  rule,  regulation,  executive order,  decree,
 ruling

or   injunction   shall   have   been   enacted,   entered,   promulgated   or
  endorsed   by   any   court   or

governmental  authority  of  competent  jurisdiction  which  prohibits  the
 consummation  of  any  of

the transactions contemplated by this Agreement.



(d)

Delivery  of  Purchase  Price.  The  Purchase  Price  for  the  Shares  and  the

Warrants shall have been delivered to the Company at the Closing.



(e)

Delivery of Transaction Documents. The Transaction Documents to which

the  Purchasers  are  party  shall  have  been  duly  executed  and  delivered
 by  the  Purchasers  to  the

Company.

-19-









Section 4.2

Conditions  Precedent  to  the  Obligation  of  the  Purchasers  to  Close

and  to  Purchase  the  Shares  and  the  Warrants.  The  obligation  hereunder
 of  the  Purchasers  to

purchase  the  Shares  and  the  Warrants  and  consummate  the  transactions
 contemplated  by  this

Agreement  is  subject  to  the  satisfaction  or  waiver,  at  or  before  the
 Closing,  of  each  of  the

conditions  set  forth  below.  These  conditions  are  for  the  Purchasers’
 sole  benefit  and  may  be

waived by the Purchasers at any time in their sole discretion.



(a)

Accuracy  of  the  Company’s  Representations  and  Warranties.  Each  of  the

representations   and   warranties   of   the   Company   in   this   Agreement,
  the   Warrants   and   the

Registration  Rights  Agreement  shall  be true  and  correct  in  all  material
 respects  as  of  the  Closing

Date,  except  for  representations  and  warranties  that  speak  as  of  a
 particular  date,  which  shall  be

true and correct in all material respects as of such date.



(b)

Performance   by   the   Company.   The   Company   shall   have   performed,

satisfied  and  complied  in  all  respects  with  all  covenants,  agreements
 and  conditions  required  by

this  Agreement  to  be  performed,  satisfied  or  complied  with  by  the
 Company  at  or  prior  to  the

Closing Date.



(c)

No  Suspension,  Etc.  Trading  in  the  Common  Stock  shall  not  have  been

suspended by the Commission (except for any suspension of trading of limited
duration agreed to

by  the  Company,  which  suspension  shall  be  terminated  prior  to  the
 Closing),  and,  at  any  time

prior  to  the  Closing  Date,  trading  in  securities  generally  as  reported
 by  Bloomberg  Financial

Markets  (“Bloomberg”)  shall  not  have  been  suspended  or  limited,  or
 minimum  prices  shall  not

have  been  established  on  securities  whose  trades  are  reported  by
 Bloomberg,  or  quoted  by  the

OTC  Markets  Group,  nor  shall  a  banking  moratorium  have  been  declared
 either  by  the  United

States  or  Texas  State  authorities,  nor  shall  there  have  occurred  any
 national  or  international

calamity or  crisis  of  such  magnitude  in  its  effect  on  any financial
 market  which,  in  each  case,  in

the  reasonable  judgment  of  the  Purchasers,  makes  it  impracticable  or
 inadvisable  to  purchase  the

Shares and the Warrants.



(d)

No  Injunction.  No  statute,  rule,  regulation,  executive  order,  decree,
 ruling

or   injunction   shall   have   been   enacted,   entered,   promulgated   or
  endorsed   by   any   court   or

governmental  authority  of  competent  jurisdiction  which  prohibits  the
 consummation  of  any  of

the transactions contemplated by this Agreement.



(e)

No  Proceedings  or  Litigation.  No  action,  suit  or  proceeding  before  any

arbitrator  or  any  governmental  authority  shall  have  been  commenced,  and
 no  investigation  by

any  governmental  authority  shall  have  been  threatened,  against  the
 Company  or  any  Subsidiary,

or  any  of  the  officers,  directors  or  affiliates  of  the  Company  or
 any  Subsidiary,  seeking  to

restrain, prevent or change the transactions contemplated by this Agreement, or
seeking damages

in connection with such transactions.



(f)

Opinion of Counsel, Etc.  The Purchasers shall have received an opinion of

counsel  to  the  Company,  dated  the  Closing Date,  in  the  form  of
 Exhibit C hereto,  and  such  other

certificates  and  documents  as  the  Purchasers  or  their  counsel  shall
 reasonably require  incident  to

the Closing.

-20-









(g)

Warrants.   The   Company   shall   have   delivered   to   the   Purchasers
  the

originally  executed  Warrants  (in  such  denominations  as  each  Purchaser
 may  request)  being

acquired by the Purchasers in accordance with Section 3.10.



(h)

Resolutions.  The  Board  of  Directors  of  the  Company  shall  have  adopted

resolutions   consistent   with   Section   2.1(b)   hereof   in   a   form
  reasonably   acceptable   to   the

Purchasers (the “Resolutions”).



(i)

Reservation  of  Shares.  As  of  the  Closing  Date,  the  Company  shall  have

reserved  out  of  its  authorized  and  unissued  Common  Stock,  solely  for
 the  purpose  of  effecting

the  issuance  of  the  Shares  and  the  exercise  of  the  Warrants,  a
 number  of  shares  of  Common

Stock  equal  to  the  number  of  Warrant  Shares  issuable  upon  exercise  of
 the  Warrants,  assuming

the  Warrants  were  granted  on  the  Closing  Date  (after  giving  effect  to
 the  Warrants  to  be  issued

on the Closing Date and assuming the Warrants were fully exercisable on such
date regardless of

any limitation on the timing or amount of such exercises).



(j)

Secretary’s   Certificate.   The   Company   shall   have   delivered   to   the

Purchasers a secretary’s certificate, dated as of the Closing Date, as to (i)
the Resolutions, (ii) the

Articles  and  the  Bylaws,  each  as  in  effect  at  the  Closing,  and  (iii)
 the  authority  and  incumbency

of  the  officers  of  the  Company  executing  the  Transaction  Documents  and
 any  other  documents

required to be executed or delivered in connection therewith.



(k)

Officer’s   Certificate.   On   the   Closing   Date,   the   Company   shall
  have

delivered  to  the  Purchasers  a  certificate  of  an  executive  officer  of
 the  Company,  dated  as  of  the

Closing   Date,   confirming   the   accuracy   of   the   Company’s
  representations,   warranties   and

covenants  as  of  the  Closing  Date  and  confirming  the  compliance  by  the
 Company  with  the

conditions precedent set forth in this Section 4.2 as of the Closing Date.



(l)

Fees  and  Expenses. As of the Closing Date, all  fees and  expenses required

to  be  paid  by  the  Company  shall  have  been  or  authorized  to  be  paid
 by  the  Company  as  of  the

Closing Date.



(m)

Registration  Rights  Agreement.  As  of  the  Closing  Date,  the  parties
 shall

have entered into the Registration Rights Agreement in the Form of Exhibit D
attached hereto.



(n)

Lock-Up Agreements. Each officer, director and holder of 10% or more of

the Common Stock shall have executed and delivered to the Purchasers a Lock-Up
Agreement in

the form attached hereto as Exhibit E.



(o)

Material Adverse Effect. No Material Adverse Effect shall have occurred.

ARTICLE V

Transfer Restrictions and Legends



Section 5.1

Legends.

-21-









(a)

The  Securities  may  only  be  disposed  of  in  compliance  with  state  and

federal  securities  laws.  In  connection  with  any  transfer  of  Securities
 other  than  pursuant  to  an

effective  registration  statement,  to  the  Company,  to  an  Affiliate  of  a
 Purchaser  or  in  connection

with  a  pledge  permitted  by  Section  5.1(b),  the  Company  may  require
 the  transferor  thereof  to

provide to the Company an opinion of  counsel selected by the transferor, the
form  and substance

of which opinion shall be reasonably satisfactory to the Company,  to the
 effect that such transfer

does   not   require  registration   of   such   transferred   Securities
  under   the   Securities   Act.   As   a

condition  of  transfer,  any  such  transferee  shall  agree  in  writing  to
 be  bound  by  the  terms  of  this

Agreement  and  shall  have  the  rights  of  a  Purchaser  under  this
 Agreement  and  the  Registration

Rights Agreement.



(b)

The  Purchasers  agree  to  the  imprinting,  so  long  as  is  required  by
 this

Section 5.1(b), of a legend on any of the Securities in the following form:

THESE  SECURITIES  HAVE  NOT  BEEN  REGISTERED  WITH  THE  SECURITIES

AND  EXCHANGE  COMMISSION  OR  THE  SECURITIES  COMMISSION  OF  ANY  STATE

IN    RELIANCE    UPON    AN    EXEMPTION    FROM    REGISTRATION    UNDER
   THE

SECURITIES    ACT    OF    1933,    AS    AMENDED    (THE    “SECURITIES
   ACT”),    AND,

ACCORDINGLY,   MAY   NOT   BE   OFFERED   OR   SOLD   EXCEPT   PURSUANT   TO
  AN

EFFECTIVE    REGISTRATION    STATEMENT    UNDER    THE    SECURITIES    ACT
   OR

PURSUANT  TO  AN  AVAILABLE  EXEMPTION  FROM,  OR  IN  A  TRANSACTION  NOT

SUBJECT  TO,  THE  REGISTRATION  REQUIREMENTS  OF  THE  SECURITIES  ACT  AND

IN ACCORDANCE WITH APPLICABLE STATE SECURITIES  LAWS AS EVIDENCED BY

A  LEGAL  OPINION  OF  COUNSEL  TO  THE  TRANSFEROR  TO  SUCH  EFFECT,   THE

SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

THESE   SECURITIES   MAY   BE   PLEDGED   IN   CONNECTION   WITH   A   BONA
  FIDE

MARGIN   ACCOUNT   WITH   A   REGISTERED   BROKER-DEALER   OR   OTHER   LOAN

WITH   A   FINANCIAL   INSTITUTION   THAT   IS   AN   “ACCREDITED   INVESTOR”
  AS

DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

The  Company  acknowledges  and  agrees  that  a  Purchaser  may  from  time  to
 time  pledge

pursuant  to  a  bona  fide  margin  agreement  with  a  registered
 broker-dealer  or  grant  a  security

interest in some or all of the Securities to a financial institution that is an
“accredited investor” as

defined  in  Rule  501(a)  under  the  Securities  Act  and  who  agrees  to  be
bound  by the  provisions  of

this  Agreement  and  the  Registration  Rights  Agreement  and,  if  required
 under  the  terms  of  such

arrangement,  such  Purchaser  may  transfer  pledged  or  secured  Securities
 to  the  pledgees  or

secured  parties.  Such  a  pledge  or  transfer  would  not  be  subject  to
 approval  of  the  Company  and

no  legal  opinion  of  legal  counsel  of  the  pledgee,  secured  party  or
 pledgor  shall  be  required  in

connection  therewith.  Further,  no  notice  shall  be  required  of  such
 pledge.  At  the  appropriate

Purchaser’s  expense,  the  Company  will  execute  and  deliver  such
 reasonable  documentation  as  a

pledgee  or  secured  party  of  Securities  may  reasonably  request  in
 connection  with  a  pledge  or

transfer  of  the  Securities,  including,  if  the  Securities  are  subject
 to  registration  pursuant  to  the

Registration Rights Agreement, the preparation and filing of any required
prospectus  supplement

under  Rule  424(b)(3)  under  the  Securities  Act  or  other applicable
 provision  of  the  Securities  Act

to appropriately amend the list of Selling Stockholders thereunder, if required.

-22-









(c)

Certificates   evidencing   the   Shares   and   the   Warrant   Shares   shall
  not

contain  any  legend  (including  the  legend  set  forth  in  Section  5.1(b)),
 (i)  while  a  registration

statement  (including  the  Registration  Statement)  covering  the  resale  of
 such  security is  effective

under  the  Securities  Act,  or  (ii)  following  any sale  of  such  Shares
 or  Warrant  Shares  pursuant  to

Rule  144,  or  (iii)  if  such  Shares  or  Warrant  Shares  are  eligible  for
 sale  under  Rule  144(b)(1),  or

(iv)  if  such  legend  is  not  required  under  applicable  requirements  of
 the  Securities  Act  (including

judicial   interpretations   and   pronouncements   issued   by   the   Staff
  of   the   Commission).   The

Company  shall  cause  its  counsel  to  issue  a  legal  opinion  to  the
 Company’s  transfer  agent

promptly  after  the  Effectiveness  Date  (as  defined  in  the  Registration
 Rights  Agreement)  if

required  by the  Company’s  transfer  agent  to  effect  the  removal  of  the
 legend  hereunder.  If  all  or

any portion of a Warrant is exercised at a time when there is an effective
registration statement to

cover  the  resale  of  the  Warrant  Shares,  such  Warrant  Shares  shall  be
 issued  free  of  all  legends.

The  Company  agrees  that  following  the  Effectiveness  Date  or  at  such
 time  as  such  legend  is  no

longer  required  under  this  Section  5.1(c),  it  will,  no  later  than
 five  Business  Days  following  the

delivery  by  a  Purchaser   to  the  Company  or  the  Company’s  transfer
  agent  of  a  certificate

representing Shares  or  Warrant  Shares,  as  the  case  may be,  issued  with
 a restrictive  legend  (such

date,   the   “Legend   Removal   Date”),   deliver   or   cause   to   be
  delivered   to   such   Purchaser   a

certificate  representing  such  Securities  that  is  free  from  all
 restrictive  and  other  legends.  The

Company  may  not  make  any  notation  on  its  records  or  give  instructions
 to  any  transfer  agent  of

the Company that enlarge the restrictions on transfer set forth in this Section
5.1.



(d)

In  addition  to  such  Purchaser’s  other  available  remedies,  the  Company

shall  pay  to  a  Purchaser,  in  cash,  as  liquidated  damages  and  not  as
 a  penalty,  for  each  $1,000  of

Shares and/or Warrant Shares (based on the  closing price of the Common Stock on
the date such

Securities  are  submitted  to  the  Company’s  transfer  agent)  subject  to
 Section  5.1(c),  $10  per

Business  Day  (increasing  to  $20  per  Business  Day  five  (5)  Business
 Days  after  such  damages

have   begun   to   accrue)   for   each   Business   Day   after   the   Legend
  Removal   Date   until   such

certificate is delivered in proper form. Nothing herein shall limit such
Purchaser’s right to pursue

actual  damages  for  the  Company’s  failure  to  deliver  certificates
 representing  any  Securities  as

required  by  the  Transaction  Documents,  and  such  Purchaser  shall  have
 the  right  to  pursue  all

remedies  available  to  it  at  law  or  in  equity  including,  without
 limitation,  a  decree  of  specific

performance and/or injunctive relief.



(e)

Each Purchaser, severally and not jointly with the other Purchasers, agrees

that  the  removal  of  the  restrictive  legend  from  certificates
 representing  Securities  as  set  forth  in

this  Section  5.1  is  predicated  upon  the  Company’s  reliance  that  the
 Purchaser  will  sell  any

Securities  pursuant  to  either  the  registration  requirements  of  the
 Securities  Act,  including  any

applicable prospectus delivery requirements, or an exemption therefrom.

ARTICLE VI

Termination



Section 6.1

Termination    by    Mutual    Consent.    This    Agreement    may    be

terminated  at  any  time  prior  to  the  Closing  Date  by  the  mutual
 written  consent  of  the  Company

and the Purchasers.

-23-









Section 6.2

Effect of Termination.  In the event of termination by the Company

or  the  Purchasers,  written  notice  thereof  shall  forthwith  be  given  to
 the  other  party  and  the

transactions  contemplated  by  this  Agreement  shall  be  terminated  without
 further  action  by  any

party.   If  this  Agreement  is  terminated  as  provided  in  Section  6.1
 herein,  this  Agreement  shall

become  void  and  of  no  further  force  and  effect,  except  for  Sections
 8.1  and  8.2,  and  Article  VII

herein.  Nothing  in  this  Section  6.2  shall  be  deemed  to  release  the
 Company  or  any  Purchaser

from any liability for any breach under this Agreement, or to impair the rights
of the Company or

such  Purchaser  to  compel  specific  performance  by  the  other  party  of
 its  obligations  under  this

Agreement.

ARTICLE VII

Indemnification



Section 7.1

General  Indemnity.  The  Company  agrees  to  indemnify  and  hold

harmless  each  Purchaser  (and  its  respective  directors,  officers,
 employees,  affiliates,  agents,

successors  and  assigns)  from  and  against  any  and  all  losses,
 liabilities,  deficiencies,  costs,

damages  and  expenses  (including,  without  limitation,  reasonable
 attorneys’  fees,  charges  and

disbursements) incurred by each Purchaser or any such Person as a result of any
inaccuracy in or

breach   of   the   representations,   warranties   or   covenants   made   by
 the   Company  herein.   The

Purchasers  severally  but  not  jointly  agree  to  indemnify  and  hold
 harmless  the  Company  and  its

directors, officers, employees, affiliates, agents, successors and assigns  from
and against any and

all  losses,  liabilities,  deficiencies,  costs,  damages  and  expenses
 (including,  without  limitation,

reasonable attorneys’ fees, charges and disbursements) incurred by the  Company
as result of any

inaccuracy  in  or  breach  of  the  representations,  warranties  or  covenants
 made  by  the  Purchasers

herein.



Section 7.2

Indemnification  Procedure.  Any  party  entitled  to  indemnification

under this Article VII (an  “indemnified party”) will give written notice to the
indemnifying party

of  any  matters  giving  rise  to  a  claim  for  indemnification;  provided,
 that  the  failure  of  any  party

entitled  to  indemnification  hereunder  to  give  notice  as  provided  herein
 shall  not  relieve  the

indemnifying   party   of   its   obligations   under   this   Article   VII
  except   to   the   extent   that   the

indemnifying  party  is  actually  prejudiced  by  such  failure  to  give
 notice.  In  case  any  action,

proceeding  or  claim  is  brought  against  an  indemnified  party in  respect
 of  which  indemnification

is  sought  hereunder,  the  indemnifying  party  shall  be  entitled  to
 participate  in  and,  unless  in  the

reasonable   judgment   of   the   indemnified   party   a   conflict   of
  interest   between   it   and   the

indemnifying  party  may  exist  with  respect  to  such  action,  proceeding
 or  claim,  to  assume  the

defense  thereof  with  counsel  reasonably  satisfactory  to  the  indemnified
 party.   In  the  event  that

the   indemnifying   party  advises   an   indemnified   party  that   it   will
  contest   such   a   claim   for

indemnification  hereunder,  or  fails,  within  thirty  (30)  days  of  receipt
 of  any  indemnification

notice to notify, in writing, such Person of its election to defend, settle or
compromise, at its sole

cost and expense, any action, proceeding or claim  (or discontinues its defense
at any time  after  it

commences  such  defense),  then  the  indemnified  party  may,  at  its
  option,  defend,  settle  or

otherwise   compromise   or   pay   such   action   or   claim.   In   any
  event,   unless   and   until   the

indemnifying  party  elects  in  writing  to  assume  and  does  so  assume  the
 defense  of  any  such

claim,  proceeding  or  action,  the  indemnified  party’s  costs  and  expenses
 arising  out  of  the

defense,  settlement  or  compromise  of  any  such  action,  claim  or
 proceeding  shall  be  losses

-24-





subject  to  indemnification  hereunder.  The  indemnified  party  shall
 cooperate  fully  with  the

indemnifying party in  connection  with  any negotiation  or  defense  of  any
such  action  or  claim  by

the  indemnifying  party  and  shall  furnish  to  the  indemnifying  party  all
 information  reasonably

available to the  indemnified party which relates to  such action or  claim.
  The indemnifying party

shall  keep  the  indemnified  party  fully  apprised  at  all  times  as  to
 the  status  of  the  defense  or  any

settlement  negotiations  with  respect  thereto.   If  the  indemnifying party
elects  to  defend  any such

action  or  claim,  then  the  indemnified  party  shall  be  entitled  to
 participate  in  such  defense  with

counsel  of  its  choice  at  its  sole  cost  and  expense.   The  indemnifying
 party  shall  not  be  liable  for

any  settlement  of  any  action,  claim  or  proceeding  effected  without  its
 prior  written  consent.

Notwithstanding  anything  in  this  Article  VII  to  the  contrary,  the
 indemnifying  party  shall  not,

without  the  indemnified party’s  prior  written  consent,  settle  or
 compromise  any claim  or  consent

to   entry   of   any   judgment   in   respect   thereof   which   imposes
  any   future   obligation   on   the

indemnified  party or  which  does  not  include,  as  an  unconditional  term
 thereof,  the  giving  by the

claimant  or  the  plaintiff  to  the  indemnified  party  of  a  release  from
 all  liability in  respect  of  such

claim.  The  indemnification  required  by  this  Article  VII  shall  be  made
 by  periodic  payments  of

the  amount  thereof  during  the  course  of  investigation  or  defense,  as
 and  when  bills  are  received

or  expense,  loss,  damage  or  liability  is  incurred,  so  long  as  the
 indemnified  party  irrevocably

agrees  to  refund  such  moneys  if  it  is  ultimately  determined  by  a
 court  of  competent  jurisdiction

that  such  party  was  not  entitled  to  indemnification.  The  indemnity
 agreements  contained  herein

shall  be  in  addition  to  (a)  any  cause  of  action  or  similar  rights
 of  the  indemnified  party  against

the indemnifying party or others,  and (b) any liabilities the indemnifying
party may be subject to

pursuant to the law.

ARTICLE VIII

Miscellaneous



Section 8.1

Fees  and  Expenses.  Each  party  shall  pay  the  fees  and  expenses  of

its  advisors,  counsel,  accountants  and  other  experts,  if  any,  and  all
 other  expenses,  incurred  by

such  party  incident  to  the  negotiation,  preparation,  execution,  delivery
 and  performance  of  this

Agreement; provided, however, that the Company shall pay a flat $20,000 to YP
Holdings, LLC,

the  lead  Purchaser  (“YP”),  to  reimburse  YP  for  the  fees  and  expenses
 (including  attorneys’  fees

and  expenses)  incurred  by it  in  connection  with  its  due diligence review
of  the  Company and  the

preparation,  negotiation,  execution,  delivery  and  performance  of  this
 Agreement  and  the  other

Transaction  Documents  and  the  transactions  contemplated  thereunder
 (including  YP’s  counsel’s

review  of  the  Registration  Statement  (as  contemplated  by the
 Registration  Rights  Agreement)  as

special   counsel   to   Purchasers).   The   Company  hereby   authorizes   and
  directs   YP   to   deduct

$20,000 from the Purchase Price to be paid by YP at Closing in payment and
satisfaction of such

$20,000  due  and  payable  by  the  Company.  In  addition,  the  Company
 shall  pay  all  reasonable

fees  and expenses incurred by the  Purchasers  in connection with any
amendments, modifications

or   waivers   of   this   Agreement   or   any   of   the   other   Transaction
  Documents   or   incurred   in

connection with the enforcement of this Agreement and any of the other
Transaction Documents,

following   a   breach   by   the   Company   of   this   Agreement   or   any
  of   the   other   Transaction

Documents,  including,   without  limitation,  all  reasonable   attorneys’
 fees,  disbursements  and

expenses.



Section 8.2

Specific Enforcement; Consent to Jurisdiction.

-25-









(a)

The  Company  and  the  Purchasers  acknowledge  and  agree  that  irreparable

damage  would  occur  in  the  event  that  any  of  the  provisions  of  this
 Agreement  or  the  other

Transaction  Documents  were  not  performed  in  accordance  with  their
 specific  terms  or  were

otherwise  breached.   It  is  accordingly  agreed  that  the  parties  shall
 be  entitled  to  an  injunction  or

injunctions   to   prevent   or   cure   breaches   of   the   provisions   of
  this   Agreement   or   the   other

Transaction  Documents  and  to  enforce  specifically  the  terms  and
 provisions  hereof  or  thereof,

this being in addition to any other remedy to which any of them may be entitled
by law or equity.



(b)

The  Company  and  each  Purchaser  (i)  hereby  irrevocably  submit  to  the

exclusive  jurisdiction  of the  United  States  District  Court  sitting in
 the  Northern  District  of  Texas

and  the  courts  of  the  State  of  Texas  located  in  Dallas,  Texas,  for
 the  purposes  of  any suit,  action

or  proceeding  arising  out  of  or  relating  to  this  Agreement  or  any  of
 the  other  Transaction

Documents  or  the  transactions  contemplated  hereby or  thereby,  and  (ii)
 hereby waive,  and  agree

not  to  assert  in  any  such  suit,  action  or  proceeding,  any  claim  that
 it  is  not  personally  subject  to

the  jurisdiction  of  such  court,  that  the  suit,  action  or  proceeding
 is  brought  in  an  inconvenient

forum  or  that  the  venue  of  the  suit,  action  or  proceeding  is
 improper.  The  Company  and  each

Purchaser  consent  to  process  being  served  in  any  such  suit,  action  or
 proceeding  by  mailing  a

copy  thereof  to  such  party  at  the  address  in  effect  for  notices  to
 it  under  this  Agreement  and

agrees that such service shall constitute good and sufficient service of process
and notice thereof.

Nothing  in  this  Section  8.2  shall  affect  or  limit  any  right  to  serve
 process  in  any  other  manner

permitted by law.  The Company and the  Purchasers hereby agree that the
prevailing party in  any

suit, action or proceeding arising out of or relating to the Shares, the
Warrants or any Transaction

Document  shall  be  entitled  to  reimbursement  for  reasonable  legal  fees
 from  the  non-prevailing

party.



Section 8.3

Entire    Agreement;    Amendment.    This    Agreement    and    the

Transaction  Documents  contain  the  entire  understanding  and  agreement  of
 the  parties  with

respect  to  the  matters  covered  hereby  and,  except  as  specifically  set
 forth  herein  or  in  the  other

Transaction   Documents,   neither   the   Company   nor   any  Purchaser   make
 any  representation,

warranty,  covenant  or  undertaking  with  respect  to  such  matters,  and
 they  supersede  all  prior

understandings  and  agreements  with  respect  to  said  subject  matter,  all
 of  which  are  merged

herein.  No  provision  of  this  Agreement  may  be  waived  or  amended  other
 than  by  a  written

instrument  signed  by  the  Company  and  the  holders  of  at  least  a
 majority  in  interest  of  the  then-

outstanding  Shares,  and  no  provision  hereof  may  be  waived  other  than
 by  a  written  instrument

signed  by the  party against  whom  enforcement  of  any such  amendment  or
 waiver  is  sought.   No

such amendment shall be effective to the extent that it applies to less than all
of the holders of the

Shares  then  outstanding.  No  consideration  shall  be  offered  or  paid  to
 any  Person  to  amend  or

consent to a waiver or modification of any provision of any of the Transaction
Documents unless

the  same  consideration  is  also  offered  to  all  of  the  parties  to  the
 Transaction  Documents  or

holders of Shares, as the case may be.



Section 8.4

Notices.  Any  notices  required  or  permitted  to  be  given  under  this

Agreement  (and,  unless  otherwise  expressly  provided  therein,  under  any
 document  delivered

pursuant  to  this  Agreement)  shall  be  given  in  writing  and  shall  be
 deemed  received  (a)  when

personally delivered to the relevant party at such  party’s address as set forth
below, (b) if sent by

mail  (which  must  be  certified  or  registered  mail,  postage  prepaid),
 when  received  or  rejected  by

the  relevant  party  at  such  party’s  address  indicated  below,  or  (c)  if
 sent  by  email  transmission,

when confirmation of delivery is received by the sending party:

-26-









If to the Company:

MediJane Holdings Inc.

2011 Ken Pratt Boulevard, Suite 300

Longmont, Colorado 80501

Attention: Russell G. Stone, Chief Operating Officer

Email:  russell.stone@mjmd.net

with copies (which copies

shall not constitute notice



to the Company) to:

J.M. Walker & Associates

Attorneys At Law

7841 South Garfield Way

Centennial, Colorado 80122

Attention:  Jody M. Walker, Esq.

Email:  jmwlkr85@gmail.com



If to any Purchaser:

At   the   address   of   such   Purchaser   set   forth   on

Exhibit A to this Agreement.

Any  party  hereto  may  from  time  to  time  change  its  address  for
 notices  by  giving  at  least

ten (10) days written notice of such changed address to the other party hereto.



Section 8.5

Waivers. No waiver by any party of any default with respect to any

provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver

in  the  future  or  a  waiver  of  any  other  provision,  condition  or
 requirement  hereof,  nor  shall  any

delay or omission of any party to exercise  any right hereunder in any manner
impair the  exercise

of any  such right accruing to it thereafter.



Section 8.6

Headings.   The   article,   section   and   subsection   headings   in   this

Agreement  are  for  convenience  only  and  shall  not  constitute  a  part  of
 this  Agreement  for  any

other purpose and shall not be deemed to limit or affect any of the provisions
hereof.



Section 8.7

Successors  and  Assigns.  This  Agreement  shall  be  binding  upon

and  inure  to  the  benefit  of  the  parties  and  their  successors  and
 assigns.  After  the  Closing,  the

assignment  by  a  party  to  this  Agreement  of  any  rights  hereunder  shall
 not  affect  the  obligations

of  such  party  under  this  Agreement.  After  the  Closing,  the  Purchasers,
 in  compliance  with  all

applicable  securities  laws,  may  assign  the  Shares,  the  Warrants  and
 their  rights  under  this

Agreement  and  the other  Transaction Documents  and any other rights hereto
and thereto without

the consent of the Company.



Section 8.8

No  Third  Party  Beneficiaries.  This  Agreement  is  intended  for  the

benefit  of  the  parties  hereto  and  their  respective  permitted  successors
 and  assigns  and  is  not  for

the  benefit  of,  nor  may  any  provision  hereof  be  enforced  by,  any
 other  Person  (other  than

indemnified parties, as contemplated by Article VII).



Section 8.9

Governing   Law.   This   Agreement   shall   be   governed   by   and

construed  in  accordance  with  the  internal  laws  of  the  State of  Texas,
 without  giving  effect  to  the

choice   of   law   provisions.   This   Agreement   shall   not   be
  interpreted   or   construed   with   any

presumption against the party causing this Agreement to be drafted.

-27-





Section 8.10    Survival.  The  representations  and  warranties  of  the
 Company  and

the  Purchasers   contained  in  Sections  2.1(o)  and  2.1(s)  shall  survive
 indefinitely  and  those

contained  in  Article  II,  with  the  exception  of  Sections  2.1(o)  and
 2.1(s),  shall  survive  the

execution and delivery hereof and the Closing until the date two (2) years from
the Closing Date,

and  the  agreements  and  covenants  set  forth  in  Articles  I,  III,  V,
 VII  and  VIII  of  this  Agreement

shall survive the execution and delivery hereof and the Closing hereunder.

Section 8.11    Counterparts.  This  Agreement  may  be  executed  in  any
 number  of

counterparts,  all  of  which  taken  together  shall  constitute  one  and  the
 same  instrument  and  shall

become  effective  when  counterparts  have  been  signed  by  each  party  and
 delivered  to  the  other

parties hereto, it being understood that all parties need not sign the same
counterpart.

Section 8.12    Publicity.  The  Company  agrees  that  it  will  not  disclose,
 and  will

not  include  in  any public  announcement,  the  names  of  the  Purchasers
 without  the  consent  of  the

Purchasers  in  accordance  with  Section  8.3,  which  consent  shall  not  be
 unreasonably  withheld  or

delayed,  or  unless  and  until  such  disclosure is  required  by law,  rule
 or  applicable  regulation,  and

then only to the extent of such requirement.

Section 8.13    Severability.  The  provisions  of  this  Agreement  are
 severable  and,

in  the  event  that  any  court  of  competent  jurisdiction  shall  determine
 that  any  one  or  more  of  the

provisions  or  part  of  the  provisions  contained  in  this  Agreement
 shall,  for  any  reason,  be  held  to

be  invalid,  illegal  or  unenforceable  in  any  respect,  such  invalidity,
 illegality  or  unenforceability

shall  not  affect  any  other  provision  or  part  of  a  provision  of  this
 Agreement  and  this  Agreement

shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of

such  provision,  had  never  been  contained  herein,  so  that  such
 provisions  would  be  valid,  legal

and enforceable to the maximum extent possible.

Section 8.14    Further  Assurances.  From  and  after  the  date  of  this
 Agreement,

upon  the  request  of  the  Purchasers  or  the  Company,  the  Company  and
 each  Purchaser  shall

execute  and  deliver  such  instruments,  documents  and  other  writings  as
 may  be  reasonably

necessary or  desirable  to  confirm  and  carry out  and  to  effectuate  fully
the  intent  and  purposes  of

this Agreement, the Warrants and the Registration Rights Agreement.

Section 8.15    Independent  Nature  of  Purchasers’  Obligations  and  Rights.
 The

obligations of each Purchaser under any Transaction Document are several and not
joint with the

obligations  of  any  other  Purchaser,  and  no  Purchaser  shall  be
 responsible  in  any  way  for  the

performance   of   the   obligations   of   any   other   Purchaser   under
  any   Purchaser   Transaction

Document.  Nothing  contained  herein  or  in  any  other  Purchaser
 Transaction  Document,  and  no

action  taken  by  any  Purchaser  pursuant  hereto  or  thereto,  shall  be
 deemed  to  constitute  the

Purchasers  as a partnership, an association, a joint venture or  any other kind
of entity, or create  a

presumption  that  the  Purchasers  are  in  any  way  acting  in  concert  or
 as  a  group  with  respect  to

such obligations or the transactions contemplated by the Transaction Documents.
Each Purchaser

confirms   that   it   has   independently   participated   in   the
  negotiation   of   the   transactions

contemplated  hereby  with  the  advice  of  its  own  counsel  and  advisors.
 Each  Purchaser  shall  be

entitled  to  independently  protect  and  enforce  its  rights,  including,
 without  limitation,  the  rights

arising  out  of  this  Agreement  or  out  of  any  other  Transaction
 Documents,  and  it  shall  not  be

necessary  for  any  other  Purchaser  to  be  joined  as  an  additional  party
 in  any  proceeding  for  such

purpose.  Each  Purchaser  (other  than  YP)  hereby  agrees  and  acknowledges
 that  (a) Block  &

-28-





Garden,  LLP,  was  retained  solely  by  YP  in  connection  with  its  due
 diligence  review  of  the

Company   and   the   preparation,   negotiation,   execution,   delivery   and
  performance   of   this

Agreement  and  the  other  Transaction  Documents  and  the  transactions
 contemplated  thereunder,

and  in  such  capacity has  provided  legal  services  solely to  YP,  (b)
Block  &  Garden,  LLP,  has  not

represented,   nor   will   it   represent,   any   Purchaser   (other   than
  YP)   in   connection   with   the

preparation,  negotiation,  execution,  delivery  and  performance  of  this
 Agreement  or  the  other

Transaction  Documents  or  the  transactions  contemplated  thereunder,  and
 (c) each  Purchaser

(other   than   YP)   should,   if   it   wishes   counsel   with   respect   to
  the   preparation,   negotiation,

execution,  delivery  and  performance  of  this  Agreement  or  the  other
 Transaction  Documents  or

the   transactions   contemplated   thereunder,   retain   its   own
  independent   counsel   with   respect

thereto.

[Remainder of page intentionally left blank. Signature pages to follow.]

-29-





 





PURCHASERS:

YP HOLDINGS, LLC

By:

Michael W. Yurkowsky, Manager




  Check  box  and  initial  if  the  foregoing  Purchaser  wishes  to  waive

the provisions of Section 3.13(a). ______ (initial here)

-31-





EXHIBIT A

LIST OF PURCHASERS



Names and Addresses

Number of Shares

Number of

Dollar Amount of



of Purchasers

Purchased

Warrants

Investment

Purchased



YP Holdings, LLC

6,666,667

13,333,334

$600,000.00

6002 Costera Lane

Dallas, Texas  75248

Attn:  Michael W. Yurkowsky

Email: myurkowsky@yahoo.com

With a copy to:

Block & Garden, LLP

5949 Sherry Lane, Suite 900

Dallas, Texas  75225

Attn:  Warren W. Garden, Esq.

Email:  garden@bgvllp.com

A-1





EXHIBIT B

FORM OF WARRANT

B-1





THE  WARRANTS  REPRESENTED  BY  THIS  CERTIFICATE  AND  THE  SHARES

ISSUABLE    UPON    EXERCISE    OF   THE    SECURITIES    EVIDENCED    BY
   THIS

CERTIFICATE  HAVE  NOT  BEEN  REGISTERED  UNDER  THE  SECURITIES  ACT

OF   1933,   AS   AMENDED,   AND   MAY   NOT   BE   TRANSFERRED   EXCEPT   UPON

DELIVERY     TO     THE     CORPORATION     OF     AN     OPINION     OF
    COUNSEL

SATISFACTORY   IN   FORM   AND   SUBSTANCE   TO   IT   THAT   SUCH   TRANSFER

WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.

MediJane Holdings Inc.

Warrant for the Purchase of Shares of Common Stock,

par value $0.001 per Share



No. W-[●]

[●] Shares

THIS  CERTIFIES  that,  for  value  received, [●],  whose  address  is [●]  (the
 “Holder”),  is

entitled  to  subscribe  for  and  purchase  from  MediJane  Holdings  Inc.,  a
 Nevada  corporation  (the

“Company”),  upon  the  terms  and  conditions  set  forth  herein, [●]  shares
 of  the  Company’s

Common  Stock,  par  value  $0.001  per  share  (“Common  Stock”),  at  a  price
 of  $0.20  per  share

(the  “Exercise  Price”).  As  used  herein  the  term  “this  Warrant”  shall
 mean  and  include  this

Warrant  and  any Common  Stock  or  Warrants  hereafter  issued  as  a
 consequence  of  the  exercise

or transfer of this Warrant in whole or in part.

The  number  of  shares  of  Common  Stock  issuable  upon  exercise  of  the
 Warrants  (the

“Warrant  Shares”)  and  the  Exercise  Price  may  be  adjusted  from  time  to
 time  as  hereinafter  set

forth.  The Warrant  Shares  are entitled  to  the  benefits,  and  subject to
the obligations, set forth in

the  Registration  Rights  Agreement  among  the  Company,  the  Holder  and
 certain  other  parties

dated concurrently herewith (the “Registration Rights Agreement”).



1.

Exercise  Price  and  Exercise  Period.   This  Warrant  may be  exercised  at
 any time

or from time to time during the period commencing at  10:00 a.m. Mountain Time
on September

[●],  2014,  and  ending  at  5:00 p.m.  Mountain  Time  on  September [●],
 2019  (the  “Exercise

Period”).



2.

Procedure for Exercise; Effect of Exercise.



(a)

Cash Exercise. This Warrant may be exercised, in whole or in part, by the Holder

during  normal  business  hours  on  any  business  day  during  the  Exercise
 Period  by  (i)  the

presentation  and  surrender  of  this  Warrant  to  the  Company  at  its
 principal  office  along  with  a

1





duly  executed  Notice  of  Exercise  (in  the  form  attached  to  this
 Agreement)  specifying  the

number  of  Warrant  Shares  to  be  purchased,  and  (ii)  delivery of  payment
 to  the  Company of  the

Exercise  Price  for  the  number  of  Warrant  Shares  specified  in  the
 Notice  of  Exercise  by  cash,

wire transfer  of  immediately available  funds  to a bank account specified by
the Company, or by

certified or bank cashier’s check.



(b)

Cashless  Exercise.   This  Warrant  may also  be  exercised  by the  Holder
 through  a

cashless exercise, as described in this Section 2(b). In such case, this Warrant
may be exercised,

in  whole  or  in  part,  by the  Holder  during normal  business  hours  on
 any business  day during the

Exercise  Period  by  the  presentation  and  surrender  of  this  Warrant  to
 the  Company  at  its

principal  office  along  with  a  duly  executed  Notice  of  Exercise
 specifying  the  number  of

Warrant  Shares  to  be  applied  to  such  exercise.  The  number  of  shares
 of  Common  Stock  to  be

issues  upon  exercise  of  this  Warrant  pursuant  to  this  Section  2(b)
 shall  equal  the  value  of  this

Warrant  (or  the  portion  thereof  being  canceled)  computed  as  of  the
 date  of  delivery  of  this

Warrant to the Company using the following formula:



X =

Y(A-B)

A

Where:

X   =   the  number  of  shares  of  Common  Stock  to  be  issued  to  Holder
 under  this

Section 2(b);

Y  =  the number of Warrant Shares identified in the Notice of Exercise as being

applied to the subject exercise;

A  =  the Current Market Price on such date; and

B  =  the Exercise Price on such date

For  purposes  of  this  Section  2(b),  Current  Market  Price  shall  have
 the  definition  provided  in

Section 6(g).

The  Company  acknowledges  and  agrees  that  this  Warrant  was  issued  on
 the  date  set

forth  at  the  end  of  this  Warrant.  Consequently,  the  Company
 acknowledges  and  agrees  that,  if

the  Holder  conducts  a  cashless  exercise  pursuant  to  this  Section  2(b),
 the  period  during  which

the  Holder  held  this  Warrant  may,  for  purposes  of  Rule  144
 promulgated  under  the  Securities

Act  of  1933,  as  amended  (the  “Securities  Act”),  be  “tacked”  to  the
 period  during  which  the

Holder holds the Warrant Shares received upon such cashless exercise.

Notwithstanding  the  foregoing,  the  Holder  may  conduct  a  cashless
 exercise  pursuant  to

this  Section  2(b)  only  after  the  six  (6)  month  anniversary  of  the
 initial  issuance  date  of  this

Warrant,  and  then  only  in  the  event  that  a  registration  statement
 covering  the  resale  of  the

Warrant  Shares  is  not  then  effective  at  the  time  that  the  Holder
 wishes  to conduct such cashless

exercise.

2









(c)

Effect  of  Exercise.   Upon  receipt  by  the  Company  of  this  Warrant  and
 a  Notice

of  Exercise,  together  with  proper  payment  of  the  Exercise  Price,  as
 provided  in  this  Section  2,

the  Company agrees  that  such  Warrant  Shares  shall be deemed to be issued
to the Holder as the

record  holder  of  such  Warrant  Shares  as  of  the  close  of  business  on
 the  date  on  which  this

Warrant   has   been   surrendered   and   payment   has   been   made   for
  such   Warrant   Shares   in

accordance  with  this  Agreement  and  the  Holder  shall  be  deemed  to  be
 the  holder  of  record  of

the  Warrant  Shares,  notwithstanding that  the  stock  transfer  books  of
 the  Company shall  then  be

closed  or  that  certificates  representing  such  Warrant  Shares  shall  not
 then  be  actually delivered

to the Holder. A stock certificate or certificates for the Warrant Shares
specified in the Notice of

Exercise  shall  be  delivered  to  the  Holder  as  promptly  as  practicable,
 and  in  any  event  within

seven  (7)  business  days,  thereafter.  The  stock  certificate(s)  so
 delivered  shall  be  in  any  such

denominations  as  may  be  reasonably  specified  by  the  Holder  in  the
 Notice  of  Exercise.   If  this

Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for

cancellation,  execute  and  deliver  a  new  Warrant  evidencing  the  right
 of  the  Holder  to  purchase

the balance of the Warrant Shares subject to purchase hereunder.



3.

Registration  of  Warrants;  Transfer  of  Warrants.   Any  Warrants  issued
 upon  the

transfer  or  exercise  in  part  of  this  Warrant  shall  be  numbered  and
 shall  be  registered  in  a

Warrant Register as they are issued. The Company shall be entitled to treat the
registered holder

of  any  Warrant  on  the  Warrant  Register  as  the  owner  in  fact  thereof
 for  all  purposes  and  shall

not be bound to recognize any equitable or other claim to or interest in such
Warrant on the part

of any other person, and shall not be liable for any registration or transfer of
Warrants which are

registered  or  to  be  registered  in  the  name  of  a  fiduciary  or  the
 nominee  of  a  fiduciary  unless

made  with  the  actual  knowledge  that  a  fiduciary  or  nominee  is
 committing  a  breach  of  trust  in

requesting such registration or transfer, or with the knowledge of such facts
that its participation

therein  amounts  to  bad  faith.  This  Warrant  shall  be  transferable  only
 on  the  books  of  the

Company  upon  delivery  thereof  duly  endorsed  by  the  Holder  or  by  its
 duly authorized  attorney

or  representative,  or  accompanied  by proper  evidence of  succession,
 assignment,  or  authority to

transfer.   In  all  cases  of  transfer  by an  attorney,  executor,
 administrator,  guardian,  or  other legal

representative,  duly  authenticated  evidence  of  his  or  its  authority
shall  be  produced.   Upon  any

registration  of  transfer,  the  Company  shall  deliver  a  new  Warrant  or
 Warrants  to  the  person

entitled thereto. This Warrant may be exchanged, at the option of the Holder
thereof, for another

Warrant,  or  other  Warrants  of  different  denominations,  of  like  tenor
 and  representing  in  the

aggregate   the   right   to   purchase   a   like  number  of   Warrant
  Shares,   upon   surrender   to   the

Company or its duly authorized agent.



4.

Restrictions  on  Transfer.    (a)  The  Holder,  as  of  the  date  of
 issuance  hereof,

represents  to  the  Company  that  such  Holder  is  acquiring  the  Warrants
 for  its  own  account  for

investment  purposes  and  not  with  a  view  to  the  distribution  thereof
 or  of  the  Warrant  Shares.

Notwithstanding  any  provisions  contained  in  this  Warrant  to  the
 contrary,  this  Warrant  and  the

related  Warrant  Shares  shall  not  be  transferable  except  pursuant  to
 the  proviso  contained  in  the

following  sentence  or  upon  the  conditions  specified  in  this  Section  4,
 which  conditions  are

intended, among other things, to insure compliance with the provisions of the
Securities Act and

applicable  state  law  in  respect  of  the  transfer  of  this  Warrant  or
 such  Warrant  Shares.  The

3





Holder by acceptance of this Warrant agrees that the Holder will not transfer
this Warrant or the

related  Warrant  Shares  prior  to  delivery  to  the  Company  of  an  opinion
 of  the  Holder’s  counsel

(as  such  opinion  and  such  counsel  are  described  in  Section  4(b)
 hereof)  or  until  registration  of

such  Warrant  Shares  under  the  Securities  Act  has  become  effective  or
 after  a  sale  of  such

Warrant  or  Warrant  Shares  has  been  consummated  pursuant  to  Rule  144
 or  Rule  144A  under

the  Securities  Act;  provided,  however,  that  the  Holder  may  freely
 transfer  this  Warrant  or  such

Warrant  Shares  (without  delivery  to  the  Company  of  an  opinion  of
 counsel)  (i)  to  one  of  its

nominees, affiliates or a nominee thereof, (ii) to a pension or profit-sharing
fund established and

maintained  for  its  employees  or  for  the  employees  of  any affiliate,
  (iii)  from  a  nominee  to  any

of  the  aforementioned  persons  as  beneficial  owner  of  this  Warrant  or
 such  Warrant  Shares,  or

(iv)  to  a  qualified  institutional  buyer,  so  long  as  such  transfer  is
 effected  in  compliance  with

Rule 144A under the Securities Act.



(b)

The  Holder,  by  its  acceptance  hereof,  agrees  that  prior  to  any
 transfer  of  this

Warrant  or  of  the  related  Warrant  Shares  (other  than  as  permitted  by
 Section  4(a)  hereof  or

pursuant  to  a  registration  under  the  Securities  Act),  the  Holder  will
 give  written  notice  to  the

Company of its intention to effect such transfer, together with an opinion of
such counsel for the

Holder as shall be reasonably acceptable to the Company, to the effect that the
proposed transfer

of  this  Warrant  and/or  such  Warrant  Shares  may  be  effected  without
 registration  under  the

Securities  Act.   Upon  delivery  of  such  notice  and  opinion  to  the
 Company,  the  Holder  shall  be

entitled  to  transfer  this  Warrant  and/or  such  Warrant  Shares  in
 accordance  with  the  intended

method of disposition specified in the notice to the Company.



(c)

Each   stock   certificate   representing   Warrant   Shares   issued   upon
  exercise   or

exchange  of  this  Warrant  shall  bear  the  following  legend  unless  the
 opinion  of  counsel  referred

to in Section 4(b) states such legend is not required:

“THE   SECURITIES   EVIDENCED   BY   THIS   CERTIFICATE   HAVE   NOT   BEEN

REGISTERED  UNDER  THE  SECURITIES  ACT  OF  1933,  AS  AMENDED,  AND

MAY    NOT    BE    TRANSFERRED    EXCEPT    UPON    DELIVERY    TO    THE

CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND

SUBSTANCE   TO   IT   THAT   SUCH   TRANSFER   WILL   NOT   VIOLATE   THE

SECURITIES ACT OF 1933, AS AMENDED.”

The  Holder  understands  that  the  Company  may  place,  and  may  instruct
 any  transfer  agent  or

depository  for  the  Warrant  Shares  to  place,  a  stop  transfer  notation
 in  the  securities  records  in

respect of the Warrant Shares.



5.

Reservation  of  Shares.  The  Company  shall  at  all  times  during  the
 Exercise

Period  reserve  and  keep  available  out  of  its  authorized  and  unissued
 Common  Stock,  solely for

the  purpose  of  providing  for  the  exercise  of  the  rights  to  purchase
 all  Warrant  Shares  granted

pursuant  to  the  Warrants,  such  number  of  shares  of  Common  Stock  as
 shall,  from  time  to  time,

be  sufficient  therefor.   The Company covenants  that  all  shares  of  Common
 Stock  issuable  upon

exercise  of  this  Warrant,  upon  receipt  by  the  Company  of  the  full
 Exercise  Price  therefor,  and

4





all  shares  of  Common  Stock  issuable  upon  conversion  of  this  Warrant,
 shall  be  validly  issued,

fully paid, non-assessable, and free of preemptive rights.



6.

Exercise  Price  Adjustments.   The  Exercise  Price  shall  be  subject  to
 adjustment

from time to time as follows:



(a)

(i)

In  the  event  that  the  Company  shall  (A)  pay  a  dividend  or  make  a

distribution  to  all  its  stockholders,  in  shares  of  Common  Stock,  on
 any class  of  capital  stock  of

the   Company  or   any  subsidiary  which   is   not   directly  or
  indirectly  wholly  owned   by  the

Company, (B) split or subdivide its outstanding Common Stock into a greater
number of shares,

or  (C)  combine  its  outstanding  Common  Stock  into  a  smaller  number  of
 shares,  then  in  each

such  case  the  Exercise  Price  in  effect  immediately  prior  thereto  shall
 be  adjusted  so  that  the

Holder  of  a  Warrant  thereafter  surrendered  for  Exercise  shall  be
 entitled  to  receive  the  number

of  shares  of  Common  Stock  that  such  Holder  would  have  owned  or  have
 been  entitled  to

receive  after  the  occurrence  of  any  of  the  events  described  above  had
 such  Warrant  been

exercised  immediately  prior  to  the  occurrence  of  such  event.  An
 adjustment  made  pursuant  to

this  Section  6(a)(i)  shall  become  effective  immediately after  the  close
 of  business  on  the  record

date  in  the  case  of  a  dividend  or  distribution  (except  as  provided
 in  Section  6(e)  below)  and

shall  become  effective  immediately  after  the  close  of  business  on  the
 effective  date  in  the  case

of  such  subdivision,  split  or  combination,  as  the  case  may  be.  Any
 shares  of  Common  Stock

issuable  in  payment  of  a  dividend  shall  be deemed  to  have been  issued
immediately prior to the

close of business on the record date for such dividend for purposes of
calculating the number of

outstanding shares of Common Stock under clause (ii) below.



(ii)

In  the  event  that  the  Company  shall  commit  to  issue  or  distribute
 New

Securities  (as  defined  in  the  Securities  Purchase  Agreement,  of  even
 date  herewith,  among  the

Company,  the  Holder  and  certain  other  Purchasers  named  therein),  in
 any  such  case  at  a  price

per  share  less  than  the  Current  Market  Price  per  share  on  the
 earliest  of  (A)  the  date  the

Company  shall  enter  into  a  firm  contract  for  such  issuance  or
 distribution,  (B)  the  record  date

for  the  determination  of  stockholders  entitled  to  receive  any such  New
 Securities,  if  applicable,

or  (C)  the  date  of  actual  issuance  or  distribution  of  any  such  New
 Securities  (provided  that  the

issuance  of  Common  Stock  upon  the  exercise  of  New  Securities  that  are
 rights,  warrants,

options  or  convertible  or  exchangeable  securities  (“New  Derivative
 Securities”)  will  not  cause

an  adjustment  in  the  Exercise  Price  if  no  such  adjustment  would  have
been  required  at  the  time

such  New  Derivative  Security  was  issued),  then  the  Exercise  Price  in
 effect  immediately  prior

to  such  earliest date shall be adjusted so that the Exercise Price shall equal
the price determined

by  multiplying  the  Exercise  Price  in  effect  immediately  prior  to  such
 earliest  date  by  the

fraction:

(x) whose numerator shall be (I) the number of shares of Common Stock
outstanding

on  such  date  plus  (II)  the  number  of  shares  of  Common  Stock  which
 the  aggregate

offering   price   of   the   total   number   of   New   Securities   so
  offered   would   have

purchased  at  such  Current  Market  Price  (such  amount,  with  respect  to
 any  New

Derivative   Securities,   determined   by  multiplying  the   total   number
 of   shares   of

5





Common   Stock   subject   thereto   by   the   exercise   price   of   such
  New   Derivative

Securities, and dividing the product so obtained by such Current Market Price),
and

(y)   whose   denominator   shall   be   (I)   the   number   of   shares   of
  Common   Stock

outstanding on such date plus (II) the number of additional shares of Common
Stock

to  be  issued  or  distributed  or  receivable  upon  exercise  of  any  such
 New  Derivative

Security.

Such  adjustment  shall  be  made  successively  whenever  any  such  New
 Securities  are  issued.  In

determining  whether  any  New  Derivative  Securities  entitle  the  holders
 to  subscribe  for  or

purchase  shares  of  Common  Stock  at  less  than  such  Current  Market
 Price,  and  in  determining

the  aggregate  offering  price  of  shares  of  Common  Stock  so  issued,
 there  shall  be  taken  into

account any consideration received by the Company for such Common Stock or New
Derivative

Securities,  the  value  of  such  consideration,  if  other  than  cash,  to
 be determined  by the  Board  of

Directors,  whose  determination  shall  be  conclusive  and  described  in  a
 certificate  filed  with  the

records  of  corporate  proceedings  of  the  Company.  If  any  New  Derivative
 Security  to  purchase

or acquire Common Stock, the issuance of which resulted in an adjustment in the
Exercise Price

pursuant to this subsection (ii) shall expire and shall not have been exercised,
the Exercise Price

shall  immediately upon  such  expiration  be  recomputed  to  the  Exercise
 Price  which  would  have

been  in  effect  had  the  adjustment  of  the  Exercise  Price  made  upon
 the  issuance  of  such  New

Derivative Security been made on the basis of offering for subscription,
purchase or issuance, as

the  case  may  be,  only  of  that  number  of  shares  of  Common  Stock
 actually purchased  or  issued

upon the actual exercise of such New Derivative Security.

(iii)      No   adjustment   in   the   Exercise   Price   shall   be   required
  unless   the

adjustment  would  require  an  increase  or  decrease  of  at  least  1%  in
 the  Exercise  Price  then  in

effect;  provided,  however,  that  any  adjustments  that  by  reason  of  this
 Section  6(a)  are  not

required   to   be   made   shall   be   carried   forward   and   taken   into
  account   in   any  subsequent

adjustment.   All  calculations  under  this Section 6(a) shall be made to the
nearest cent or nearest

1/100th of a share.



(iv)

The  Company  from  time  to  time  may  reduce  the  Exercise  Price  by  any

amount for any period of time in the discretion of the Board of Directors. A
voluntary reduction

of  the  Exercise  Price  does  not  change  or  adjust  the  Exercise  Price
 otherwise  in  effect  for

purposes of this Section 6(a).



(v)

In  the  event  that,  at  any  time  as  a  result  of  an  adjustment  made
 pursuant

to  Sections  6(a)(i)  through  6(a)(iii)  above,  the  Holder  of  any Warrant
 thereafter  surrendered  for

exercise  shall  become  entitled  to  receive  any  shares  of  the  Company
 other  than  shares  of  the

Common  Stock,  thereafter  the  number  of  such  other  shares  so  receivable
 upon  exercise  of  any

such  Warrant  shall  be  subject  to  adjustment  from  time  to  time  in  a
 manner  and  on  terms  as

nearly  equivalent  as  practicable  to  the  provisions  with  respect  to  the
 Common  Stock  contained

in  Sections  6(a)(i)  through  6(a)(iv)  above,  and  the  other  provisions
 of  this  Section  6(a)  with

respect to the Common Stock shall apply on like terms to any such other shares.

6









(b)

In  case  of  any  reclassification  of  the  Common  Stock  (other  than  in  a
 transaction

to  which  Section  6(a)(i)  applies),  any  consolidation  of  the  Company
 with,  or  merger  of  the

Company  into,  any  other  entity,  any  merger  of  another  entity  into  the
 Company  (other  than  a

merger  that  does  not  result  in  any  reclassification,  conversion,
 exchange  or  cancellation  of

outstanding   shares   of   Common   Stock   of   the   Company),   any   sale
  or   transfer   of   all   or

substantially  all  of  the  assets  of  the  Company  or  any  compulsory
 share  exchange,  pursuant  to

which  share  exchange  the  Common  Stock  is  converted  into  other
 securities,  cash  or  other

property,  then  lawful  provision  shall  be  made  as  part  of  the  terms
 of  such  transaction  whereby

the  Holder  of  a  Warrant  then  outstanding  shall  have  the  right
 thereafter,  during  the  period  such

Warrant   shall   be   exercisable,   to   exercise  such  Warrant  only  for
 the  kind  and  amount  of

securities,  cash  and  other  property  receivable  upon  the
 reclassification,  consolidation,  merger,

sale,  transfer  or  share  exchange  by  a  holder  of  the  number  of  shares
 of  Common  Stock  of  the

Company  into  which  a  Warrant  might  have  been  able  to  exercise  for
 immediately  prior  to  the

reclassification,  consolidation,  merger,  sale,  transfer  or  share  exchange
 assuming  that  such

holder of Common Stock failed to exercise rights of election, if any, as to the
kind or amount of

securities,  cash  or  other  property  receivable  upon  consummation  of  such
 transaction  subject  to

adjustment  as  provided  in  Section  6(a)  above  following  the  date  of
 consummation  of  such

transaction.    The    provisions    of    this    Section    6(b)   shall
   similarly   apply   to    successive

reclassifications, consolidations, mergers, sales, transfers or share exchanges.



(c)

If:



(i)

the  Company  shall  take  any  action  which  would  require  an

adjustment in the Exercise Price pursuant to Section 6(a); or



(ii)

the  Company  shall  authorize  the  granting  to  the  holders  of  its

Common   Stock   generally   of   rights,   warrants   or   options   to

subscribe  for  or  purchase  any  shares  of  any  class  or  any  other

rights, warrants or options; or



(iii)

there  shall  be  any  reclassification  or  change  of  the  Common

Stock    (other    than    a    subdivision    or    combination    of    its

outstanding  Common  Stock  or  a  change  in  par  value)  or  any

consolidation,  merger  or  statutory  share  exchange  to  which  the

Company is  a  party and  for  which  approval  of  any stockholders

of  the  Company  is  required,  or  the  sale  or  transfer  of  all  or

substantially all of the assets of the Company; or



(iv)

there  shall  be a voluntary or  involuntary dissolution,  liquidation

or winding up of the Company;

then,  in  each  such  case,  the  Company  shall  cause  to  be  filed  with
 the  transfer  agent  for  the

Warrants  and  shall  cause  to  be  mailed  to  each  Holder  at  such
 Holder’s  address  as  shown  on  the

7





books  of  the  transfer  agent  for  the  Warrants,  as  promptly as  possible,
 but  at  least  30  days  prior

to  the  applicable  date  hereinafter  specified,  a  notice  stating  (A)  the
 date  on  which  a  record  is  to

be taken for the purpose of such dividend, distribution or granting of rights,
warrants or options,

or, if a record is not to be taken, the date as of which the holders of Common
Stock of record to

be  entitled  to  such  dividend,  distribution  or  rights,  warrants  or
 options  are  to  be  determined,  or

(B)  the  date  on  which  such  reclassification,  change,  consolidation,
 merger,  statutory  share

exchange,  sale,  transfer,  dissolution,  liquidation  or  winding-up  is
 expected  to  become  effective

or  occur,  and  the  date  as  of  which  it  is  expected  that  holders  of
 Common  Stock  of  record  shall

be   entitled   to   exchange   their   shares   of   Common   Stock   for
  securities   or   other   property

deliverable  upon  such  reclassification,  change,  consolidation,  merger,
 statutory share  exchange,

sale,  transfer,  dissolution,  liquidation  or  winding  up.   Failure  to
 give  such  notice  or  any  defect

therein shall not affect the legality or validity of the proceedings described
in this Section 6(c).



(d)

Whenever  the  Exercise  Price  is  adjusted  as  herein  provided,  the
 Company  shall

promptly file  with  the  transfer  agent  for  the  Warrants  a certificate  of
 an  officer  of  the  Company

setting  forth  the  Exercise  Price  after  the  adjustment  and  setting
 forth  a  brief  statement  of  the

facts  requiring such  adjustment  and  a  computation  thereof.   The Company
shall  promptly cause

a notice of the adjusted Exercise Price to be mailed to each Holder.



(e)

In  any  case  in  which  Section  6(a)  provides  that  an  adjustment  shall
 become

effective  immediately  after  a  record  date  for  an  event  and  the  date
 fixed  for  such  adjustment

pursuant  to  Section  6(a)  occurs  after  such  record  date  but  before  the
 occurrence  of  such  event,

the Company may defer until the actual occurrence of such event (i) issuing to
the Holder of any

Warrants exercised after such record date and before the occurrence of such
event the additional

shares  of  Common  Stock  issuable  upon  such  conversion  by  reason  of  the
 adjustment  required

by  such  event  over  and  above  the  Common  Stock  issuable  upon  such
 exercise  before  giving

effect  to  such  adjustment,  and  (ii)  paying  to  such  holder  any  amount
 in  cash  in  lieu  of  any

fraction pursuant to Section 6(i).



(f)

In  case  the  Company  shall  take  any  action  affecting  the  Common  Stock,
 other

than  actions  described  in  this  Section  6,  which  in  the  opinion  of
 the  Board  of  Directors  would

materially adversely affect the exercise right of the Holders, the Exercise
Price may be adjusted,

to  the  extent  permitted  by  law,  in  such  manner,  if  any,  and  at  such
 time,  as  the  Board  of

Directors  may  determine  to  be  equitable  in  the  circumstances;  provided,
 however,  that  in  no

event shall the Board of Directors be required to take any such action.



(g)

For  the  purpose  of  any  computation  under  Section  2(b)  or  this  Section
 6,  the

“Current  Market  Price”  per  share  of  Common  Stock  on  any  day  shall
 mean:  (i) if  the  principal

trading market  for such  securities  is  a national  or regional securities
exchange, the closing price

on  such  exchange  on  such  day;  or  (ii) if  sales  prices  for  shares  of
 Common  Stock  are  reported

by  the  NASDAQ  National  Market  System  (or  a  similar  system  then  in
 use),  the  last  reported

sales  price  (regular  way)  so  reported  on  such  day;  or  (iii)  if
 neither  (i)  nor  (ii)  above  are

applicable,  and  if  bid  and  ask  prices  for  shares  of  Common  Stock  are
 reported  in  the  over-the-

counter  market  by  NASDAQ  (or,  if  not  so  reported,  by  the  National
 Quotation  Bureau),  the

8





average  of  the  high  bid  and  low  ask  prices  so  reported  on  such  day.
 Notwithstanding  the

foregoing, if there is no reported closing price, last reported sales price, or
bid and ask prices, as

the case may be, for the day in question, then the Current Market Price shall be
determined as of

the latest date prior to such day for which such closing price, last reported
sales price, or bid and

ask  prices,  as  the  case  may  be,  are  available,  unless  such  securities
 have  not  been  traded  on  an

exchange  or  in  the  over-the-counter  market  for  30  or  more days
 immediately prior to  the  day in

question,  in  which  case  the  Current  Market  Price  shall  be  determined
 in  good  faith  by,  and

reflected in a formal resolution of, the Board of Directors of the Company.



(h)

Upon   each   adjustment   of   the   Exercise   Price,   this   Warrant   shall
  thereafter

evidence  the  right  to  purchase,  at  the  adjusted  Exercise  Price,  that
 number  of  shares  (calculated

to  the  nearest  thousandth)  obtained  by  dividing  (i)  the  product
 obtained  by  multiplying  the

number  of  shares  purchasable  upon  exercise  of  this  Warrant  prior  to
 adjustment  of  the  number

of  shares  by  the  Exercise  Price  in  effect  prior  to  adjustment  of  the
 Exercise  Price,  by  (ii)  the

Exercise Price in effect after such adjustment of the Exercise Price.



(i)

The  Company  shall  not  be  required  to  issue  fractions  of  shares  of
 Common

Stock  or  other  capital  stock  of  the  Company  upon  the  exercise  of
 this  Warrant.   If  any fraction

of  a  share  would  be  issuable  on  the  exercise  of  this  Warrant  (or
 specified  portions  thereof),  the

Company  shall  purchase  such  fraction  for  an  amount  in  cash  equal  to
 the  same  fraction  of  the

Current Market Price of such share of Common Stock on the date of exercise of
this Warrant.



7.

Transfer  Taxes.  The  issuance  of  any  shares  or  other  securities  upon
 the  exercise

of  this  Warrant,  and  the  delivery of  certificates  or  other instruments
 representing such  shares  or

other  securities,  shall  be  made  without  charge  to  the  Holder  for  any
 tax  or  other  charge  in

respect  of  such  issuance.  The  Company  shall  not,  however,  be  required
 to  pay  any  tax  which

may be  payable  in  respect  of  any transfer  involved  in  the  issue and
 delivery of  any certificate in

a  name  other  than  that  of  the  Holder  and  the  Company shall  not  be
 required  to  issue  or  deliver

any such certificate unless and until the person or persons requesting the issue
thereof shall have

paid  to  the  Company  the  amount  of  such  tax  or  shall  have  established
 to  the  satisfaction  of  the

Company that such tax has been paid.



8.

Loss  or  Mutilation  of  Warrant.  Upon  receipt  of  evidence  reasonably
satisfactory

to the Company of the loss, theft, destruction, or mutilation of any Warrant
(and upon surrender

of  any  Warrant  if  mutilated),  and  upon  reimbursement  of  the  Company’s
 reasonable  incidental

expenses,  the  Company  shall  execute  and  deliver  to  the  Holder  thereof
 a  new  Warrant  of  like

date, tenor, and denomination.



9.

No  Rights  as  a  Stockholder.  The Holder of any Warrant shall not have,
solely on

account of such status, any rights of a stockholder of the Company, either at
law or in equity, or

to any notice of meetings of stockholders or of any other proceedings of the
Company, except as

provided in this Warrant.

9









10.

Governing Law.   This  Warrant  shall  be construed in accordance with the laws
of

the State of Texas applicable to contracts made and performed within such State,
without regard

to principles of conflicts of law.

Dated: September [●], 2014

MEDIJANE HOLDINGS INC.

By:

Ronald Lusk,

President & Chief Executive Officer

10





FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)



FOR VALUE RECEIVED,

hereby  sells,

assigns,  and  transfers  unto  __________________  a  Warrant  to  purchase
 __________  shares  of

Common  Stock,  par  value  $0.001  per  share,  of  MediJane  Holdings  Inc.,
 a  Nevada  corporation

(the  “Company”),  together  with  all  right,  title,  and  interest  therein,
 and  does  hereby irrevocably



constitute and appoint

attorney  to  transfer  such  Warrant

on the books of the Company, with full power of substitution.

Dated:

By:

Signature

The signature on the foregoing Assignment must correspond to the name as written
upon

the  face  of  this  Warrant  in  every  particular,  without  alteration  or
 enlargement  or  any  change

whatsoever.









To:

MediJane Holdings Inc.

2011 Ken Pratt Boulevard, Suite 300

Longmont, Colorado 80501

Attention:  President

NOTICE OF EXERCISE

The  undersigned  hereby  exercises  his  or  its  rights  to  purchase  _______
 Warrant  Shares

covered  by  the  within  Warrant  and  tenders  payment  herewith  in  the
 amount  of  $_________  by

[tendering  cash  or  delivering  a  certified  check  or  bank  cashier’s
 check,  payable  to  the  order  of

the  Company]  [surrendering  ______  shares  of  Common  Stock  received  upon
 exercise  of  the

attached   Warrant,   which   shares   have   a   Current   Market   Price
  equal   to   such   payment]   in

accordance  with  the  terms  thereof,  and  requests  that  certificates  for
 such  securities  be  issued  in

the name of, and delivered to:

_______________________________________

_______________________________________

_______________________________________

(Print Name, Address and Social Security

or Tax Identification Number)

and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within

Warrant,  that  a  new  Warrant  for  the  balance  of  the  Warrant  Shares
 covered  by  the  within

Warrant  be  registered  in  the  name  of,  and  delivered  to,  the
 undersigned  at  the  address  stated

below.

Dated:

By:

Print Name

Signature

Address:





EXHIBIT C

FORM OF OPINION



1.

The  Company  is  a  corporation  duly  incorporated,  validly  existing  and
 in  good

standing  under  the  laws  of  the  State  of  Nevada  and  has  the  requisite
 corporate  power  to  own,

lease  and  operate  its  properties  and  assets,  and  to  carry  on  its
 business  as  presently  conducted.

The Company is duly qualified as a foreign  corporation to do business and is in
good standing in

every jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.



2.

The  Company  has  the  requisite  corporate  power  and  authority  to  enter
 into  and

perform  its  obligations  under  the  Transaction  Documents  and  to  issue
 the  Shares,  the  Warrants,

and  the  Warrant  Shares.  The  execution,  delivery  and  performance  of
 each  of  the  Transaction

Documents  by  the  Company  and  the  consummation  by  it  of  the
 transactions  contemplated

thereby  have  been  duly  and  validly  authorized  by  all  necessary
 corporate  action  and  no  further

consent  or  authorization  of  the  Company  or  its  Board  of  Directors  is
 required.  Each  of  the

Transaction  Documents  have been duly executed  and delivered, and  the Shares
 and the Warrants

have  been  duly  executed,  issued  and  delivered  by  the  Company  and  each
 of  the  Transaction

Documents  constitutes  a  legal,  valid  and  binding  obligation  of  the
 Company  enforceable  against

the  Company in  accordance  with  its  respective terms.  Neither  the  Shares
 nor  the  Warrant  Shares

are subject to any preemptive rights under the Articles or the Bylaws.



3.

The  Shares  have  been  duly  authorized  and,  when  delivered  against
 payment  in

full  as  provided  in  the  Purchase  Agreement,  will  be validly issued,
 fully paid  and  nonassessable.

The  Warrant  Shares  have  been  duly  authorized  and  reserved  for
 issuance,  and,  when  delivered

upon exercise or against payment in full as provided  in the Warrants, will be
validly issued, fully

paid and nonassessable.



4.

The execution,  delivery and  performance of  and  compliance with  the  terms
 of  the

Transaction  Documents  and  the  issuance  of  the  Shares,  the  Warrants  and
 the  Warrant  Shares  do

not  (a) violate  any  provision  of  the  Articles  or  Bylaws,  (b)  conflict
 with,  or  constitute  a  default

(or an event which with notice or lapse of time or both would become a default)
under, or give to

others   any  rights   of   termination,   amendment,   acceleration   or
  cancellation   of,   any  material

agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or

obligation to which the Company is a party and which is known to us, (c) create
or impose a lien,

charge   or   encumbrance   on   any   property   of   the   Company   under
  any   agreement   or   any

commitment known to us to which the Company is a party or by which the Company
is bound or

by  which  any  of  its  respective  properties  or  assets  are  bound,  or
 (d)  result  in  a  violation  of  any

Federal,  state,  local  or  foreign  statute,  rule,  regulation,  order,
 judgment,  injunction  or  decree

(including  Federal  and  state  securities  laws  and  regulations)  applicable
 to  the  Company  or  by

which  any  property or  asset  of  the  Company is  bound  or  affected,
 except,  in  all  cases  other  than

violations   pursuant   to   clauses   (a)   and   (d)   above,   for   such
  conflicts,   default,   terminations,

amendments,  acceleration,  cancellations  and  violations  as  would  not,
 individually  or  in  the

aggregate, have a Material Adverse Effect.

C-1









5.

No  consent,  approval  or  authorization  of  or  designation,  declaration  or
 filing  with

any  governmental  authority  on  the  part  of  the  Company  is  required
 under  Federal,  state  or  local

law,  rule  or  regulation  in  connection  with  the  valid  execution,
 delivery  and  performance  of  the

Transaction  Documents,  or  the  offer,  sale  or  issuance  of  the  Shares,
 the  Warrants   and  the

Warrant  Shares,  other  than  filings  as  may  be  required  by  applicable
 Federal  and  state  securities

laws  and  regulations,  the  FINRA  rules  and  regulations  or  as  required
 by  the  OTC  Markets

Group.



6.

To  our  knowledge,  there  is  no  action,  suit,  claim,  investigation  or
 proceeding

pending or threatened  against the Company which questions the validity of the
Agreement or the

transactions  contemplated  thereby  or  any  action  taken  or  to  be  taken
 pursuant  thereto.  To  our

knowledge,  other  than  as  set  forth  in  the  Schedules  or  the  Commission
 Documents,  there  is  no

action,  suit,  claim,  investigation  or  proceeding  pending,  or  threatened,
 against  or  involving  the

Company  or  any  of  its  properties  or  assets  and  which,  if  adversely
 determined,  is  reasonably

likely to  result in a Material Adverse Effect.   To  our knowledge,  there are
no outstanding orders,

judgments,  injunctions,  awards  or  decrees  of  any  court,  arbitrator  or
 governmental  or  regulatory

body  against  the  Company  or  any  officers  or  directors  of  the  Company
 in  their  capacities  as

such.



7.

The offer, issuance and sale of the Shares  and the Warrants  to the Purchasers,
and

the offer, issuance and sale of the Warrant Shares  to the Purchasers pursuant
to the Warrants, are

exempt from the registration requirements of the Securities Act of 1933, as
amended.

C-2





EXHIBIT D

FORM OF REGISTRATION RIGHTS AGREEMENT

D-1





REGISTRATION RIGHTS AGREEMENT

This  Registration  Rights  Agreement  (this  “Agreement”)  is  made  and
 entered  into

as  of  September  16,  2014,  by  and  among  MediJane  Holdings  Inc.,  a
 Nevada  corporation  (the

“Company”),  and  the  persons  and  entities  listed  on  Exhibit  A  hereto
 (each,  a  “Purchaser”  and,

collectively, the “Purchasers”).

WHEREAS,   upon   the   terms   and   subject   to   the   conditions   of   the
  Securities

Purchase  Agreement,  dated  as  of  the  date  hereof  (the  “Purchase
 Agreement”),  the  Company  has

agreed  to  issue  and  sell  shares  of  its  Common  Stock  and  Warrants  to
 purchase  shares  of  its

Common Stock to the Purchasers; and

WHEREAS,   to   induce   the   Purchasers   to   execute   and   deliver   the
  Purchase

Agreement  and  to  purchase  the  Shares  and  the  Warrants,  the  Company
 has  agreed  to  provide

certain  registration  rights  under  the  Securities  Act  of  1933,  as
 amended,  with  respect  to  the

Shares,  the  Warrants  and  the  Warrant  Shares  (each  as  respectively
 defined  in  the  Purchase

Agreement).

NOW,   THEREFORE,   in   consideration   of   the  representations,   warranties
  and

agreements  contained  herein  and  other  good  and  valuable  consideration,
 the  receipt  and  legal

adequacy  of  which  are  hereby  acknowledged  by  the  parties,  the  Company
 and  the  Purchasers

hereby agree as follows:



1.

Definitions.

Capitalized  terms  used  but  not  otherwise  defined  herein  shall  have  the
 meanings

given  such  terms  in  the  Purchase  Agreement.   As  used  in  this
 Agreement,  the  following  terms

shall have the following meanings:

“Affiliate”  means,  with  respect  to  any  Person,  any  other  Person  that
 directly  or

indirectly  controls  or  is  controlled  by  or  under  common  control  with
 such  Person.    For  the

purposes   of   this   definition,   “control,”   when   used   with   respect
  to   any   Person,   means   the

possession, direct or indirect, of the power to direct or cause the direction of
the management and

policies  of  such  Person,  whether  through  the  ownership  of  voting
 securities,  by  contract  or

otherwise; and the terms “affiliated,” “controlling” and “controlled” have
meanings correlative to

the foregoing.

“Blackout Period” shall have the meaning set forth in Section 3(m).

“Board” shall have the meaning set forth in Section 3(m).

“Business  Day”  means  any  day  except  Saturday,  Sunday  and  any  day
 which  is  a

legal   holiday  or   a   day   on   which   banking   institutions   in   the
  State   of   Texas   generally  are

authorized or required by law or other government actions to close.

“Commission” means the Securities and Exchange Commission.





“Common   Shares”   shall   have   the   meaning   set   forth   in   the
  definition   of

“Registrable Securities.”

“Common Stock” means the Company’s Common Stock, $0.001 par value.

“Effectiveness  Date”  means  with  respect  to  the  Registration  Statement
 the  earlier

of   (i)   the   90th   day   following   the   Closing   Date,   before   which
  the   Company   will   use   its

commercially  reasonable  best  efforts  to  cause  the  Registration  Statement
 to  become  effective,

and  (ii)  the  date  which  is  within  five  (5)  Business  Days  after  the
 date  on  which  the  Commission

informs  the  Company  in  writing  (a)  that  the  Commission  will  not
 review  the  Registration

Statement,  or  (b)  that  the  Company  may  request  the  acceleration  of
 the  effectiveness  of  the

Registration Statement.

“Effectiveness Period” shall have the meaning set forth in Section 2.

“Event” shall have the meaning set forth in Section 8(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder”   means,   collectively,   each   holder   from   time   to   time   of
  Registrable

Securities  including,  without  limitation,  each  Purchaser  and  its
 assignees.  To  the  extent  this

Agreement  refers  to  an  election,  consent,  waiver,  request  or  approval
 of  or  by  the  Holder,  such

reference  shall  mean  an  election,  consent,  waiver,  request  or  approval
 by  the  holders  of  a

majority in interest of the then-outstanding Registrable Securities (on an as
exercised basis).

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Liquidated Damages” shall have the meaning set forth in Section 8(d).

“Losses” shall have the meaning set forth in Section 6(a).

“OTC” shall mean the OTC Markets Group.

“Person”  means  an  individual  or  a  corporation,  partnership,  trust,
 incorporated  or

unincorporated   association,   joint   venture,   limited   liability
  company,   joint   stock   company,

government (or an agency or political subdivision thereof) or other entity of
any kind.

“Proceeding” means an  action, claim, suit, investigation or proceeding
(including,

without   limitation,   an   investigation   or   partial   proceeding,   such
  as   a   deposition),   whether

commenced or threatened.

“Prospectus”   means   the   prospectus   included   in   the   Registration
  Statement

(including,  without  limitation,  a  prospectus  that  includes  any
 information  previously  omitted

from  a  prospectus  filed  as  part  of  an  effective  registration  statement
 in  reliance  upon  Rule  430A

promulgated   under   the   Securities   Act),   as   amended   or
  supplemented   by   any   prospectus

supplement,  with  respect  to  the  terms  of  the  offering  of  any portion
 of  the  Registrable  Securities

-2-





covered   by  the   Registration   Statement,   and   all   other   amendments
  and   supplements   to   the

Prospectus,  including  post-effective  amendments,  and  all  material
 incorporated  by  reference  in

such Prospectus.

“Registrable Securities” means (i) the shares of  Common Stock issued or
issuable

pursuant to the Purchase  Agreement, and upon any stock split, stock dividend,
recapitalization or

similar  event  with  respect  to  such  shares  of  Common  Stock  and  any
 other  securities  issued  in

exchange  of  or  replacement  of  such  shares  of  Common  Stock
 (collectively,  the  “Common

Shares”);  until  in  the  case  of  any  of  the  Common  Shares  (a)  a
 Registration  Statement  covering

such  Common  Share  has  been   declared   effective  by  the  Commission  and
 continues  to  be

effective  during  the  Effectiveness  Period,  or  (b)  such  Common  Share  is
 sold  in  compliance  with

Rule  144,  after  which  time  such  Common  Share  shall  not  be  a
 Registrable  Security;  (ii)  the

Warrants  issued  or  issuable  pursuant  to  the  Purchase  Agreement  until
 in  the  case  of  any  of  the

Warrants  (a)  a  Registration  Statement  covering  such  Warrant  has  been
 declared  effective  by  the

Commission  and  continues  to  be  effective  during  the  Effectiveness
 Period,  (b)  such  Warrant  is

sold  in  compliance  with  Rule  144,  after  which  time  such  Warrant  shall
 not  be  a  Registrable

Security,  or  (c)  such  Warrant  is  fully  exercised  for  shares  of  Common
 Stock,  after  which  time

such  Warrant  shall  not  be  a  Registrable  Security;  and  (iii)  the
 shares  of  Common  Stock  issued

and  issuable  pursuant  to  the  exercise  of  the  Warrants,  and  upon  any
 stock  split,  stock  dividend,

recapitalization  or  similar  event  with  respect  to  such  shares  of
 Common  Stock  and  any  other

securities  issued  in  exchange  of  or  replacement  of  such  shares  of
 Common  Stock  (collectively,

the “Warrant Shares”); until in the case of any of the Warrant Shares (a) a
Registration Statement

covering such Warrant Share has been declared effective by the Commission and
continues to be

effective  during  the  Effectiveness  Period,  or  (b)  such  Warrant  Share
 is  sold  in  compliance  with

Rule 144, after which time such Warrant Share shall not be a Registrable
Security.

“Registration    Statement”    means    the    registration    statement,
   including    the

Prospectus, amendments  and supplements to such  registration statement or
 Prospectus, including

pre-   and   post-effective   amendments,   all   exhibits   thereto,   and
  all   material   incorporated   by

reference  in  such  registration  statement,  for  the  Shares,  the  Warrants
 and  the  Warrant  Shares

required to be filed by the Company with the Commission pursuant to this
Agreement.

“Required  Filing  Date”  means  the  45th  day  immediately  following  the
 Closing

Date.

“Rule  144”  means  Rule  144  promulgated  by  the  Commission  pursuant  to
 the

Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation

hereafter adopted by the Commission having substantially the same effect as such
Rule.

“Rule  158”  means  Rule  158  promulgated  by  the  Commission  pursuant  to
 the

Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation

hereafter adopted by the Commission having substantially the same effect as such
Rule.

“Rule  415”  means  Rule  415  promulgated  by  the  Commission  pursuant  to
 the

Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation

hereafter adopted by the Commission having substantially the same effect as such
Rule.

-3-





“Securities Act” means the Securities Act of 1933, as amended.

“Special  Counsel”  means  an  attorney  selected  by  and  acting  as  special
 counsel  to

Holder.

“Warrant   Shares”   shall   have   the   meaning   set   forth   in   the
  definition   of

“Registrable Securities.”



2.

Registration.  On  or  prior  to  the  Required  Filing  Date,  the  Company
 shall  prepare

and  file  with  the  Commission  a  Registration  Statement  covering  the
 resale  of  the  Registrable

Securities   for   an   offering   to   be   made   on   a   continuous   basis
  pursuant   to   Rule   415.   The

Registration  Statement  shall  be  on  Form  S-1  and  shall  contain  (except
 if  otherwise  directed  by

the  Purchasers)  the  “Plan  of  Distribution”  attached  hereto  as  Exhibit
 B.  The  Company  shall  (i)

not  permit  any  securities  other  than  the  Registrable  Securities  to  be
 included  in  the  Registration

Statement, (ii) use its commercially reasonable best efforts to cause the
Registration Statement to

be  declared  effective  under  the  Securities  Act  (including  filing  with
 the  Commission  a  request

for  acceleration  of  effectiveness  within  five  (5)  Business  Days  of  the
 date  that  the  Company  is

notified  (orally  or  in  writing,  whichever  is  earlier)  by  the
 Commission  that  the  Registration

Statement  will  not  be  “reviewed,”  or  not  be  subject  to  further
 review)  as  soon  as  possible  after

the   filing   thereof,   but   in   any   event   prior   to   the
  Effectiveness   Date,   and   (iii)   keep   such

Registration  Statement  continuously  effective  under  the  Securities  Act
 for  a  period  of  two  years

from the Effectiveness Date (the “Effectiveness Period”).



3.

Registration Procedures; Company’s Obligations.

In  connection  with  the  registration  of  the  Registrable  Securities,  the
 Company

shall:



(a)

Prepare  and  file  with  the  Commission  on  or  prior  to  the  Required
 Filing

Date,  a  Registration  Statement  on  Form  S-1  in  accordance  with  the
 method  or  methods  of

distribution  thereof  as  specified  by  the  Holder  (except  if  otherwise
 directed  by  the  Holder),  and

use  its  commercially  reasonable  best  efforts  to  cause  the  Registration
 Statement  to  become

effective  and  remain  effective  as  provided  herein;  provided,  however,
 that  not  less  than  three  (3)

Business  Days  prior  to  the  filing  of  the  Registration  Statement  or
 any  related  Prospectus  or  any

amendment  or  supplement  thereto  (including  any  document  that  would  be
 incorporated  therein

by reference),  the  Company shall  (i)  furnish  to  the Holder  and  any
Special  Counsel,  copies  of  all

such   documents   proposed   to   be   filed,   which  documents   (other
  than   those   incorporated   by

reference)  will be subject to the timely review of and comment by such  Special
Counsel, and  (ii)

at  the  request  of  the  Holder  cause  its  officers  and  directors,
 counsel  and  independent  certified

public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of

such  Special  Counsel,  to  conduct  a  reasonable  investigation  within  the
 meaning of  the  Securities

Act.  The  Company  shall  not  file  the  Registration  Statement  or  any
 such  Prospectus  or  any

amendments or supplements thereto to which the Holder or any Special Counsel
 shall reasonably

object in writing within three (3) Business Days of their receipt thereof.



(b)

(i)  Prepare  and  file  with  the  Commission  such  amendments,  including

post-effective  amendments,  to  the  Registration  Statement  as  may  be
 necessary  to  keep  the

-4-





Registration  Statement  continuously  effective  as  to  the  applicable
 Registrable  Securities  for  the

Effectiveness  Period  in  order  to  register  for  resale  under  the
 Securities  Act  all  of  the  Registrable

Securities;  (ii)  cause  the  related  Prospectus  to  be  amended  or
 supplemented  by  any  required

Prospectus  supplement,  and  as  so  supplemented  or  amended  to  be  filed
 pursuant  to  Rule  424  (or

any   similar   provisions   then   in   force)   promulgated   under   the
  Securities   Act;   (iii)   respond

promptly  to  any  comments  received  from  the  Commission  with  respect  to
 the  Registration

Statement  or  any  amendment  thereto  and  promptly  provide  the  Holder
 true  and  complete  copies

of  all  correspondence  from  and  to  the  Commission  relating  to  the
 Registration  Statement;  and

(iv)  comply  in  all  material  respects  with  the  provisions  of  the
 Securities  Act  and  the  Exchange

Act  with  respect  to  the  disposition  of  all  Registrable  Securities
 covered  by  the  Registration

Statement  during  the  applicable  period  in  accordance  with  the  intended
 methods  of  disposition

by  the  Holder  set  forth  in  the  Registration  Statement  as  so  amended
 or  in  such  Prospectus  as  so

supplemented.



(c)

Notify  the  Holder  of  Registrable  Securities  to  be  sold  and  any
 Special

Counsel promptly (and, in the case of (i)(A) below, not less than  three (3)
Business Days prior to

such  filing  and,  in  the  case  of  (i)(C)  below,  no  later  than  the
 first  Business  Day  following  the

date  on  which  the  Registration  Statement  becomes  effective)  and  (if
 requested  by  any  such

Person)  confirm  such  notice  in  writing  no  later  than  three  (3)
 Business  Days  following  the  day

(i)(A)  when  a  Prospectus  or  any  Prospectus  supplement  or  post-effective
 amendment  to  the

Registration  Statement  is  proposed  to  be  filed,  (B)  when  the
 Commission  notifies  the  Company

whether  there  will  be  a  “review”  of  such  Registration  Statement  and
 whenever  the  Commission

comments  in  writing  on  such  Registration  Statement,  and  (C)  with
 respect  to  the  Registration

Statement  or  any  post-effective  amendment,  when  the  same  has  become
 effective;  (ii)  of  any

request by the Commission or any other Federal or state  governmental authority
for amendments

or  supplements  to  the  Registration  Statement  or  Prospectus  or  for
 additional  information;  (iii)  of

the   issuance   by   the   Commission   of   any   stop   order   suspending
  the   effectiveness   of   the

Registration  Statement  covering  any  or  all  of  the  Registrable
 Securities  or  the  initiation  of  any

Proceedings  for that  purpose;  (iv)  of  the  receipt  by the  Company of  any
notification  with  respect

to  the  suspension  of  the  qualification  or  exemption  from  qualification
 of  any  of  the  Registrable

Securities  for  sale  in  any  jurisdiction,  or  the  initiation  or
 threatening  of  any  Proceeding  for  such

purpose;   and   (v)   of   the   occurrence   of   any   event   that   makes
  any   statement   made   in   the

Registration   Statement   or   Prospectus   or   any   document   incorporated
  or   deemed   to   be

incorporated  therein  by  reference  untrue  in  any  material  respect  or
 that  requires  any  revisions  to

the Registration Statement, Prospectus or other documents so that, in the case
of  the Registration

Statement  or  the  Prospectus,  as  the  case  may  be,  it  will  not  contain
 any  untrue  statement  of  a

material  fact  or  omit  to  state  any material  fact  required  to  be
 stated  therein  or  necessary to  make

the  statements  therein,  in  the  light  of  the  circumstances  under  which
 they  were  made,  not

misleading.

The  Company  shall  promptly  furnish  to  the  Special  Counsel,  without
 charge,  (i)

any  correspondence  from  the  Commission  or  the  Commission’s  staff  to
 the  Company  or  its

representatives   relating   to   any   Registration   Statement,   and   (ii)
  promptly  after   the   same   is

prepared  and  filed  with  the  Commission,  a  copy  of  any  written
 response  to  the  correspondence

received from the Commission.

-5-









(d)

Use its commercially reasonable best efforts to avoid the issuance of, or, if

issued,  obtain  the  withdrawal  of,  (i)  any  order  suspending  the
 effectiveness  of  the  Registration

Statement,  or  (ii)  any suspension  of  the  qualification  (or exemption
 from  qualification)  of  any of

the Registrable Securities for sale in any U.S. jurisdiction, at the earliest
practicable moment.



(e)

If   requested   by   the   Holder,   (i)   promptly   incorporate   in   a
  Prospectus

supplement  or  post-effective  amendment  to  the  Registration  Statement
 such  information  as  the

Company reasonably agrees should be included therein, and (ii) make all required
filings of such

Prospectus   supplement   or   such   post-effective   amendment   as   soon
  as   practicable   after   the

Company   has   received   notification   of   the   matters   to   be
  incorporated   in   such   Prospectus

supplement or post-effective amendment.



(f)

Furnish  to  the  Holder  and  any  Special  Counsel,  without  charge,  at
 least

one  conformed  copy  of  each  Registration  Statement  and  each  amendment
 thereto,  including

financial  statements  and  schedules,  all  documents  incorporated  or  deemed
 to  be  incorporated

therein  by  reference,  and  all  exhibits  to  the  extent  requested  by
 such  Person  (including  those

previously  furnished  or  incorporated  by  reference)  promptly  after  the
 filing  of  such  documents

with the Commission.



(g)

Promptly  deliver  to  the  Holder  and  any  Special  Counsel,  without
 charge,

as  many  copies  of  the  Registration  Statement,  Prospectus  or
 Prospectuses  (including  each  form

of  prospectus)  and  each  amendment  or  supplement  thereto  as  such
 Persons  may  reasonably

request; and the Company hereby consents to the use of such Prospectus and each
amendment or

supplement   thereto   by   the   selling   Holder   in   connection   with
  the   offering   and   sale   of   the

Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.



(h)

Prior to any public offering of Registrable Securities, use its  commercially

reasonable best efforts to  register or  qualify or  cooperate  with the selling
Holder and  any Special

Counsel  in  connection  with  the  registration  or  qualification  (or
 exemption  from  such  registration

or qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky

laws  of  such  jurisdictions  within  the  United  States  as  the  Holder
 reasonably  requests  in  writing,

to  keep  each  such  registration  or  qualification  (or  exemption
 therefrom)  effective  during  the

Effectiveness  Period  and  to  do  any  and  all  other  acts  or  things
 necessary  or  advisable  to  enable

the  disposition  in  such  jurisdictions  of  the  Registrable  Securities
 covered  by  a  Registration

Statement;  provided,  however,  that  the  Company  shall  not  be  required
 to  qualify  generally to  do

business  in  any  jurisdiction  where  it  is  not  then  so  qualified  or  to
 take  any  action  that  would

subject  it  to  general  service  of  process  in  any  such  jurisdiction
 where  it  is  not  then  so  subject  or

subject the Company to any tax in any such jurisdiction where it is not then so
subject.



(i)

Cooperate  with  the  Holder  to  facilitate  the  timely preparation  and
 delivery

of  certificates  representing Registrable  Securities  to  be sold  pursuant
 to  a  Registration  Statement

and  to  enable  such  Registrable  Securities  to  be  in  such  denominations
 and  registered  in  such

names  as  the  Holder  may  request  at  least  two  (2)  Business  Days  prior
 to  any  sale  of  Registrable

Securities.



(j)

Upon   the   occurrence   of   any   event   contemplated   by   Section
  3(c)(v),

promptly  prepare  a  supplement  or  amendment,  including  a  post-effective
 amendment,  to  the

-6-





Registration  Statement  or  a  supplement  to  the  related  Prospectus  or
 any  document  incorporated

or  deemed  to  be  incorporated  therein  by  reference,  and  file  any other
 required  document  so  that,

as  thereafter  delivered,  neither  the  Registration  Statement  nor  such
 Prospectus  will  contain  an

untrue statement  of  a  material  fact  or  omit  to  state a material  fact
 required  to  be stated  therein  or

necessary to make the statements therein, in the light of the circumstances
under which they were

made, not misleading.



(k)

Use   its   commercially   reasonable   best   efforts   to   cause   all
  Registrable

Securities  relating  to  such  Registration  Statement  to  be  quoted  by  OTC
 and  any  other  securities

exchange, quotation system, market or over-the-counter bulletin board, if any,
on which the same

securities  issued  by  the  Company  are  then  listed  as  and  when  required
 pursuant  to  the  Purchase

Agreement.



(l)

Comply in all material respects with all applicable  rules and regulations of

the   Commission   and   make   generally   available   to   its   security
  holders   earning   statements

satisfying the  provisions  of  Section  11(a)  of  the  Securities  Act  and
 Rule  158  not  later  than  forty-

five (45) days  after  the  end  of  any twelve  (12) month  period  (or ninety
(90)  days  after  the  end  of

any  twelve  (12)  month  period  if  such  period  is  a  fiscal  year)
 commencing  on  the  first  day  of  the

first  fiscal  quarter  of  the  Company  after  the  effective  date  of  the
 Registration  Statement,  which

statement shall conform to the requirements of Rule 158.



(m)

If  (i)  there  is  material  non-public  information  regarding  the  Company

which  the  Company’s  Board  of  Directors  (the  “Board”)  reasonably
 determines  not  to  be  in  the

Company’s   best   interest   to   disclose   and   which   the   Company  is
  not   otherwise   required   to

disclose,  or  (ii)  there  is  a  significant  business  opportunity
 (including,  but  not  limited  to,  the

acquisition  or  disposition of  assets  (other  than  in  the  ordinary course
of  business)  or  any merger,

consolidation,  tender  offer  or  other  similar  transaction)  available  to
 the  Company  which  the

Board  reasonably  determines  not  to  be  in  the  Company’s  best  interest
 to  disclose  and  which  the

Company  would  be  required  to  disclose  under  the  Registration  Statement,
 then  the  Company

may  suspend  effectiveness  of  a  Registration  Statement  and  suspend  the
 sale  of  Registrable

Securities  under  a  Registration  Statement  one  (1)  time  every  three  (3)
 months  or  three  (3)  times

in  any twelve  month  period,  provided  that  the  Company may not  suspend
 its  obligation  for more

than  thirty  (30)  days  in  the  aggregate  in  any  twelve  month  period  if
 suspension  is  for  any  of  the

reasons listed above or sixty (60) days in the  aggregate in  any twelve month
period for any other

reason   (each,   a   “Blackout   Period”);   provided,   however,   that   no
  such   suspension   shall   be

permitted  for  more  than  twenty  (20)  consecutive  days,  arising  out  of
 the  same  set  of  facts,

circumstances or transactions.



(n)

Within  two  (2)  Business  Days  after  the  Registration  Statement  which

includes  the  Registrable  Securities  is  ordered  effective  by  the
 Commission,  the  Company  shall

deliver,  and  shall  cause  legal  counsel  for  the  Company  to  deliver,  to
 the  transfer  agent  for  such

Registrable  Securities  (with  copies  to  the  Holder  whose  Registrable
 Securities  are  included  in

such  Registration  Statement)  confirmation  that  the  Registration  Statement
 has  been  declared

effective by the Commission in the form attached hereto as Exhibit C.

-7-









4.

Registration Procedures; Holder’s Obligations

In connection with the registration of the Registrable Securities, the Holder
shall:



(a)

If  the  Registration  Statement  refers  to  the  Holder  by name  or
 otherwise  as

the  holder  of  any  securities  of  the  Company,  have  the  right  to
 require  (if  such  reference  to  the

Holder  by  name  or  otherwise  is  not  required  by  the  Securities  Act  or
 any  similar  federal  statute

then  in  force)  the  deletion  of  the  reference to  the  Holder  in  any
amendment  or  supplement  to  the

Registration  Statement  filed  or  prepared  subsequent  to  the  time  that
 such  reference  ceases  to  be

required.



(b)

(i)  not  sell  any  Registrable  Securities  under  the  Registration
 Statement

until  it  has  received  copies  of  the  Prospectus  as  then  amended  or
 supplemented  as  contemplated

in  Section  3(g)  and  notice  from  the  Company  that  such  Registration
 Statement  and  any  post-

effective   amendments   thereto   have   become   effective   as   contemplated
  by  Section   3(c),   (ii)

comply  with  the  prospectus  delivery  requirements  of  the  Securities  Act
 as  applicable  to  it  in

connection  with  sales  of  Registrable  Securities  pursuant  to  the
 Registration  Statement,  and  (iii)

furnish   to   the   Company   information   regarding   such   Holder   and
  the   distribution   of   such

Registrable Securities as is required by law to be disclosed in the Registration
Statement, and the

Company  may  exclude  from  such  registration  the  Registrable  Securities
 of  the  Holder  if  it  fails

to  furnish  such  information  within  a  reasonable  time  prior  to  the
 filing  of  each  Registration

Statement, supplemented Prospectus and/or amended Registration Statement.



(c)

upon  receipt  of  a notice from  the  Company of  the  occurrence of  any event

of  the  kind  described  in  Section  3(c)(ii),  3(c)(iii),  3(c)(iv),  3(c)(v)
 or  3(m),  forthwith  discontinue

disposition  of  such  Registrable  Securities  under  the  Registration
 Statement  until  the  Holder’s

receipt  of  the  copies  of  the  supplemented  Prospectus  and/or  amended
 Registration  Statement

contemplated  by Section  3(j),  or  until  it  is  advised  in  writing  by the
 Company that  the  use of  the

applicable  Prospectus  may be  resumed,  and,  in  either  case,  has  received
 copies  of  any additional

or  supplemental  filings  that  are  incorporated  or  deemed  to  be
 incorporated  by  reference  in  such

Prospectus or Registration Statement.



5.

Registration Expenses

All  reasonable  fees  and  expenses  incident  to  the  performance  of  or
 compliance

with  this  Agreement  by  the  Company  shall  be  borne  by  the  Company
 whether  or  not  the

Registration   Statement   is   filed   or   becomes   effective   and   whether
  or   not   any   Registrable

Securities  are  sold  pursuant  to  the  Registration  Statement.   The  fees
 and  expenses  referred  to  in

the  foregoing  sentence  shall  include,  without  limitation,  the  following:
 (i)  all  registration  and

filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to

be made with OTC and each securities exchange or other market on which
Registrable Securities

are  required  hereunder  to  be  listed,  (B)  with  respect  to  filings
 required  to  be  made  with  the

Commission,   and   (C)   in   compliance   with   state   securities   or
  Blue   Sky   laws);   (ii)   printing

expenses   (including,   without   limitation,   expenses   of   printing
  certificates   for   Registrable

Securities  and  of  printing  prospectuses  if  the  printing of  prospectuses
 is  requested  by the  holders

of   a   majority   of   the   Registrable   Securities   included   in   the
  Registration   Statement);   (iii)

messenger,  telephone  and  delivery  expenses;  (iv)  fees  and  disbursements
 of  counsel  for  the

-8-





Company; and  (v) fees  and expenses of all other Persons retained by the
Company in connection

with  the  consummation  of  the  transactions  contemplated  by  this
 Agreement,  including,  without

limitation,   the   Company’s   independent   public   accountants   (including
  the   expenses   of   any

comfort  letters  or  costs  associated  with  the  delivery  by  independent
 public  accountants  of  a

comfort  letter  or  comfort  letters).   In  addition,  the  Company  shall  be
 responsible  for  all  of  its

internal    expenses    incurred    in    connection    with    the
   consummation    of    the    transactions

contemplated  by  this  Agreement  (including,  without  limitation,  all
 salaries  and  expenses  of  its

officers  and  employees  performing  legal  or  accounting  duties),  the
 expense  of  any  annual  audit,

and the  fees and  expenses incurred in  connection  with the listing of the
 Registrable  Securities on

any  securities  exchange  as  required  hereunder.  The  Company  shall  not
 be  responsible  for  the

payment  of  any  commissions  or  other  expenses  incurred  by  the  Holder
 in  connection  with  their

sales of Registrable Securities or for the fees of any Special Counsel.



6.

Indemnification



(a)

Indemnification  by  the  Company.  The  Company  shall,  notwithstanding

any  termination  of  this  Agreement,  indemnify  and  hold  harmless  each
 Purchaser,  its  permitted

assignees,  officers,  directors,  managers,  agents,  brokers  (including
 brokers  who  offer  and  sell

Registrable  Securities  as  principal  as  a  result  of  a  pledge  or  any
 failure  to  perform  under  a

margin  call  of  Common  Stock),  investment  advisors  and  employees,  each
 Person  who  controls

any such Purchaser or permitted assignee (within the meaning of Section 15 of
the Securities Act

or  Section  20  of  the  Exchange  Act)  and  the  officers,  directors,
 managers,  agents  and  employees

of  each  such  controlling  Person,  and  the  respective  successors,
 assigns,  estate  and  personal

representatives  of  each  of  the  foregoing,  to  the  fullest  extent
 permitted  by  applicable  law,  from

and against any and all claims, losses, damages, liabilities, penalties,
judgments, costs (including,

without limitation, costs of investigation) and expenses (including, without
limitation, reasonable

attorneys’  fees  and  expenses)  (collectively,  “Losses”),  as  incurred,
 arising  out  of  or  relating  to

any untrue or alleged untrue statement of a material fact contained  in the
Registration Statement,

any  Prospectus,  as  supplemented  or  amended,  if  applicable,  or  arising
 out  of  or  relating  to  any

omission or alleged omission of a material fact required to be stated therein or
necessary to make

the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto,

in  the  light  of  the  circumstances  under  which  they  were  made)  not
 misleading,  except  (i)  to  the

extent,  but  only  to  the  extent,  that  such  untrue  statements  or
 omissions  are  based  solely  upon

information  regarding  the  Holder  furnished  in  writing  to  the  Company
 by  the  Holder  expressly

for  use  therein,  which  information  was  reviewed  and  expressly  approved
 by  the  Holder  or

Special Counsel expressly for use in the Registration Statement, such Prospectus
or such form of

Prospectus  or  in  any  amendment  or  supplement  thereto,  or  (ii)  as  a
 result  of  the  failure  of  the

Holder  to  deliver  a  Prospectus,  as  amended  or  supplemented,  to  a
 purchaser  in  connection  with

an  offer  or  sale.    The  Company  shall  notify  the  Holder  promptly  of
 the  institution,  threat  or

assertion  of  any  Proceeding  of  which  the  Company  is  aware  in
 connection  with  the  transactions

contemplated by this Agreement.   Such indemnity shall remain in full force and
effect regardless

of  any  investigation  made  by  or  on  behalf  of  an  Indemnified  Party
 (as  defined  in  Section  6(c)

hereof) and shall survive the transfer of the Registrable Securities by the
Holder.



(b)

Indemnification  by Purchaser.   Each  Purchaser  and  its  permitted  assignees

shall, severally and not jointly, indemnify and hold harmless the Company, its
directors, officers,

agents  and  employees,  each  Person  who  controls  the  Company  (within  the
 meaning  of  Section

-9-





15  of  the  Securities  Act  and  Section  20  of  the  Exchange  Act),  and
 the  directors,  officers,  agents

or  employees  of  such  controlling  Persons,  and  the  respective
 successors,  assigns,  estate  and

personal  representatives  of  each  of  the  foregoing,  to  the  fullest
 extent  permitted  by  applicable

law,  from  and  against  any  and  all  Losses,  as  incurred,  arising  out
 of  or  relating  to  any  untrue  or

alleged   untrue   statement   of   a   material   fact   contained   in   the
  Registration   Statement,   any

Prospectus,  as  supplemented  or  amended,  if  applicable,  or  arising  out
 of  or  relating  to  any

omission or alleged omission of a material fact required to be stated therein or
necessary to make

the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto,

in  the  light  of  the  circumstances  under  which  they  were  made)  not
 misleading,  to  the  extent,  but

only to  the  extent,  that  (i)  such  untrue statement  or  omission  is
 contained  in  or  omitted  from  any

information  so  furnished  in  writing  by  the  Holder  or  the  Special
 Counsel  to  the  Company

specifically   for   inclusion   in   the   Registration   Statement   or   such
  Prospectus,   and   (ii)   such

information  was  reasonably  relied  upon  by  the  Company  for  use  in  the
 Registration  Statement,

such  Prospectus  or  such  form  of  prospectus  or,  to  the  extent  that
 such  information  relates  to  the

Holder  or  the  Holder’s  proposed  method  of  distribution  of  Registrable
 Securities,  was  reviewed

and  expressly approved  in  writing  by the  Holder  expressly for  use in  the
 Registration  Statement,

such   Prospectus   or   such   form   of   Prospectus   Supplement.
  Notwithstanding   anything  to   the

contrary contained  herein,  the  Holder  shall  be liable  under  this  Section
 6(b)  for only that  amount

as  does  not  exceed  the  net  proceeds  to  the Holder  as  a result  of  the
 sale  of  Registrable  Securities

pursuant to such Registration Statement.



(c)

Conduct   of   Indemnification   Proceedings.   If   any   Proceeding   shall
  be

brought  or  asserted  against  any  Person  entitled  to  indemnity  pursuant
 to  Section  6(a)  or  6(b)

hereunder  (an  “Indemnified  Party”),  such  Indemnified  Party  promptly
 shall  notify  the  Person

from  whom  indemnity  is  sought  (the  “Indemnifying  Party)  in  writing,
 and  the  Indemnifying

Party   shall   assume   the   defense   thereof,   including   the   employment
  of   counsel   reasonably

satisfactory  to  the  Indemnified  Party  and  the  payment  of  all  fees  and
 expenses  incurred  in

connection  with  defense  thereof;  provided,  that  the  failure of  any
 Indemnified  Party to  give  such

notice  shall  not  relieve  the  Indemnifying  Party  of  its  obligations  or
 liabilities  pursuant  to  this

Agreement,  except  (and  only)  to  the  extent  that  it  shall  be  finally
 determined  by  a  court  of

competent  jurisdiction  (which  determination  is  not  subject  to  appeal  or
 further  review)  that  such

failure shall have materially and adversely prejudiced the Indemnifying Party.

An  Indemnified  Party shall  have  the  right  to  employ separate  counsel  in
 any  such

Proceeding  and  to  participate  in  the  defense  thereof,  but  the  fees
 and  expenses  of  such  counsel

shall  be  at  the  expense  of  such  Indemnified  Party  or  Parties  unless:
 (i)  the  Indemnifying  Party

has  agreed  in  writing  to  pay  such  fees  and  expenses;  or  (ii)  the
 Indemnifying  Party  shall  have

failed  promptly  to  assume  the  defense  of  such  Proceeding  and  to
 employ  counsel  reasonably

satisfactory  to  such  Indemnified  Party  in  any  such  Proceeding;  or
 (iii)  the  named  parties  to  any

such  Proceeding  (including  any  impleaded  parties)  include  both  such
 Indemnified  Party  and  the

Indemnifying  Party,  and  such  Indemnified  Party  shall  have  been  advised
 by  counsel  that  a

conflict  of  interest  is  likely to  exist  if the  same  counsel  were to
 represent  such  Indemnified  Party

and  the  Indemnifying  Party  (in  which  case,  if  such  Indemnified  Party
 notifies  the  Indemnifying

Party  in  writing  that  it  elects  to  employ  separate  counsel  at  the
 expense  of  the  Indemnifying

Party,  the  Indemnifying  Party  shall  not  have  the  right  to  assume  the
 defense  thereof  and  such

counsel  shall  be  at  the  expense  of  the  Indemnifying Party).   The
 Indemnifying Party shall  not  be

liable  for  any  settlement  of  any  such  Proceeding  effected  without  its
 written  consent,  which

-10-





consent  shall  not  be  unreasonably  withheld,  conditioned  or  delayed.
   No  Indemnifying  Party

shall,  without  the  prior  written  consent  of  the   Indemnified  Party,
  which  consent  shall  not

unreasonably   be   withheld,   conditioned   or   delayed,   effect   any
  settlement   of   any   pending

Proceeding in  respect  of  which  any  Indemnified  Party is  a  party,  unless
 such  settlement  includes

an  unconditional  release  of  such  Indemnified  Party  from  all  liability
 on  claims  that  are  the

subject matter of such Proceeding.

All  reasonable  fees  and  expenses  of  the  Indemnified  Party  (including
 reasonable

fees  and  expenses  to  the  extent  incurred  in  connection  with
 investigating  or  preparing  to  defend

such  Proceeding  in  a  manner  not  inconsistent  with  this  Section)  shall
 be  paid  to  the  Indemnified

Party,  as  incurred,  within  ten  (10)  Business  Days  of  written  notice
 thereof  to  the  Indemnifying

Party  (regardless  of  whether  it  is  ultimately  determined  that  an
 Indemnified  Party  is  not  entitled

to   indemnification   hereunder;   provided,   that   the   Indemnifying
  Party   may   require   such

Indemnified  Party  to  undertake  to  reimburse  all  such  fees  and  expenses
 to  the  extent  it  is  finally

judicially determined  that  such  Indemnified  Party  is  not  entitled  to
 indemnification  hereunder  or

pursuant to applicable law).



(d)

Contribution.   If  a  claim  for  indemnification  under  Section  6(a)  or
 6(b)  is

unavailable to an Indemnified Party because of a failure or refusal of a
governmental authority to

enforce   such   indemnification   in   accordance   with   its   terms   (by
 reason   of   public   policy  or

otherwise),  then  each  Indemnifying  Party,  in  lieu  of  indemnifying  such
 Indemnified  Party,  shall

contribute to the amount paid or payable by such  Indemnified Party as a result
of such Losses, in

such  proportion  as  is  appropriate  to  reflect  the  relative  fault  of
 the  Indemnifying  Party  and

Indemnified  Party  in  connection  with  the  actions,  statements  or
 omissions  that  resulted  in  such

Losses   as   well   as   any   other   relevant   equitable   considerations.
  The   relative   fault   of   such

Indemnifying  Party  and  Indemnified  Party  shall  be  determined  by
 reference  to,  among  other

things,  whether  any  action  in  question,  including  any  untrue  or
 alleged  untrue  statement  of  a

material  fact  or  omission  or  alleged  omission  of  a  material  fact,  has
 been  taken  or  made  by,  or

relates  to  information  supplied  by,  such   Indemnifying  Party  or
  Indemnified  Party,  and  the

parties’  relative  intent,  knowledge,  access  to  information  and
 opportunity  to  correct  or  prevent

such  action,  statement  or  omission.   The  amount  paid  or  payable  by  a
 party  as  a  result  of  any

Losses  shall  be  deemed  to  include,  subject  to  the  limitations  set
 forth  in  Section  6(c),  any

reasonable  attorneys’  or  other  reasonable  fees  or  expenses  incurred  by
 such  party  in  connection

with  any  Proceeding  to  the  extent  such  party  would  have  been
 indemnified  for  such  fees  or

expenses  if  the  indemnification  provided  for  under  Section  6(a)  or
 6(b)  was  available  to  such

party  in  accordance  with  its  terms.  Notwithstanding  anything  to  the
 contrary  contained  herein,

the Holder shall be liable or required to contribute under this Section 6(d) for
only that amount as

does  not  exceed  the  net  proceeds  to  the  Holder  as  a  result  of  the
 sale  of  Registrable  Securities

pursuant to the Registration Statement.

The  parties  hereto  agree  that  it  would  not  be  just  and  equitable  if
 contribution

pursuant  to  this  Section  6(d)  were  determined  by  pro  rata  allocation
 or  by  any  other  method  of

allocation   that   does   not   take   into   account   the   equitable
  considerations   referred   to   in   the

immediately  preceding  paragraph.   No  Person  guilty  of  fraudulent
 misrepresentation  (within  the

meaning  of  Section  11(f)  of  the  Securities  Act)  shall  be  entitled  to
 contribution  from  any Person

who was not guilty of such fraudulent misrepresentation.

-11-





The   indemnity  and   contribution   agreements   contained   in   this
  Section   are   in

addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.



7.

Rule 144.

As  long  as  the  Holder  owns  Registrable  Securities,  the  Company
 covenants  to

timely file (or obtain extensions in respect thereof and file  within the
applicable  grace period)  all

reports  required  to  be  filed  by  the  Company  after  the  date  hereof
 pursuant  to  Section  13(a)  or

15(d)  of  the  Exchange  Act  and  to  promptly  furnish  the  Holder  with
 true  and  complete  copies  of

all  such  filings.  As  long  as  the  Holder  owns  Registrable  Securities,
 if  the  Company  is  not

required  to  file  reports  pursuant  to  Section  13(a)  or  15(d)  of  the
 Exchange  Act,  it  will  prepare

and   furnish   to   the   Holder   and   make   publicly   available   in
  accordance   with   Rule   144(c)

promulgated  under  the  Securities  Act  annual  and  quarterly  financial
 statements,  together  with  a

discussion  and  analysis  of  such  financial  statements  in  form  and
 substance  substantially  similar

to  those  that  would  otherwise  be  required  to  be  included  in  reports
 required  by  Section  13(a)  or

15(d)  of  the  Exchange  Act,  as  well  as  any other  information  required
 thereby,  in  the  time  period

that  such  filings  would  have  been  required  to  have  been  made  under
 the  Exchange  Act.   The

Company  further  covenants  that  it  will  take  such  further  action  as
 the  Holder  may  reasonably

request,  all  to  the  extent  required  from  time  to  time  to  enable  the
 Holder  to  sell  Warrants,

Common  Shares  and  Warrant  Shares  without  registration  under  the
 Securities  Act  within  the

limitation   of  the   exemptions   provided   by  Rule   144   promulgated
  under   the   Securities   Act,

including  providing  any  legal  opinions  of  counsel  to  the  Company
 referred  to  in  the  Purchase

Agreement.   Upon the request of any Holder, the Company shall deliver to such
Holder a written

certification of a duly authorized officer as to whether it has complied with
such requirements.



8.

Miscellaneous.



(a)

Remedies.  The  remedies  provided  in  this  Agreement  and  the  Purchase

Agreement  are  cumulative  and  not  exclusive of  any remedies  provided  by
law.   In  the  event  of  a

breach  by  the  Company  or  by  the  Holder  of  any  of  their  obligations
 under  this  Agreement,  the

Holder  or  the  Company,  as  the  case  may  be,  in  addition  to  being
 entitled  to  exercise  all  rights

granted  by  law  and  under  this  Agreement,  including  recovery  of
 damages,  will  be  entitled  to

specific performance of its rights under this Agreement.  The Company and the
Holder agree that

monetary  damages  would  not  provide  adequate  compensation  for  any  losses
 incurred  by  reason

of a breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the

event  of  any action  for  specific  performance in  respect  of  such  breach,
 it  shall  waive  the  defense

that a remedy at law would be adequate.



(b)

No   Inconsistent   Agreements.   Neither   the   Company   nor   any   of   its

Affiliates has as of the date hereof entered into, nor shall the Company or any
of its Affiliates, on

or  after  the  date  of  this  Agreement,  enter  into,  any agreement  with
 respect  to  its  securities  that  is

inconsistent  with  the  rights  granted  to  the  Holder  in  this  Agreement
 or  otherwise  conflicts  with

the  provisions  hereof.  Without  limiting  the  generality  of  the
 foregoing,  without  the  written

consent  of  the  Holder,  the  Company  shall  not  grant  to  any  Person  the
 right  to  request  the

Company  to  register  any  securities  of  the  Company  under  the  Securities
 Act  if  the  rights  so

granted  are  inconsistent  with  the  rights  granted  to  the  Holder  set
 forth  herein,  or  otherwise

prevent the Company with complying with all of its obligations hereunder.

-12-









(c)

No   Piggyback   on   Registrations.   Neither   the   Company  nor   any  of
  its

security  holders  (other  than  the  Holder  in  such  capacity  pursuant
 hereto)  may  include  securities

of the Company in the Registration Statement.



(d)

Failure  to  File  Registration  Statement  and  Other  Events.  The  Company

and the Holder agree that the Holder will suffer damages if the Registration
Statement is not filed

on or prior to the Required Filing Date or is not declared effective by the
Commission on or prior

to   the   Effectiveness   Date   and   maintained   in   the   manner
  contemplated   herein   during   the

Effectiveness  Period  or  if  certain  other  events  occur.  The  Company and
 the Holder  further  agree

that it would not be feasible to ascertain the extent of such damages with
precision.  Accordingly,

if  (i)  the  Registration  Statement  is  not  filed  on  or  prior  to  the
 Required  Filing  Date,  or  is  not

declared  effective  by the  Commission  on  or  prior  to  the  Effectiveness
 Date,  or  (ii)  the  Company

fails  to  file  with  the  Commission  a  request  for  acceleration  within
 five  (5)  Business  Days  of  the

date  that  the  Company  is  notified  (orally  or  in  writing,  whichever  is
 earlier)  by  the  Commission

that  a  Registration  Statement  will  not  be  “reviewed,”  or  not  subject
 to  further  review,  or  (iii)  the

Registration  Statement  is  filed  with  and  declared  effective  by  the
 Commission  but  thereafter

ceases   to   be  effective   or   available   as   to   all   Registrable
  Securities   at   any  time   during  the

Effectiveness  Period,  without  being  succeeded   within  a  reasonable
 period  by  a  subsequent

Registration Statement filed with and declared effective by the Commission, or
(iv) the Company

suspends  the  use  of  the  Prospectus  forming  a  part  of  such
 Registration  Statement  for  more  than

thirty (30) days in any period of 365 consecutive days if the Company suspends
in reliance on its

ability  to  do  so  due  to  the  existence  of  a  development  that,  in  the
 good  faith  discretion  of  the

Board,  makes  it  appropriate  to  so  suspend  or  which  renders  the Company
unable  to  comply with

the Commission requirements, or the Company suspends the use of the Prospectus
forming a part

of  such  Registration  Statement  for  more  than  sixty  (60)  days  in  any
 period  of  365  consecutive

days  for  any  other  reason,  or  (v)  during  the  Effectiveness  Period,
 trading  in  the  Warrants  or

Common  Stock  shall  be  suspended  for  any  reason  for  more  than  three
 (3)  Business  Days  in  the

aggregate,  or  (vi)  the  Company  breaches  in  a  material  respect  any
 covenant  or  other  material

term   or   condition   in   the   Transaction   Documents   (other   than   a
  representation   or   warranty

contained  therein)  or  any other  agreement,  document,  certificate  or
 other  instrument  delivered  in

connection with the transactions contemplated hereby and thereby, and such
breach continues for

a period of thirty (30) days after written notice thereof to the Company, or
(vii) the Company has

breached  Section  3(n)  of  this  Agreement  (any  such  failure  or  breach
 being  referred  to  as  an

“Event”),  the  Company  shall  pay  as  liquidated  damages  for  such  failure
 or  breach  and  not  as  a

penalty  (the  “Liquidated  Damages”)  to  the  Holder  an  amount  equal  to
 three  percent  (3%)  of  the

purchase price of the Common Stock paid by the Holder pursuant to the Purchase
Agreement for

the  first  thirty (30)  day period,  and  two  percent  (2%)  of  such
 purchase price for  each  subsequent

thirty  (30)  day  period,  pro-rated  for  any  period  less  than  thirty
 (30)  days,  following  the  Event

until  the  applicable  Event  has  been  cured.  Payments  to  be  made
 pursuant  to  this  Section  8(d)

shall be due and payable immediately upon demand in cash. The parties agree that
the Liquidated

Damages  represent  a  reasonable  estimate  on  the  part  of  the  parties,
 as  of  the  date  of  this

Agreement,  of  the  amount  of  damages  that  may  be  incurred  by  the
 Holder  if  the  Registration

Statement  is  not  filed  on  or  prior  to  the  Required  Filing  Date  or
 has  not  been  declared  effective

by   the   Commission   on   or   prior   to   the   Effectiveness   Date   and
  maintained   in   the   manner

contemplated herein during the Effectiveness Period or if any other Event as
described herein has

occurred.

-13-









(e)

Consent  to  Jurisdiction.  The  Company  and   each  Purchaser   (i)  hereby

irrevocably submit to the jurisdiction of the United States District Court for
the Northern District

of  Texas  and  the  courts  of  the  State  of  Texas  located  in  Dallas
 County  for  the  purposes  of  any

suit, action or proceeding arising out of or relating to this Agreement or the
Purchase Agreement,

and  (ii)  hereby  waive,  and  agree  not  to  assert  in  any  such  suit,
 action  or  proceeding,  any  claim

that it is not personally subject to the jurisdiction of such court, that the
suit, action or proceeding

is  brought  in  an  inconvenient  forum  or  that  the  venue  of  the  suit,
 action  or  proceeding  is

improper.  The  Company  and  each  Purchaser  consent  to  process  being
 served  in  any  such  suit,

action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to

it  under  this  Agreement  and  agrees  that  such  service  shall  constitute
 good  and  sufficient  service

of  process  and  notice  thereof.   Nothing in  this  Section  8(e)  shall
 affect  or  limit  any right  to  serve

process in any other manner permitted by law.



(f)

Amendments  and  Waivers.  The  provisions  of  this  Agreement,  including

the  provisions  of  this  sentence,  may  not  be  amended,  modified  or
 supplemented,  and  waivers  or

consents  to  departures  from  the  provisions  hereof  may  not  be  given,
 unless  the  same  shall  be  in

writing and signed by the Company and the Purchasers.



(g)

Notices.   Any   notices   required   or   permitted   to   be   given   under
  this

Agreement  (and,  unless  otherwise  expressly  provided  therein,  under  any
 document  delivered

pursuant  to  this  Agreement)  shall  be  given  in  writing  and  shall  be
 deemed  received  (i)  when

personally delivered to the relevant party at such  party’s address as set forth
below, (ii) if sent by

mail  (which  must  be  certified  or  registered  mail,  postage  prepaid),
 when  received  or  rejected  by

the  relevant  party  at  such  party’s  address  indicated  below,  or  (iii)
 if  sent  by  email  transmission,

when confirmation of delivery is received by the sending party.



(i)

if to the Company:

MediJane Holdings Inc.

2011 Ken Pratt Boulevard, Suite 300

Longmont, Colorado 80501

Attention:  Russell G. Stone, Chief Operating Officer

Email:  russell.stone@mjmd.net

with a copy to:

J.M. Walker & Associates

Attorneys At Law

7841 South Garfield Way

Centennial, Colorado 80122

Attention:  Jody M. Walker, Esq.

Email:  jmwlkr85@gmail.com

-14-









(ii)

if to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this

Agreement.

or  to  such  other  address  or  addresses  or  facsimile  number  or  numbers
 as  any  such  party  may

most recently have designated in writing to the other parties hereto by such
notice.



(h)

Successors  and  Assigns.  This  Agreement  shall  be  binding  upon  and  inure

to  the  benefit  of  the  parties  and  their  successors  and  permitted
 assigns  and  shall  inure  to  the

benefit  of  the   Holder   and  its  successors  and   assigns.     The
 Company  may  not   assign  this

Agreement  or  any  of  its  respective  rights  or  obligations  hereunder
 without  the  prior  written

consent  of  the  Purchasers.   Each  Purchaser  may  assign  its  rights
 hereunder  in  the  manner  and  to

the Persons as permitted under the Purchase Agreement.



(i)

Assignment  of  Registration  Rights.  The  rights  of  the  Holder  hereunder,

including  the  right  to  have  the  Company  register  for  resale
 Registrable  Securities  in  accordance

with  the  terms  of  this  Agreement,  shall  be  assignable  by  each  Holder
 to  any  transferee  of  the

Holder  of  all  or  a  portion  of  the  shares  of  Registrable  Securities
 if:    (i)  the  Holder  agrees  in

writing  with  the  transferee  or  assignee  to  assign  such  rights,  and  a
 copy  of  such  agreement  is

furnished  to  the  Company  within  a  reasonable  time  after  such
 assignment;  (ii)  the  Company  is,

within  a  reasonable  time  after  such  transfer  or  assignment,  furnished
 with  written  notice  of  (A)

the  name  and  address  of  such  transferee or  assignee,  and  (B)  the
 securities  with  respect  to  which

such   registration   rights   are   being   transferred   or   assigned;
  (iii)   following   such   transfer   or

assignment  the  further  disposition  of  such  securities  by  the  transferee
 or  assignees  is  restricted

under  the  Securities  Act  and  applicable  state  securities  laws;  (iv)  at
 or  before  the  time  the

Company receives the written notice contemplated by clause (ii) of this Section,
the transferee or

assignee  agrees  in  writing  with  the  Company  to  be  bound  by  all  of
 the  provisions  of  this

Agreement;  and  (v)  such  transfer  shall  have  been  made  in  accordance
 with  the  applicable

requirements  of  the  Purchase  Agreement  and  shall  be  for  no  less  than
 10%  of  the  Registrable

Securities.   In  addition,  the  Holder  shall  have the  right  to  assign
 its  rights  hereunder  to  any other

Person  with  the  prior  written  consent  of  the  Company,  which  consent
 shall  not  be  unreasonably

withheld,  conditioned  or  delayed.    The  rights  to  assignment  shall
 apply  to  the  Holder  (and  to

subsequent)  successors  and  assigns.   In  the  event  of  an  assignment
 pursuant  to  this  Section  8(i),

the   Purchaser   shall   pay   all   incremental   costs   and   expenses
  incurred   by   the   Company   in

connection  with  filing a  Registration  Statement  (or  an  amendment  to  the
 Registration  Statement)

to  register  the  shares  of  Registrable  Securities  assigned  to  any
 assignee  or  transferee  of  the

Purchaser.



(j)

Counterparts.   This   Agreement   may   be   executed   in   any   number   of

counterparts, each of which when so executed shall be deemed to be an original,
and all of which

taken  together  shall  constitute  one  and  the  same  Agreement.   In  the
 event  that  any  signature  is

delivered  by  facsimile  transmission,  such  signature  shall  create  a
 valid  binding  obligation  of  the

party  executing  (or  on  whose  behalf  such  signature  is  executed)  the
 same  with  the  same  force

and effect as if such facsimile signature were the original thereof.

-15-









(k)

Governing  Law.  This  Agreement  shall  be  governed  by  and  construed  in

accordance  with  the  laws  of  the  State  of  Texas,  without  regard  to
 principles  of  conflicts  of  law

thereof.  This  Agreement  shall  not  be  interpreted  or  construed  with  any
 presumption  against  the

party causing this Agreement to be drafted.



(l)

Cumulative  Remedies.  The  remedies  provided  herein  are  cumulative  and

not exclusive of any remedies provided by law.



(m)

Termination.  This  Agreement  shall  terminate  on  the  date  on  which  all

remaining  Registrable  Securities  may  be  sold  without  restriction
 pursuant  to  Rule  144  of  the

Securities Act.



(n)

Severability.   If   any   term,   provision,   covenant   or   restriction   of
  this

Agreement  is  held  to  be  invalid,  illegal,  void  or  unenforceable  in
 any  respect,  the  remainder  of

the  terms,  provisions,  covenants  and  restrictions  set  forth  herein
 shall  remain  in  full  force  and

effect  and  shall  in  no  way  be  affected,  impaired  or  invalidated,  and
 the  parties  hereto  shall  use

their   reasonable   efforts   to   find   and   employ   an   alternative
  means   to   achieve   the   same   or

substantially   the   same   result   as   that   contemplated   by   such
  term,   provision,   covenant   or

restriction.   It  is  hereby  stipulated  and  declared  to  be  the  intention
 of  the  parties  that  they  would

have  executed  the  remaining  terms,  provisions,  covenants  and
 restrictions  without  including  any

of such that may be hereafter declared invalid, illegal, void or unenforceable.



(o)

Headings.  The headings herein are for convenience only, do not  constitute

a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

[Remainder of page intentionally left blank. Signature pages to follow.]

-16-





IN  WITNESS  WHEREOF,  the  parties  hereto  have  caused  this  Agreement  to
 be

duly executed by their respective authorized persons as of the date first
indicated above.

MEDIJANE HOLDINGS INC.

By:

Name:  Ronald Lusk

Title:    President & Chief Executive Officer

[Signatures of Purchasers to follow on next pages.]





PURCHASERS:

YP HOLDINGS, LLC

By:

Michael W. Yurkowsky, Manager





EXHIBIT A

PURCHASERS

YP Holdings, LLC

6002 Costera Lane

Dallas, Texas  75248

Attn:  Michael W. Yurkowsky

Email: myurkowsky@yahoo.com

With a copy to:

Block & Garden, LLP

5949 Sherry Lane, Suite 900

Dallas, Texas  75225

Attn:  Warren W. Garden, Esq.

Email:  garden@bgvllp.com

A-1





EXHIBIT B

PLAN OF DISTRIBUTION

We  are  registering  the  shares  of  common  stock  and  the  warrants  on
 behalf  of  the  selling

stockholders.  The  common  stock  and  the  warrants  may  be  sold  in  one
 or  more  transactions  at

fixed  prices,  at  prevailing  market  prices  at  the  time  of  sale,  at
 prices  related  to  the  prevailing

market  prices,  at  varying  prices  determined  at  the  time  of  sale,  or
 at  negotiated  prices.  These

sales  may  be  effected  at  various  times  in  one  or  more  of  the
 following  transactions,  or  in  other

kinds of transactions:

    transactions  on  the  OTC  Markets  Group  or  on  any  national
 securities  exchange  or  U.S.

inter-dealer  system  of  a  registered  national  securities  association  on
 which  the  common

stock and the warrants may be listed or quoted at the time of sale;

    in the over-the-counter market;

    in  private  transactions  and  transactions  otherwise  than  on  these
 exchanges  or  systems  or

in the over-the-counter market;

    in connection with short sales of the shares;

    by pledge to secure or in payment of debt and other obligations;

    through  the  writing  of  options,  whether  the  options  are  listed  on
 an  options  exchange  or

otherwise;

    in  connection  with  the  writing  of  non-traded  and  exchange-traded
 call  options,  in  hedge

transactions  and  in  settlement  of  other  transactions  in  standardized  or
 over-the-counter

options; or

    through a combination of any of the above transactions.

The  selling  stockholders  and  their  successors,  including  their
 transferees,  pledgees  or

donees or their successors, may sell the  common stock and the  warrants
directly to  purchasers  or

through  underwriters,  broker-dealers  or  agents,  who  may  receive
 compensation  in  the  form  of

discounts,  concessions  or  commissions  from  the  selling  stockholders  or
 the  purchasers.  These

discounts,  concessions  or  commissions  as  to  any  particular  underwriter,
 broker-dealer  or  agent

may be in excess of those customary in the types of transactions involved.

In  addition,  any  securities  covered  by  this  prospectus  which  qualify
 for  sale  pursuant  to

Rule   144   of   the   Securities   Act   may  be  sold   under   Rule   144
  rather   than   pursuant   to   this

prospectus.

The  selling  stockholders  may  from  time  to  time  pledge  or  grant  a
 security  interest  in

some  or  all  of  the  shares  of  common  stock  and  warrants  owned  by
 them  and,  if  they  default  in

the  performance  of  their  secured  obligations,  the  pledgees  or  secured
 parties  may  offer  and  sell

B-1





the  shares  of  common  stock  from  time  to  time  under  this  prospectus
 after  we  have  filed  an

amendment   to   this   prospectus   under   Rule   424(b)(3)   or   other
  applicable   provision   of   the

Securities Act amending the list of selling stockholders to include the pledgee,
transferee or other

successors in interest as selling stockholders under this prospectus.

The  selling  stockholders  also  may  transfer  the  shares  of  common  stock
 and  warrants  in

other  circumstances,  in  which  case  the  transferees,  pledgees  or  other
 successors  in  interest  will

be  the  selling  beneficial  owners  for  purposes  of  this  prospectus  and
 may  sell  the  shares  of

common  stock  and  warrants  from  time  to  time  under  this  prospectus
 after  we  have  filed  an

amendment   to   this   prospectus   under   Rule   424(b)(3)   or   other
  applicable   provision   of   the

Securities Act amending the list of selling stockholders to include the pledgee,
transferee or other

successors in interest as selling stockholders under this prospectus.

The  selling  stockholders  and  any broker-dealers  or  agents  that  are
 involved  in  selling  the

shares  of  common  stock  and  warrants  may  be  deemed  to  be
 “underwriters”  within  the  meaning

of  the  Securities  Act  in  connection  with  such  sales.   In  such  event,
 any commissions  received  by

such  broker-dealers  or  agents  and  any  profit  on  the  resale  of  the
 shares  of  common  stock  or

warrants  purchased  by them  may be  deemed  to  be  underwriting  commissions
 or  discounts  under

the Securities Act.

We  entered  into  a  registration  rights  agreement  for  the  benefit  of
 the  selling  stockholders

to  register  the  common  stock  and  the  warrants  under  applicable  federal
 and  state  securities  laws.

The  registration  rights  agreement  provides  for  cross-indemnification  of
 the  selling  stockholders

and  us  and  our  respective  directors,  officers  and  controlling  persons
 against  specific  liabilities  in

connection  with  the  offer  and  sale  of  the  common  stock  and  the
 warrants,  including  liabilities

under  the  Securities  Act.  We  will  pay  substantially  all  of  the
 expenses  incurred  by  the  selling

stockholders incident to the registration of the common stock and the warrants.

The  selling  stockholders  have  advised  us  that  they  have  not  entered
 into  any  agreements,

understandings  or  arrangements  with  any  underwriters  or  broker-dealers
 regarding  the  sale  of

their  shares  of  common  stock  or  warrants,  nor  is  there  an  underwriter
 or  coordinating  broker

acting  in  connection  with  a  proposed  sale  of  shares  of  common  stock
 or  warrants  by  any selling

stockholder.    If  we  are  notified  by  any  selling  stockholder  that  any
 material  arrangement  has

been  entered  into  with  a  broker-dealer  for  the  sale  of  shares  of
 common  stock  or  warrants,  if

required,  we  will  file  a  supplement  to  this  prospectus.    If  the
 selling  stockholders  use  this

prospectus  for  any  sale  of  the  shares  of  common  stock  or  warrants,
 they  will  be  subject  to  the

prospectus delivery requirements of the Securities Act.

The  anti-manipulation  rules  of  Regulation  M  under  the  Securities
 Exchange  Act  may

apply to sales of our common stock and activities of the selling stockholders.

B-2





EXHIBIT C

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

[Name and address of Transfer Agent]

_________________

_________________

_________________

Attn:  ____________



Re:

MediJane Holdings Inc.

Ladies and Gentlemen:

We  are  counsel  to  MediJane  Holdings  Inc.,  a  Nevada  corporation  (the
 “Company”),  and

have  represented  the  Company  in  connection  with  that  certain  Securities
 Purchase  Agreement  (the

“Purchase  Agreement”),  dated  as  of  September  [●],  2014,  by  and  among
 the  Company  and  the

purchasers  (the  “Purchasers”  and  the  “Holders”)  named  therein  pursuant
 to  which  the  Company

issued  to  the  Purchasers  shares  (the  “Shares”)  of  its  Common  Stock,
 $0.001  par  value.  Pursuant  to

the  Purchase  Agreement,  the  Company  has  also  entered  into  a
 Registration  Rights  Agreement  with

the  Purchasers  (the  “Registration  Rights  Agreement”),  dated  as  of
 September  [●],  2014,  pursuant

to  which  the  Company  agreed,  among  other  things,  to  register  the
 Registrable  Securities  (as  defined

in  the  Registration  Rights  Agreement),  including  the  Shares,  under  the
 Securities  Act  of  1933,  as

amended  (the  “1933  Act”).  In  connection  with  the  Company’s  obligations
 under  the  Registration

Rights  Agreement,  on  [●],  2014,  the  Company  filed  a  Registration
 Statement  on  Form  S-3  (File  No.

[●])  (the  “Registration  Statement”)  with  the  Securities  and  Exchange
 Commission  (the  “SEC”)

relating  to  the  resale  of  the  Registrable  Securities  which  names  the
 Holders  as  selling  stockholders

thereunder.

In  connection  with  the  foregoing,  we  advise  you  that  a  member  of  the
 SEC’s  staff  has

advised  us  by  telephone  that  the  SEC  has  entered  an  order  declaring
 the  Registration  Statement

effective  under  the  1933  Act  at  [ENTER  TIME  OF  EFFECTIVENESS]  on
 [ENTER  DATE  OF

EFFECTIVENESS]  and we  have  no  knowledge,  after  telephonic  inquiry of a
 member  of the  SEC’s

staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that

purpose  are  pending  before,  or  threatened  by,  the  SEC  and,
 accordingly,  the  Registrable  Securities

are  available  for  resale  under  the  1933  Act  in  the  manner  specified
 in,  and  pursuant  to  the  terms  of,

the Registration Statement.

Very truly yours,

By:



cc:

[PURCHASERS]

C-1





EXHIBIT E

FORM OF LOCK-UP AGREEMENT

E-1





LOCK-UP AGREEMENT1

Lock-Up  Agreement  (this  “Agreement”)  is  entered  into  as  of  September
 [●],  2014,  by

and   between   MediJane   Holdings   Inc.,   a   Nevada   corporation   (the
  “Company”),   and   the

shareholder of the Company named on the signature page hereof (the
“Shareholder”).

RECITALS:



A.

The  Company  and  certain  purchasers  (the  “Purchasers”),  have  entered
 into  a

Securities  Purchase  Agreement  dated  as  of  September  [●],  2014  (the
 “Purchase  Agreement”),

pursuant  to  which  the  Purchasers  have  agreed  to  purchase,  and  the
 Company  has  agreed  to  sell,

shares  of  the  Company’s  common  stock,  par  value  $0.001  per  share  (the
“Common  Stock”),  and

warrants to purchase shares of Common Stock.



B.

Shareholder  is  a  shareholder  of  the  Company  and  owns  and/or  controls
 shares  of

Common Stock (the “Shares”).



C.

As   a   condition   to   the   Purchasers   entering   into   the   Purchase
  Agreement,

Shareholder has agreed to the lock-up set forth in Section 1 hereof.



D.

Capitalized  terms  used  in  this  Agreement  but  not  otherwise  defined
 herein  shall

have the meanings ascribed to such terms in the Purchase Agreement.

AGREEMENTS:

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are

hereby acknowledged, the parties hereto agree as follows:



1.

Lock-Up.  Shareholder  hereby  agrees  that,  except  as  set  forth  in
 Section  2  below,

from  the  date  hereof  until  the  90th  day  following  the  date  that  the
 Registration  Statement  is

declared  effective  by  the  Commission  (the  “Lock-up  Period”),  without
 the  prior  written  consent

of  the  Company  and  the  Purchasers,  he  will  not  offer,  pledge,  sell,
 contract  to  sell,  grant  any

options  for  the  sale  of  or  otherwise  transfer,  distribute  or  dispose
 of,  directly  or  indirectly

(collectively  “Dispose  of”),  any  Shares  (the  “Lock-up”).  On  and  after
 the  1st  day  following  the

last day of the Lock-up Period, no Shares shall be subject to the Lock-up.



2.

Permitted  Dispositions.  The  following  dispositions  of  Shares  shall  not
 be  subject

to the Lock-up set forth in Section 1:



(a)

Shareholder  may  Dispose  of  Shares  to  his  spouse,  siblings,  parents  or
 any

natural  or  adopted  children  or  other  descendants  or  to  any  personal
 trust  in  which  any

such family member or Shareholder retains the entire beneficial interest;

1   To   be   executed   by   each   of   Ronald   Lusk,   Lewis   Humer,
  Caduceus   Industries   LLC,   and   Phoenix   Bio

Pharmaceuticals Corporation.

1









(b)

Shareholder  may  Dispose  of  Shares  on  his  death  to  Shareholder’s
 estate,

executor,   administrator   or   personal   representative   or   to
  Shareholder’s   beneficiaries

pursuant to a devise or bequest or by laws of descent and distribution;



(c)

Shareholder  may  Dispose  of  Shares  as  a  gift  or  other  transfer  without

consideration; and



(d)

Shareholder may make a bona fide pledge of Shares to a lender;

provided,  however,  that  in  the  case  of  any transfer  of  Shares  pursuant
 to  clauses  (a),  (c),  and  (d),

the  transferor  shall,  at  the  request  of  the  Company,  provide  evidence
 (which  may  include,

without  limitation,  an  opinion  of  counsel  satisfactory  in  form,  scope
 and  substance  to  the

Company in its sole discretion as the issuer thereof) satisfactory to the
Company that the transfer

is exempt from the registration requirements of the Securities Act of 1933, as
amended.

In the event Shareholder Disposes of Shares described in this Section 2, such
Shares shall

remain  subject  to  this  Agreement  and,  as  a  condition  of  the  validity
 of  such  disposition,  the

transferee  shall  be  required  to  execute  and  deliver  a  counterpart  of
 this  Agreement.  Thereafter,

such transferee shall be deemed to be the Shareholder for purposes of this
Agreement.



3.

Miscellaneous.



(a)

Amendments  and  Waivers.  The  provisions  of  this  Agreement  may  not  be

amended,  modified  or  supplemented,  and  waivers  or  consents  to
 departures  from  the  provisions

hereof  may  not  be   given  other  than   as  initially  agreed  upon   in
 writing  by  the   Company,

Shareholder and the Purchasers.



(b)

Successors and Assigns. Shareholder shall not assign any rights or benefits

under this Agreement without the prior written consent of the Company and the
Purchasers.



(c)

Counterparts.  This  Agreement  may  be  executed  in  a  number  of  identical

counterparts  and  it  shall  not  be  necessary  for  the  Company  and
 Shareholder  to  execute  each  of

such  counterparts,  but  when  each  has  executed  and  delivered  one  or
 more  of  such  counterparts,

the   several   parts,   when   taken   together,   shall   be   deemed   to
  constitute   one   and   the   same

instrument,  enforceable  against  each  in  accordance  with  its  terms.    In
 making  proof  of  this

Agreement,  it  shall  not  be  necessary  to  produce  or  account  for  more
 than  one  such  counterpart

executed by the party against whom enforcement of this Agreement is sought.



(d)

Headings.   The   headings   in   this   Agreement   are   for   convenience
  of

reference only and shall not limit or otherwise affect the meaning hereof.



(e)

Governing  Law;  Venue.  THIS  AGREEMENT  SHALL  BE  GOVERNED

BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,

WITHOUT   REGARD   TO   PRINCIPLES   OF   CONFLICTS   OR   CHOICE   OF   LAW.
  The

2





Company  and  Shareholder  (i)  hereby  irrevocably  submit  to  the
 non-exclusive  jurisdiction  of  the

United States District Court sitting in the Northern District of Texas and the
courts of the State of

Texas  located  in  Dallas  County  for  the  purposes  of  any  suit,  action
 or  proceeding  arising  out  of

or  relating  to  this  Agreement,  and  (ii)  hereby  waive,  and  agree  not
 to  assert  in  any  such  suit,

action  or  proceeding,  any  claim  that  he  or  it  is  not  personally
 subject  to  the  jurisdiction  of  such

court,  that  the  suit, action  or  proceeding is  brought  in  an inconvenient
 forum  or  that the  venue  of

the suit, action or proceeding is improper.



(f)

Severability.  If  any  provision  of  this  Agreement  is  held  to  be
 illegal,

invalid   or   unenforceable   under   present   or   future   laws   effective
  during   the   term   of   this

Agreement,  such  provision  shall  be  fully  severable;  this  Agreement
 shall  be  construed  and

enforced  as  if  such  illegal,  invalid  or  unenforceable  provision  had
 never  comprised  a  part  of  this

Agreement;  and  the  remaining  provisions  of  this  Agreement  shall  remain
 in  full  force  and  effect

and  shall  not  be  affected  by  the  illegal,  invalid  or  unenforceable
 provision  or  by  its  severance

from   this   Agreement.   Furthermore,   in   lieu   of   each   such
  illegal,   invalid   or   unenforceable

provision, there shall be added automatically as a part of this Agreement a
provision as similar in

terms  to  such  illegal,  invalid  or  unenforceable  provision  as  may  be
 possible  and  be  legal,  valid

and enforceable.



(g)

Entire  Agreement.  This  Agreement  is  intended  by  the  Company  and  the

Shareholder  as  a  final  expression  of  their  agreement  and  is  intended
 to  be  a  complete  and

exclusive   statement   of   their   agreement   and   understanding  in
  respect   of   the   subject   matter

contained  herein.   This  Agreement  supersedes  all  prior  agreements  and
 understandings  between

the Company and the Shareholder with respect to such subject matter.



(h)

Third  Party  Beneficiaries.  This  Agreement  is  intended  for  the  benefit
 of

the  Company,  Shareholder  and  the  Purchasers  and  their  respective
 successors  and  permitted

assigns  and  is  not  for  the  benefit  of,  nor  may  any  provision  hereof
 be  enforced  by,  any  other

person  or  entity.  The  Company  and  Shareholder  each  specifically
 acknowledge  and  agree  that

each Purchaser is a third party beneficiary of this Agreement.

[Remainder of page intentionally left blank. Signature pages to follow.]

3





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date

first above written.

MEDIJANE HOLDINGS INC.

By:

Ronald Lusk, President & CEO

“SHAREHOLDER”:

Name:

By:

(signature)

Title of signatory:

(if not an individual)

4





Schedule 2.1(b)

Further Consent or Authorization by Board of Directors or Shareholders

None





Schedule 2.1(c)

Currently Issued and Outstanding Shares

There are 84,640,300 common shares issued and outstanding as of September 8,
2014.





Schedule 2.1(f)

Timely Filing of Reports

Not Applicable





Schedule 2.1(g)

Subsidiaries

Medi Holdings Inc.

Medi Sales (CA) Inc.





Schedule 2.1(i)

Undisclosed Liabilities

None





Schedule 2.1(j)

Undisclosed Events or Circumstances

None





Schedule 2.1(k)

Indebtedness/Default of Indebtedness

None





Schedule 2.1(l)

Titles to Assets

Not applicable





Schedule 2.1(m)

Actions Pending

A  former  employee,  Franceen  Reeves,  is  disputing  her  employment
 termination.   Total

maximum  exposure  is  approximately  $20,000.    However,  the  Company
 believes  this  will  be

resolved for not more than $10,000.





Schedule 2.1(n)

Compliance with Law

The  production  and  sale  of  cannabis  is  only  legal  under  state  law.
 The  Company  is  a

publicly  traded  company  in  the  cannabis  space.  While  there  is  a  shift
 in  regulations  and  laws,

growing  public  support  and  less  perceived  risk  in  general,  Federal
 regulation  and  laws  prohibit

the production and sale of cannabis.





Schedule 2.1(o)

Taxes

Not applicable





Schedule 2.1(r)

Intellectual Property

No exceptions





Schedule 2.1(s)

Environmental Compliance

No exceptions





Schedule 2.1(u)

Material Agreements

No exceptions





Schedule 2.1(v)

Transactions with Affiliates

No exceptions





Schedule 2.1(x)

Governmental Approvals

Not applicable





Schedule 2.1(y)

Employees

See Schedule 2.1(m)





Schedule 2.1(z)

Absence of Certain Developments

None





Schedule 2.1(aa)

Use of Proceeds



Payroll

$60,000



Inventory

$100,000



Packaging & Fulfillment

$8,000



Rent – Facilities CO/CA

$8,000



Legal, Accounting, Audit

$37,500



Marketing

$10,000



Consultant

$10,000



Compliance

$20,000



Security/Distribution Fee

$10,000



Travel Expenses

$5,000



Convertible Takeout

$187,500



Aged Payables

$76,000



Miscellaneous

$20,000



Commissions

$48,000



Total

$600,000



